Exhibit 10.1

EXECUTION COPY

 

 

FIRST LIEN SENIOR SECURED CREDIT AGREEMENT

Dated as of January 9, 2007

among

WII MERGER CORPORATION,
as the initial Borrower,

CREDIT SUISSE,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,

The Other Lenders Parties Hereto

and

CREDIT SUISSE,
as Collateral Agent

--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC

Sole Lead Arranger and Sole Bookrunning Manager

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

1.01

 

Defined Terms

 

2

1.02

 

Other Interpretive Provisions

 

33

1.03

 

Accounting Terms

 

34

1.04

 

Rounding

 

34

1.05

 

Times of Day

 

34

1.06

 

Letter of Credit Amounts

 

34

1.07

 

Currency Equivalents Generally

 

34

 

 

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

2.01

 

The Loans

 

35

2.02

 

Borrowings, Conversions and Continuations of Loans

 

35

2.03

 

Letters of Credit

 

37

2.04

 

Swing Line Loans

 

41

2.05

 

Prepayments

 

43

2.06

 

Termination or Reduction of Commitments

 

47

2.07

 

Repayment of Loans

 

47

2.08

 

Interest

 

48

2.09

 

Fees

 

48

2.10

 

Computation of Interest and Fees

 

49

2.11

 

Evidence of Indebtedness

 

49

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

50

2.13

 

Sharing of Payments by Lenders

 

51

2.14

 

Increase in Term Commitments

 

52

 

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

3.01

 

Taxes

 

53

3.02

 

Illegality

 

55

3.03

 

Inability to Determine Rates

 

55

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

55

3.05

 

Compensation for Losses

 

57

3.06

 

Mitigation Obligations

 

57

3.07

 

Survival

 

57

 

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

57

4.02

 

Conditions to All Credit Extensions

 

61

 


--------------------------------------------------------------------------------


 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

62

5.02

 

Authorization; No Contravention

 

63

5.03

 

Governmental Authorization; Other Consents

 

63

5.04

 

Binding Effect

 

63

5.05

 

Financial Statements; No Material Adverse Effect

 

63

5.06

 

Litigation; Labor Controversy

 

65

5.07

 

No Default

 

65

5.08

 

Ownership of Property; Liens; Investments

 

65

5.09

 

Environmental Compliance

 

65

5.10

 

Insurance

 

66

5.11

 

Taxes

 

66

5.12

 

ERISA Compliance

 

66

5.13

 

Subsidiaries; Equity Interests; Loan Parties

 

67

5.14

 

Margin Regulations; Investment Company Act

 

67

5.15

 

Disclosure

 

68

5.16

 

Intellectual Property; Licenses, Etc.

 

68

5.17

 

Solvency

 

68

5.18

 

Casualty, Etc.

 

68

5.19

 

Sponsor Control

 

69

5.20

 

Validity, Priority and Perfection of Security Interests in the Collateral

 

69

 

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

 

 

6.01

 

Financial Statements

 

69

6.02

 

Certificates; Other Information

 

70

6.03

 

Notices

 

72

6.04

 

Payment of Obligations

 

73

6.05

 

Preservation of Existence, Etc.

 

73

6.06

 

Maintenance of Properties

 

73

6.07

 

Maintenance of Insurance

 

73

6.08

 

Compliance with Laws

 

74

6.09

 

Books and Records

 

74

6.10

 

Inspection Rights

 

74

6.11

 

Use of Proceeds

 

74

6.12

 

Covenant to Guarantee Obligations and Give Security

 

75

6.13

 

Compliance with Environmental Laws

 

77

6.14

 

Preparation of Environmental Reports

 

77

6.15

 

Further Assurances

 

78

6.16

 

Compliance with Terms of Leaseholds

 

78

6.17

 

Cash Collateral Accounts

 

78

6.18

 

Corporate Ratings and Debt Ratings

 

79

6.19

 

Interest Rate Hedging

 

79

6.20

 

COC Put Offer and Debt Tender Offer

 

79

6.21

 

Post-Closing Mortgages

 

79

 

2


--------------------------------------------------------------------------------


 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

 

 

7.01

 

Liens

 

80

7.02

 

Indebtedness

 

83

7.03

 

Investments

 

85

7.04

 

Fundamental Changes

 

86

7.05

 

Dispositions

 

87

7.06

 

Restricted Payments

 

88

7.07

 

Change in Nature of Business

 

90

7.08

 

Holding Company Status

 

90

7.09

 

Transactions with Affiliates

 

90

7.10

 

Burdensome Agreements

 

91

7.11

 

Financial Covenants

 

91

7.12

 

Capital Expenditures

 

95

7.13

 

Amendments of Organization Documents

 

95

7.14

 

Accounting Changes

 

95

7.15

 

Prepayments, Amendments, Etc. of Indebtedness

 

95

7.16

 

Amendment, Etc. of the Related Documents

 

95

7.17

 

Partnerships, Etc.

 

96

7.18

 

Speculative Transactions

 

96

7.19

 

Formation of Subsidiaries

 

96

7.20

 

Designation as Designated Senior Debt

 

96

7.21

 

Modification of Second Lien Loan Documents

 

96

 

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

8.01

 

Events of Default

 

96

8.02

 

Remedies upon Event of Default

 

98

8.03

 

Application of Funds

 

99

 

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

 

 

 

 

9.01

 

Authorization and Action

 

100

9.02

 

Agent’s Reliance, Etc.

 

100

9.03

 

Credit Suisse and Affiliates

 

101

9.04

 

Lender Credit Decision

 

101

9.05

 

Indemnification of Agents

 

101

9.06

 

Successor Agents

 

102

9.07

 

Arranger Has No Liability

 

102

9.08

 

Administrative Agent May File Proofs of Claim

 

102

9.09

 

Collateral and Guaranty Matters

 

103

9.10

 

Intercreditor Agreement

 

104

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

10.01

 

Amendments, Etc.

 

104

10.02

 

Notices and Other Communications; Facsimile Copies

 

106

 

3


--------------------------------------------------------------------------------


 

10.03

 

No Waiver; Cumulative Remedies

 

107

10.04

 

Expenses; Indemnity; Damage Waiver; No Liability of the L/C Issuer

 

108

10.05

 

Payments Set Aside

 

110

10.06

 

Successors and Assigns

 

110

10.07

 

Treatment of Certain Information; Confidentiality

 

114

10.08

 

Right of Setoff

 

115

10.09

 

Interest Rate Limitation

 

116

10.10

 

Release of Collateral

 

116

10.11

 

Counterparts; Integration; Effectiveness

 

116

10.12

 

Survival of Representations and Warranties

 

117

10.13

 

Severability

 

117

10.14

 

USA PATRIOT Act Notice

 

117

10.15

 

Governing Law; Jurisdiction; Etc.

 

117

10.16

 

WAIVER OF JURY TRIAL

 

118

10.17

 

ENTIRE AGREEMENT

 

118

 

 

 

 

 

SIGNATURES

 

S-1

 

4


--------------------------------------------------------------------------------


 

 SCHEDULES

 

 

 

 

 

I

 

Guarantors

 

 

1.01(a)

 

Specified Pro Forma Adjustments

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.03

 

Certain Authorizations

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

 

5.05

 

Existing Indebtedness; Surviving Indebtedness; Supplement to Interim Financial
Statements

 

 

5.08(b)

 

Existing Liens

 

 

5.08(c)

 

Owned Real Property

 

 

5.08(d)(i)

 

Leased Real Property (Lessee)

 

 

5.09

 

Environmental Matters

 

 

5.13

 

Subsidiaries and Other Equity Investments; Loan Parties

 

 

5.16

 

Intellectual Property Matters

 

 

7.03(f)

 

Existing Investments

 

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

B

 

Swing Line Loan Notice

 

 

C-1

 

Term Note

 

 

C-2

 

Revolving Credit Note

 

 

D

 

Compliance Certificate

 

 

E

 

Assignment and Assumption

 

 

F-1

 

Holdings Guaranty

 

 

F-2

 

Subsidiary Guaranty

 

 

G

 

Security Agreement

 

 

H

 

Solvency Certificate

 

 

I-1

 

Opinion Matters – Counsel to Loan Parties

 

 

I-2

 

Opinion Matters – Local Counsel to Loan Parties

 

 

J

 

Letter of Credit Application

 

 

K

 

Administrative Questionnaire

 

 

L

 

Assumption Agreement

 

 

M

 

Mortgages

 

 

 

5


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This FIRST LIEN SENIOR SECURED CREDIT AGREEMENT (“Agreement”) is entered into as
of January 9, 2007, among WII Merger Corporation, a Delaware corporation
(“Mergerco”), as the initial borrower, each lender from time to time party
hereto (collectively, the “Lenders” and, individually, a “Lender”), and CREDIT
SUISSE, acting through one or more of its branches, or any Affiliate thereof
(collectively, “Credit Suisse”), as Administrative Agent, Swing Line Lender, an
L/C Issuer and as Collateral Agent.

PRELIMINARY STATEMENTS:

(1)           Pursuant to the Amended and Restated Agreement and Plan of Merger
dated as of January 5, 2006 (as amended, restated, supplemented or otherwise
modified in accordance with its terms, to the extent permitted in accordance
with the Loan Documents (as, along with all other capitalized terms not
otherwise defined in these Preliminary Statements, defined below), the “Merger
Agreement”) among WII Components, Inc., a Delaware corporation (the “Company”),
Behrman Capital III L.P., a Delaware limited partnership, solely in its capacity
as the Stockholders’ Representative (as defined in the Merger Agreement),
Mergerco and WII Holding, Inc., a Delaware corporation (“Holdings”), Mergerco
has agreed to merge with and into the Company (the “Merger”), with the Company
as the surviving entity.  Upon consummation of the Merger, Holdings will be a
holding company that directly owns, and the only assets of which will be, all of
the equity interests in the Company.

(2)           As a result of the Merger, the Company will assume all obligations
of Mergerco under the Loan Documents.

(3)           Subject to the terms and conditions contained herein, the Borrower
has requested that (a) the Lenders make terms loans to the Borrower on the
Closing Date and on up to two additional occasions thereafter, the proceeds of
which will be used by the Borrower, subject to the limitations and conditions
set forth herein, to repay the Existing Facility, to repurchase any Existing
Notes tendered pursuant to the COC Put Offer, to otherwise finance the
redemption, repurchase, refinance or defeasance of Existing Notes and, together
with the proceeds from loans under the Second Lien Credit Agreement, to
refinance the Acquisition Loan (or any Indebtedness incurred to refinance the
Acquisition Loan) and pay certain transaction fees and expenses (including any
premiums paid pursuant to the repurchase of the Existing Notes), and, in the
case of the Initial First Lien Term Advance, for working capital purposes, and
(b) from time to time after the Closing Date, the Lenders make revolving loans
to the Borrower (and in the case of the L/C Issuer, issue Letters of Credit for
the account of the Borrower) pursuant to a revolving credit facility (with a
subfacility for swingline loans) in an aggregate amount up to $25,000,000 to
finance the ongoing working capital and other general corporate purposes of the
Borrower and its Subsidiaries.

(4)           The Lenders have indicated their willingness to so lend and the
L/C Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein, including the
granting of liens on Collateral pursuant to the Collateral Documents and the
making of the guarantees pursuant to the Guaranties.

(5)           It is a condition to the obligations of the Lenders and the
effectiveness of this Agreement that, among other conditions, (a) the Merger is
consummated pursuant to the Merger Agreement, and (b) Holdings shall have
contributed cash to Mergerco (in exchange for common stock of Mergerco) in an
amount not less than 25% of the pro forma total consolidated capitalization of
Holdings and its Subsidiaries (after giving effect to the Merger) on the Closing
Date (the “Equity Contribution”).


--------------------------------------------------------------------------------


(6)           Upon the execution of the Second Lien Credit Agreement, the
provisions of this Agreement and the Second Lien Credit Agreement will be (as
between the Lenders and the “Lenders” under the Second Lien Credit Agreement)
subject to the provisions of the Intercreditor Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01         DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Acquired Permitted Capital Expenditure Amount” has the meaning specified in
Section 7.12.

“Acquisition Loan” means, collectively, the loans made to Holdings pursuant to
each of (i) the Senior Note Purchase Agreement dated January 9, 2007 in an
aggregate principal amount of $43,000,000 (plus capitalized interest thereon)
and (ii) the Subordinated Note Purchase Agreement dated January 9, 2007 in an
aggregate principal amount of $43,000,000 (plus capitalized interest thereon),
in each case, the proceeds of which are contributed as common equity to the
capital of Mergerco.

“Administrative Agent” means Credit Suisse in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, the account maintained by the Administrative Agent with Credit
Suisse as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K hereto.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of the Revolving Credit Facility then in effect, (b) the unused portion
of each Term Commitment then in effect and (c) the Total Outstandings at such
time.

“Agreement” means this Credit Agreement.

“Applicable Margin” means, with respect to each of the Term Facility and the
Revolving Credit Facility, (a) in the case of Eurodollar Rate Loans, 2.75% per
annum, and (b) in the case of Base Rate Loans, 1.75% per annum, provided that,
in the case of the Revolving Credit Facility, after the date of delivery of the
Borrower’s financial statements covering the third fiscal quarter

2


--------------------------------------------------------------------------------


of 2007 pursuant to Section 6.01(b), the Applicable Margin applicable to the
Revolving Credit Facility shall be determined by reference to the Consolidated
Leverage Ratio as set forth below:

Pricing
Level

 

Consolidated Leverage Ratio

 

Eurodollar Loans

 

Base Rate Loans

 

I

 

Greater than or equal to 4.00:1.00

 

2.75

%

1.75

%

II

 

Less than 4.00:1.00 and greater than or equal to 3.00:1.00

 

2.50

%

1.50

%

III

 

Less than 3.00:1.00

 

2.25

%

1.25

%

Notwithstanding the foregoing, in the event that (i) the Borrower has not
obtained Corporate Ratings from Moody’s and S&P on or before the date that is 30
days after the Closing Date or (ii) the Borrower obtains Corporate Ratings from
Moody’s and S&P during such period but such Corporate Ratings are not at least
B2 by Moody’s and B by S&P (in each case with at least stable outlook), each of
the rates set forth in clauses (a) and (b) above and in the above grid shall be
permanently increased by 0.25% per annum.  Any change in the Applicable Margin
resulting from a change in the Consolidated Leverage Ratio shall become
effective on the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(b) with respect to the most
recently ended fiscal quarter (commencing with the third fiscal quarter of
2007); provided, however, that if a Compliance Certificate is not delivered when
due in accordance with such Section, then Pricing Level I shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered until such Compliance Certificate is delivered,
at which time the Applicable Margin shall be based on such Compliance
Certificate.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment under the applicable Facility or
Facilities at such time.  If the Commitments of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Credit Suisse Securities (USA) LLC, in its capacity as sole
lead arranger and sole bookrunning manager.

3


--------------------------------------------------------------------------------


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assumption Agreement” means an assumption agreement entered into by the Company
in favor of the Administrative Agent on behalf of the Secured Parties, in
substantially the form of Exhibit L or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in the case of the Revolving Credit Facility, the
period commencing on the first Business Day following the Closing Date and
continuing until the Maturity Date for such Facility.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a)           the rate of interest per annum then most recently announced by
Credit Suisse in New York, New York, from time to time, as Credit Suisse’s prime
rate for Dollars loaned in the United States; and

(b)           1/2 of 1% per annum above the Federal Funds Rate.

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means (a) prior to the Merger, Mergerco and (b) from and after the
Merger, the Company.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Rate Loans, on which dealings are carried on in
the London interbank market.

4


--------------------------------------------------------------------------------


“Capital Expenditure Carryover Amount” has the meaning specified in
Section 7.12.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, (a) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in or sale of similar existing equipment or with insurance
proceeds therefrom shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the proceeds of such sale or the amount of such insurance proceeds, as the case
may be, and (b) the term “Capital Expenditures” shall not include any
expenditures (i) made or paid with the net proceeds of amounts paid or
contributed after the Closing Date to Holdings by the Investors or their
Affiliates in consideration of the sale or issuance to the Investors or such
Affiliates of Equity Interests of Holdings, which amounts are contributed
through Holdings to the equity capital of the Company, (ii) to the extent such
Person or its Subsidiaries are reimbursed in cash by a third party (other than a
Loan Party or any Subsidiary of a Loan Party) during the same period in which
such expenditure was made or (iii) made or assumed in connection with a
Permitted Acquisition.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means an interest bearing deposit account to be
maintained at Credit Suisse (or another commercial bank selected in compliance
with Section 6.17) in the name of the Collateral Agent and under the sole
dominion and control of the Collateral Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(h).

“Cash Distributions” means, with respect to any Person for any period, all
dividends and other distributions on any of the outstanding Equity Interests in
such Person, all purchases, redemptions, retirements, defeasances or other
acquisitions of any of the outstanding Equity Interests in such Person and all
returns of capital to the stockholders, partners or members (or the equivalent
persons) of such Person, in each case to the extent paid in cash by or on behalf
of such Person during such period.

“Cash Equivalents” means any of the following types of Investments:

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any State thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any State
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined

5


--------------------------------------------------------------------------------


capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 360 days from the date of acquisition thereof;

(c)           commercial paper in an aggregate amount of no more than $1,000,000
per issuer outstanding at any time issued by any Person organized under the laws
of any state of the United States of America and rated at least “Prime-1” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof; and

(d)           Investments, classified in accordance with GAAP as Current Assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a controlled foreign corporation as defined in Section 957(a) of the
Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           the Sponsor shall cease to own and control legally and
beneficially, either directly or indirectly, equity securities in Holdings
representing more than 51% of the combined voting power of all of equity
securities entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully diluted basis; or

(b)           on or after a Qualifying IPO, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than the Sponsor
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the equity securities of Holdings or the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

6


--------------------------------------------------------------------------------


(c)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
or the Borrower cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(d)           on or after a Qualifying IPO, any Person or two or more Persons
acting in concert, other than the Sponsor, shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Holdings or the Borrower or control over the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) representing 40% or more of the combined voting power of
such securities; or

(e)           Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower or
Woodcraft Industries, Inc. (other than directors’ qualifying shares in nominal
amounts and on terms reasonably acceptable to the Administrative Agent that are
required by law to be held by directors of the Borrower); or

(f)            a “change of control” or any comparable event shall have occurred
under, and as defined in, either (i) the Second Lien Credit Agreement or (ii)
any agreement evidencing Indebtedness of any Loan Party or any Subsidiary of any
Loan Party in excess of the Threshold Amount.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“COC Put Offer” means an offer by the Company to repurchase the Existing Notes
then outstanding pursuant to the terms of Section 4.10 of the Existing
Indenture.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties.

7


--------------------------------------------------------------------------------


“Collateral Agent” means Credit Suisse in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages (if any), each of the
mortgages, collateral assignments, Security Agreement Supplements, IP Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent pursuant to Section 6.12, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commitment Letter” has the meaning specified in Section 10.11.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the Preliminary Statements to this
Agreement.

“Company Material Adverse Effect” means a “Company Material Adverse Effect” as
defined in the Merger Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) up to $1,000,000 of transitional expenses and
other one-time expenses incurred or paid after the Closing Date during the term
of the Agreement; (ii) any purchase accounting adjustments (including any future
expenses associated with such adjustment), restructuring and other non-recurring
items or expenses incurred in connection with the Transaction or any Permitted
Acquisition (including any debt or equity issuance in connection therewith) or
any non-recurring items or expenses incurred in connection with a Disposition
permitted under Section 7.05(a), (c), (i) or (l); (iii) Consolidated Interest
Charges for such period; (iv) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period; (v) depreciation and amortization expense; (vi) all non-cash charges in
connection with the granting of, or accretion on, options, warrants or other
equity interests (including any repricing, amendment, modification, substitution
or change of any stock, stock option, stock appreciation rights or similar
arrangements); (vii) other non-recurring or extraordinary charges or expenses of
the Borrower and its Subsidiaries reducing such Consolidated Net Income and
non-cash compensation expense and other non-cash items which, in each case, do
not represent a cash item in such period and will not represent a cash item in
any future period; (viii) non-cash losses resulting from the application of
Financial Accounting Standards Board Rule 142 or 144; (ix) reasonable fees,
costs and expenses incurred in connection with the Transaction (including
management retention and other transaction bonuses and any premiums, fees, costs
and expenses associated with the repayment, retirement, purchase or redemption
of any Indebtedness existing on or immediately prior to the Closing Date); (x)
any expenses deducted in calculating Consolidated Net Income for such period and
reimbursed during such period by third parties

8


--------------------------------------------------------------------------------


(other than Holdings or any of its Subsidiaries); (xi) fees, costs and expenses
in connection with any actual or proposed issuance of Indebtedness or Equity
Interests, Investment or Disposition not to exceed $2,000,000 in the aggregate
during the term of this Agreement and any fees, costs and expenses in connection
with any actual or proposed Permitted Acquisition (including such transactions
that fail to close, but had they closed would have constituted a Permitted
Acquisition) not to exceed $2,500,000 in the aggregate in connection with any
such actual or proposed Permitted Acquisition; (xii) management fees, costs and
expenses accrued, or to the extent not accrued in any prior period, paid to the
Sponsor during such period by the Borrower and its Subsidiaries (A) under the
Management Agreement pursuant to Section 7.09(d) and/or (B) with respect to the
fees permitted by Section 7.09(e); (xiii) during any period in which any
Existing Notes are outstanding, fees, costs and expenses (including advisory,
legal and reporting costs) associated with Public Indebtedness, in an aggregate
amount not to exceed $200,000 in any fiscal year; (xiv) any upfront fees, costs
and expenses associated with Secured Hedge Agreements entered into to comply
with Section 6.19; and (xv) any loss attributable to Dispositions permitted
hereunder or which occurred prior to the Closing Date, and minus (b) the
following to the extent included in calculating such Consolidated Net Income: 
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period; (ii) all non-recurring or extraordinary non-cash
items increasing Consolidated Net Income for such period; (iii) earnings
attributable to Investments in joint ventures and partnerships to the extent not
distributed in cash to the Borrower or its Subsidiaries; (iv) any gain
attributable to Dispositions permitted hereunder or which occurred prior to the
Closing Date; and (iv) non-cash gains resulting from the application of
Financial Accounting Standards Board Rule 142 or 144; provided that, solely for
purposes of calculating the covenants in Section 7.11(a), (b) and (c), if the
Borrower or any of its Subsidiaries has made any Permitted Acquisition or any
Disposition of assets permitted by Section 7.05 outside of the ordinary course
of business during the period of four consecutive fiscal quarters ending on any
date during a relevant period for testing compliance, Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto, with pro
forma adjustments (x) arising out of events which are directly attributable to a
specific transaction, are factually supportable and are expected to have a
continuing impact, in each case, determined on a basis consistent with Article
11 of Regulation S-X promulgated under the Securities Act of 1933 and as
interpreted by the staff of the Securities and Exchange Commission, which pro
forma adjustments shall be certified on behalf of the Borrower by the chief
financial officer of the Borrower or (y) consented to by the Administrative
Agent in its reasonable discretion, as if such Permitted Acquisition or
Disposition of assets (and any related incurrence, repayment or assumption of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms, and assuming that any
Revolving Loans borrowed in connection with such acquisition are repaid with
excess cash balances when available) had occurred on the first day of the
relevant period for testing compliance.  Notwithstanding the foregoing,
Consolidated EBITDA shall be deemed to be equal to: (i) $11,584,089 for the
second fiscal quarter of 2006 and (ii) $10,627,240 for the third fiscal quarter
of 2006.

“Consolidated First Lien Funded Indebtedness” means, as of any date of
determination, without duplication, for the Borrower and its Subsidiaries on a
consolidated basis (in each case with respect to the following items (a) through
(h) solely for so long as the same are secured by any assets of the Borrower and
its Subsidiaries on a first-priority basis or otherwise on a basis pari passu
with the security interest of the Collateral Agent for the benefit of the
Lenders in the Collateral), the sum of (a) the outstanding principal amount of
all obligations, whether current or long-term, for borrowed money (including,
without limitation, Obligations hereunder) and outstanding principal amount of
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct

9


--------------------------------------------------------------------------------


obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable and other accrued expenses in the
ordinary course of business), (e) Attributable Indebtedness, (f) all Off-Balance
Sheet Liabilities, (g) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (h) all Indebtedness
of the types referred to in clauses (a) through (g) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, except for any portion of such Indebtedness that is
expressly made non-recourse to the Borrower or such Subsidiary.

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated First Lien Funded Indebtedness as of such date
minus the lesser of (i) the amount of unrestricted cash and cash equivalents of
the Borrower and its Subsidiaries as of such date and (ii) $2,500,000 to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, for the Borrower and its Subsidiaries (and, for all periods
ended before the Covenant Trigger Date, Holdings) on a consolidated basis, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including, without limitation, Obligations
hereunder) and outstanding principal amount of all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable and other accrued expenses in the ordinary course of business),
(e) Attributable Indebtedness, (f) all Off-Balance Sheet Liabilities, (g)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary (or, for all periods ended before the Covenant
Trigger Date, Holdings), and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary (or, for all periods ending before the
Covenant Trigger Date, Holdings) is a general partner or joint venturer, except
for any portion of such Indebtedness that is expressly made non-recourse to the
Borrower or such Subsidiary (or, where applicable, Holdings, as the case may
be).

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Borrower and its Subsidiaries with respect to such period
under Capitalized Leases that is treated as interest in accordance with GAAP,
(c) the amount of dividends and distributions made to Holdings in respect of
interest on the Acquisition Loan (or any Indebtedness incurred to refinance the
Acquisition Loan) during such period under Section 7.06(k), and (d) the implied
interest component of Synthetic Leases (regardless of whether accounted for as
interest expense under GAAP), all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs in respect of Swap Contracts constituting interest rate swaps, collars,
caps or other arrangements requiring payments

10


--------------------------------------------------------------------------------


contingent upon interest rates of the Borrower and its Subsidiaries, excluding,
amounts referred to in Sections 2.09(b) and 10.04(a) of this Agreement.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of the Borrower and its Subsidiaries for the period of four fiscal
quarters then most recently ended; provided that (i) for purposes of determining
the amount of Consolidated Interest Charges for the four fiscal quarters ended
March 31, 2007, such amount shall equal the Consolidated Interest Charges for
the fiscal quarter ended March 31, 2007 multiplied by four, (ii) for purposes of
determining the amount of Consolidated Interest Charges for the four fiscal
quarters ended June 30, 2007, such amount shall equal the Consolidated Interest
Charges for the two consecutive fiscal quarters ended June 30, 2007 multiplied
by two and (iii) for purposes of determining the amount of Consolidated Interest
Charges for the four fiscal quarters ended September 30, 2007, such amount shall
equal the Consolidated Interest Charges for the three consecutive fiscal
quarters ended September 30, 2007 multiplied by 4/3; provided further, that for
periods ending on or after the Covenant Trigger Date, the amount of the
Consolidated Interest Charges used in the calculations pursuant to clauses (i),
(ii) and (iii) above shall be determined on a pro forma basis as if the Covenant
Trigger Date had occurred (and any Indebtedness in connection therewith
incurred) on the first day of the fiscal quarter or quarters relevant to such
calculation.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus the lesser of (i)
the amount of unrestricted cash and cash equivalents of the Borrower and its
Subsidiaries as of such date and (ii) $2,500,000  to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary or non-recurring cash or non-cash gains
and any extraordinary or non-recurring cash or non-cash losses) for that period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Corporate Rating” means, as of any date of determination, the corporate rating
or corporate family rating as determined by either S&P or Moody’s, respectively,
of the Borrower; provided that, if either S&P or Moody’s shall change the basis
on which ratings are established by it, each reference to the Corporate Rating
announced by S&P or Moody’s shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

“Covenant Amendment” means an amendment to the Existing Indenture to amend the
covenants set forth therein and otherwise modify the terms thereof as specified
in Article I of Appendix A to the Offer to Purchase.

11


--------------------------------------------------------------------------------


“Covenant Trigger Date” means the date on or after the Existing Notes Repayment
Date on which the Acquisition Loan (or any Indebtedness incurred to refinance
the Acquisition Loan) is repaid in full.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Suisse” has the meaning specified in the recital of parties to this
Agreement.

“Cure Notice” has the meaning specified in Section 7.11(d).

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” means, with respect to any Person, without duplication
(a) all Indebtedness of such Person that by its terms is payable on demand or
matures within one year after the date of determination (excluding any
Indebtedness renewable or extendible, at the option of such Person, to a date
more than one year from such date or arising under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date), and (b) all other items (including,
without limitation, taxes accrued as estimated and trade payables otherwise
excluded from Indebtedness under clause (d) of the definition thereof) that, in
accordance with GAAP, would be classified on the balance sheet of such Person as
current liabilities of such Person.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Facilities;
provided that if either S&P or Moody’s shall change the basis on which ratings
are established by it, each reference to the Debt Rating announced by S&P or
Moody’s shall refer to the then equivalent rating by S&P or Moody’s, as the case
may be.

“Debt Tender Offer” means the tender offer and consent solicitation commenced by
Mergerco pursuant to the Offer to Purchase and any subsequent or successive
tender offer for the Existing Notes which is permitted by Section 6.20.  For the
avoidance of doubt, any reference herein or in any other Loan Document to the
purchase of Existing Notes pursuant to the Debt Tender Offer shall mean that
such Existing Notes have been purchased and the Covenant Amendment shall have
become effective pursuant to the terms thereof.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than the
accrual of Letter of Credit Fees (but including interest payable on accrued
Letter of Credit Fees not paid

12


--------------------------------------------------------------------------------


when due), an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Margin, if any, applicable to Base Rate Loans plus (iii) 2.0% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum and (b) when used
with respect to the accrual of Letter of Credit Fees, a rate equal to the
Applicable Margin for Eurodollar Rate Loans plus 2.0% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or has become the subject of a bankruptcy or insolvency
proceeding.

“defease” or “defeased” means, with reference to the Existing Notes, the
defeasance of the Existing Notes pursuant to Article 8 of the Existing
Indenture.

“Delayed Revolver Commitment” has the meaning specified in Section 2.01(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease (as lessor)
or other disposition (including any sale and leaseback transaction) of any
property by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any Equity Interests owned by such Person, or any
notes or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” has the meaning specified in Section 6.12.

“Eligible Assignee” means, with respect to any Facility, an assignee to which an
assignment thereunder is permitted under Section 10.06(b) (and as to which any
consents required thereunder have been obtained).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
obligations contained in or required by permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any Hazardous
Materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

13


--------------------------------------------------------------------------------


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” has the meaning specified in the Preliminary Statements to
this Agreement.

“Equity Cure” has the meaning specified in Section 7.11(d).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate, (g) the failure of any Loan Party or any ERISA Affiliate to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, or (h) the application for a minimum funding waiver
with respect to a Pension Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

14


--------------------------------------------------------------------------------


 

Eurodollar Rate =

 LIBO Rate

 

1.00 – Eurodollar Rate Reserve Percentage

 

 

Where,

“LIBO Rate” means, for such Interest Period, the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London time, on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at the Eurodollar Rate.

“Eurodollar Rate Reserve Percentage” for any Interest Period for each Eurodollar
Rate Loan means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Loans is determined) having a term equal to
such Interest Period.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period (without duplication), (a) Consolidated
Net Income for such period, plus (b) an amount equal to the aggregate amount of
all noncash charges deducted in determining the Consolidated Net Income for such
period, plus (c) an amount (whether positive or negative) equal to the change in
consolidated Current Liabilities of the Borrower and its Subsidiaries during
such period, plus (d) to the extent deducted in determining Excess Cash Flow in
any previous period under clause (j) below, any amounts reimbursed to any Loan
Party by the Sellers under the Related Documents in the current period, plus (e)
to the extent not included in determining Consolidated Net Income for such
period, the amount of any tax refunds received in cash by or paid in cash to or
for the account of Holdings and its Subsidiaries during such Period, less (f) an
amount equal to the aggregate amount of all noncash credits included in
determining the Consolidated Net Income for such period, less (g) an amount
(whether positive or negative) equal to the change in consolidated Current
Assets (excluding cash and Cash Equivalents) of the Borrower and its
Subsidiaries during such period, less (h) to the extent not deducted in
determining Consolidated Net Income for such period, an amount equal to the
aggregate amount of all Capital Expenditures made in cash by the Borrower and
its Subsidiaries during such period and permitted to be made pursuant to the
terms of this Agreement, less (i) an amount equal to the aggregate amount of all
Required Principal Payments

15


--------------------------------------------------------------------------------


in respect of Indebtedness permitted under the terms of this Agreement made by
the Borrower and its Subsidiaries during such period, and the aggregate
principal amount of all mandatory prepayments made pursuant to Section 2.05(b)
(other than Section 2.05(b)(i), (iii) or (iv)) during such period (so long as
each such mandatory prepayment resulted in a corresponding permanent commitment
reduction pursuant to Section 2.06 at the time of such prepayment), less (j) to
the extent not deducted in determining Consolidated Net Income for such period,
any amount paid by the Loan Parties during such period that is reimbursable by
the Sellers under the Related Documents but which has not been so reimbursed as
of the end of such period, less (k) an amount equal to the aggregate amount of
all Cash Distributions paid by the Borrower during such period and permitted to
be made by the terms of this Agreement, less (l) to the extent not deducted in
determining Consolidated Net Income for such period, the amount of any indemnity
or purchase price adjustment (including pursuant to Section 2.1(d) of the Merger
Agreement) paid to the Sellers during such period pursuant to the Merger
Agreement (as in effect on the date hereof), less (m) the aggregate amount of
payments during such period to repurchase Existing Notes during such period
pursuant to Section 7.15(a)(vi) (in an aggregate amount not to exceed
$10,000,000 for all such periods).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.06(k)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Facility” means the Company’s indebtedness under the Amended and
Restated Credit Agreement, dated as of September 23, 2005 (the “Existing
Facility”), by and among the Company, Antares Capital Corporation and the
lenders party thereto.

“Existing Indebtedness” means Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Closing Date
set forth in part (a) of Schedule 5.05.

“Existing Indenture” means the Company’s Indenture dated as of February 18, 2004
with U.S. Bank National Association, as Trustee.

“Existing Notes” means the Company’s 10% Senior Unsecured Notes due 2012 issued
under the Existing Indenture.

“Existing Notes Repayment Date” means the date on which a majority of the
Existing Notes have been purchased pursuant to the Debt Tender Offer or all the
Existing Notes have been redeemed, repurchased, refinanced or defeased.

16


--------------------------------------------------------------------------------


“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, pension plan reversions, proceeds of insurance (other than proceeds
of business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided,
however, that the term “Extraordinary Receipt” shall not include cash receipts
received from proceeds of insurance, condemnation awards (or payments in lieu
thereof) or indemnity payments to the extent that such proceeds, awards or
payments (a) in respect of loss or damage to equipment, fixed assets or real
property, or other claims relating thereto, are applied (or in respect of which
expenditures were previously incurred) to replace, repair or purchase the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(ii), (b) are received
by any Person in respect of any third party claim against such Person and
applied to pay (or to reimburse such Person for its prior payment of) such claim
and the costs and expenses of such Person with respect thereto or (c) in the
case of any indemnity payment or purchase price adjustment, to the extent that
such indemnity payment or purchase price adjustment has not been included in
determining Consolidated Net Income or Excess Cash Flow for such period, do not
exceed when taken together with all other indemnity payments or purchase price
adjustments, as the case may be, theretofore received, $1,500,000 in the
aggregate; and provided further that the term “Extraordinary Receipt” shall not
include cash receipts received from any Governmental Authority with respect to
refunds or reimbursements of Taxes.

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the letter agreement, dated December 11, 2006, among the
Sponsor, the Administrative Agent and the Arranger.

“Financial Covenants” has the meaning specified in Section 7.11(d).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

17


--------------------------------------------------------------------------------


“Funded Debt” of any Person means Indebtedness in respect of the Credit
Extensions, in the case of the Borrower, and all other Indebtedness of such
Person that by its terms matures more than one year after the date of creation
or matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one year after such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year after such date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(i).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee at any time shall be deemed to be an amount then equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that, in the case of any Guarantee
of the type set forth in clause (b) above, if recourse to such Person for such
Indebtedness is limited to the assets subject to such Lien, then such Guarantee
shall be a Guarantee hereunder solely to the extent of the lesser of (i) the
amount of the Indebtedness secured by such Lien and (ii) the value of the assets
subject to such Lien.  The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranties” means the Holdings Guaranty and the Subsidiary Guaranty.

“Guarantors” means, collectively, Holdings and the Subsidiary Guarantors.

18


--------------------------------------------------------------------------------


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon gas, hazardous wastes and all other
substances, wastes and materials that are considered or deemed to be, or
regulated as, hazardous or toxic under applicable Environmental Law.

“Hedge Bank” means any Person that is the Arranger, the Administrative Agent or
a Lender or an Affiliate of any of the foregoing (or was an Affiliate of any of
the foregoing at the time any of the foregoing was a party to this Agreement),
in its capacity as a party to a Secured Hedge Agreement.

“Holdings” has the meaning specified in the Preliminary Statements hereto.

“Holdings Guaranty” means the Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit F-1.

“Incremental Term Commitment Amendment” has the meaning specified in Section
2.14(e).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)           net obligations of such Person on a marked-to-market basis under
any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and other accrued
expenses in the ordinary course of business which are not outstanding for more
than 75 days after the same are billed or invoiced or 135 days after the same
are created);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements); provided
that if such indebtedness shall not have been assumed by such Person and is
otherwise non-recourse to such Person, the amount of such obligation treated as
Indebtedness shall not exceed the value of such property securing such
obligations;

(f)            all Attributable Indebtedness;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (other than any payment made solely with
common Equity Interests or Qualified Preferred Equity Interests of such Person)
in respect of (i) any Equity Interests in such Person or any other Person or
(ii) any warrants, rights or options

19


--------------------------------------------------------------------------------


to acquire such Equity Interests, in either case valued, in the case of
redeemable preferred interests, at its liquidation preference; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

“Indemnified Costs” has the meaning specified in Section 9.05(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum to be used by the
Arranger in connection with the syndication of the Commitments and the Loans.

“Initial First Lien Term Advance” means the first $10,000,000 in Term Loans
advanced hereunder.

“Intellectual Property Security Agreement” means an intellectual property
security agreement, substantially in the form of Exhibit C to the Security
Agreement, together with each other intellectual property security agreement and
IP Security Agreement Supplement delivered pursuant to Section 6.12, in each
case as amended, restated, supplemented or otherwise modified from time to time.

“Intercreditor Agreement” means an Intercreditor Agreement, in form and
substance satisfactory to the Administrative Agent, among the Collateral Agent,
the “Collateral Agent” referred to in the Second Lien Credit Agreement, the
Borrower and the other Grantors party thereto.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made, with the first such Interest Payment Date being the last
Business Day of March 2007.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or nine or
twelve months thereafter if requested by the Borrower

20


--------------------------------------------------------------------------------


in its Committed Loan Notice and so long as at such time nine-month or
twelve-month periods (as the case may be) are available to all the Lenders;
provided that:

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(I)            ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD; AND

(iii)          no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of “Indebtedness” set forth
in this Section 1.01 in respect of such Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit of, or all of a substantial part
of the business being conducted by, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investors” means, collectively, (a) the Sponsor, (b) the shareholders of
Holdings on the Closing Date identified in Schedule 5.13 and (c) such other
Persons who become shareholders of Holdings from time to time after the Closing
Date upon notice to the Administrative Agent.

“IP Rights” has the meaning specified in Section 5.16.

“IP Security Agreement Supplement” has the meaning specified in Section 1(g)(vi)
of the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental

21


--------------------------------------------------------------------------------


Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means an advance made by the L/C Issuer or any Revolving Credit
Lender pursuant to Section 2.03(c).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” shall mean a payment or disbursement made by the L/C Issuer
pursuant to a Letter of Credit.

“L/C Issuer” means Credit Suisse in its capacity as issuer of Letters of Credit
hereunder, any successor issuer of Letters of Credit hereunder and any other
Lender that is approved by the Borrower and the Administrative Agent to issue
Letters of Credit.  The term “L/C Issuer” shall mean the applicable issuer of
the relevant Letters of Credit as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.03(c).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means, in the case where Credit Suisse is the L/C
Issuer, an application and agreement for the issuance or amendment of a Letter
of Credit in substantially the form of Exhibit J hereto, and in the case of an
L/C Issuer other than Credit Suisse, an application and agreement for the
issuance or amendment of a Letter of Credit in substantially the form of Exhibit
J hereto or such other form as may be agreed between the Borrower and such L/C
Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h)(i).

22


--------------------------------------------------------------------------------


“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other) or charge or preference or
priority over assets or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes, if any, and any amendment, restatement, supplement or other modification
hereof or thereof and for all other purposes other than for purposes of the
Guaranties and the Collateral Documents, (i) this Agreement, (ii) the Notes,
(iii) the Guaranties, (iv) the Collateral Documents, (v) the Fee Letter, (vi)
each L/C Related Document, (vii) the Intercreditor Agreement, (viii) the
Assumption Agreement, and (ix) the Commitment Letter, and (b) for purposes of
the Guaranties and the Collateral Documents, (i) this Agreement, (ii) the Notes,
(iii) the Guaranties, (iv) the Collateral Documents, (v) each L/C Related
Document, (vi) the Fee Letter, (vii) each Secured Hedge Agreement, (viii) the
Intercreditor Agreement, (ix) the Assumption Agreement, and (x) the Commitment
Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Agreement” means the Advisory Services Agreement dated as of January
9, 2007 between Holdings and the Sponsor.

“Material Adverse Effect” means (a) the occurrence of an event or condition that
has had, or would reasonably be expected to have a material adverse change in,
or a material adverse effect upon, the business, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole or Holdings and
its Subsidiaries taken as a whole; or (b) a material impairment of the rights
and remedies of any Agent or any Lender under any Loan Document, or of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) the sixth anniversary of the Closing Date and (ii) the date of
termination in whole of the Revolving Credit Commitments, the Letter of Credit
Commitments and the Swing Line Commitments pursuant to Section 2.06 or 8.02 or
the acceleration of the Revolving Credit Loans or the Swing Line Loans pursuant
to Section 8.02, and (b) with respect to the Term Facility, the earlier of (i)
the sixth anniversary of the Closing Date and (ii) the date of the acceleration
of the Term Loans pursuant to Section 8.02.

“Maximum Rate” has the meaning specified in Section 10.09.

“Merger” has the meaning specified in the preliminary statements to this
Agreement.

“Merger Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

23


--------------------------------------------------------------------------------


“Mergerco” has the meaning specified in the introductory paragraph hereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policy” has the meaning specified in Section 6.21.

“Mortgaged Properties” has the meaning specified in Section 6.21.

“Mortgages” means, collectively, each mortgage or similar document delivered
pursuant to Section 6.21, as amended.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is, or is required
to be, repaid in connection with such transaction (other than Indebtedness under
the Loan Documents), (B) the reasonable out-of-pocket fees and expenses incurred
by any Loan Party or such Subsidiary in connection with such transaction, (C)
taxes reasonably estimated to be actually payable within one year of the date of
the relevant transaction as a result of any gain recognized in connection
therewith; provided that any such estimated taxes not actually due or payable by
the end of such one-year period shall constitute Net Cash Proceeds upon the
earlier of the date that such taxes are determined not to be actually payable
and the end of such one-year period, and (D) reasonable reserves in accordance
with GAAP for any liabilities or indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchasers in respect of such Disposition undertaken by Holdings or any of its
Subsidiaries in connection with such Disposition, provided that to the extent
that any such amount ceases to be so reserved, the amount thereof shall be
deemed to be Net Cash Proceeds of such Disposition at such time; and

(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable out-of-pocket fees and expenses, incurred by Holdings, the Borrower
or such Subsidiary in connection therewith; provided that “Net Cash Proceeds”
shall not include the cash proceeds of any issuance of Equity Interests to the
Investors or their Affiliates by Holdings to the extent that the net proceeds
thereof shall have been used by the Borrower and its Subsidiaries to make
Permitted Investments or are returned to such Investors or Affiliates pursuant
to Section 7.06(i).

24


--------------------------------------------------------------------------------


“Non-Financial Entity” has the meaning specified in Section 10.06(b).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Issuance” has the meaning specified in Section 2.03(b).

“Notice of Renewal” has the meaning specified in Section 2.03(a).

“Notice of Termination” has the meaning specified in Section 2.03(a).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
(including any Secured Hedge Agreement) and (b) the obligation of any Loan Party
to reimburse any amount in respect of any obligation described in clause (a)
that any Lender, in its sole discretion to the extent not expressly prohibited
by the Loan Documents, may elect to pay or advance on behalf of such Loan Party.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (A) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (B) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries.

“Offer to Purchase” means the Offer to Purchase and Consent Solicitation
Statement dated December 11, 2006 for the purchase by Mergerco of the Existing
Notes (as in effect on the date hereof).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with

25


--------------------------------------------------------------------------------


respect to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning set forth in Section 10.14.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any of its Subsidiaries of all of the Equity Interests in, or all or
substantially all of the property and assets of, any Person that, upon the
consummation thereof, will be wholly owned directly by the Borrower or one or
more of its wholly owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation or the purchase or other acquisition of all
or a substantial portion of the property and assets of a Person); provided that,
with respect to each such purchase or other acquisition:  (a) any such newly
created or acquired Domestic Subsidiary shall be a Loan Party and comply with
the requirements of Section 6.12; (b) the lines of business of the Person to be
(or the property and assets of which are to be) so purchased or otherwise
acquired shall be substantially the same lines of business as one or more of the
principal businesses of the Borrower and its Subsidiaries in the ordinary course
or lines of business not prohibited by Section 7.07 of this Agreement; (c) such
purchase or other acquisition shall not include or result in any contingent
liabilities that could reasonably be expected to have a material adverse effect
on the business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar

26


--------------------------------------------------------------------------------


functions) of the Borrower or such Subsidiary if the board of directors is
otherwise approving such transaction and, in each other case, by a Responsible
Officer); (d) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, (i) no Default shall have occurred
and be continuing and (ii) the Borrower and its Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Section 7.11; (e) the
board of directors of such acquired Person or its selling shareholders in
existence at the time such purchase or acquisition is commenced shall have
approved such purchase or other acquisition; (f) the aggregate consideration
paid or payable by or on behalf of the Borrower and its Subsidiaries in
connection with such purchase or other acquisition (including both cash and
non-cash consideration (other than capital stock of Holdings) and the amount of
any debt assumed or acquired by the Borrower and its Subsidiaries in connection
therewith) shall not exceed $50,000,000; and (g) such Loan Party shall have
delivered to the Administrative Agent, on behalf of the Lenders, at least five
Business Days (or a shorter period approved by the Administrative Agent) prior
to the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in clauses (a) - (g) and in Section 7.03(i) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Investments” means (a) Permitted Acquisitions permitted under Section
7.03(i), (b) Capital Expenditures made in accordance with Section 7.11 and (c)
the redemption or repurchase of Equity Interests in Holdings from former members
of management employees of the Borrower.

“Permitted Liens” means Liens permitted under Section 7.01 of this Agreement.

“Person” means any natural person, corporation, limited liability company, trust
(including a business trust), joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

“Pledged Interests” has the meaning specified in Section 1(d)(iii) of the
Security Agreement.

“Public Indebtedness” means any Indebtedness consisting of securities that (a)
are listed, quoted or traded on a recognized exchange or market, including any
market for securities eligible for resale pursuant to Rule 144A under the
Securities Act of 1933, as amended, and (b) are issued or sold by means of a
prospectus, offering memorandum (other than an information memorandum of the
type used in bank syndications) or similar document typically used in connection
with road show presentations for similar securities.

“Qualified Preferred Equity Interests” means preferred Equity Interests that (a)
have no mandatory redemption feature exercisable on a date earlier than 180 days
after the Maturity Date, (b) have no requirements for the payment of dividends
or other distributions in cash on a date

27


--------------------------------------------------------------------------------


earlier than 180 days after the Maturity Date and (c) contain covenants, if any,
no more restrictive than those customarily found in a high-yield debt offering.

“Qualifying IPO” means the issuance by Holdings of its common Equity Interests
in an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means (i) the Merger Agreement and all other material
documents executed pursuant to the Merger Agreement and (ii) the Management
Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, attorneys
and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and the
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions of
outstanding Funded Debt made during such period.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders owed or holding at least a majority in interest of the
sum of (a) the aggregate principal amount of the Revolving Credit Loans
outstanding at such time, (b) the Outstanding Amount of all L/C Obligations at
such time and (c) the aggregate unused Revolving Credit Commitments at such
time; provided, however, that the unused Revolving Credit Commitment of, the
aggregate principal amount of the Revolving Credit Loans outstanding and owing
to, and the Applicable Percentage of the Outstanding Amount of all L/C
Obligations of, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
owed or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the

28


--------------------------------------------------------------------------------


Term Loans outstanding at such time, and (b) the aggregate unused Term
Commitments at such time; provided, however, that the unused Term Commitment of,
the aggregate principal amount of the Term Loans outstanding and owing to, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance, treasurer, assistant treasurer,
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent of any thereof), or on
account of any option, warrant or other right to acquire any such dividend or
other distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate indebtedness of the Borrower to such Revolving
Credit Lender resulting from the Revolving Credit Loans made by such Revolving
Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

29


--------------------------------------------------------------------------------


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Credit Agreement” means a Second Lien Credit Agreement, in form and
substance satisfactory to the Administrative Agent, among the Company, as
borrower, the lenders, agents and arranger party thereto, and Credit Suisse, as
administrative agent, providing for second lien loans in an aggregate amount not
to exceed $64,000,000.

“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Credit Agreement.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrower and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means, collectively, the Agents, the Arranger, the Lenders,
each L/C Issuer and the Hedge Banks.

“Security Agreement” means a security agreement substantially in the form of
Exhibit G hereto, together with each other security agreement and Security
Agreement Supplement delivered pursuant to Section 6.12, in each case as
amended.

“Security Agreement Supplement” has the meaning specified in Section 24(b) of
the Security Agreement.

“Sellers” means the Stockholders of the Company prior to the Merger.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Pro Forma Adjustments” means the adjustments set forth on Schedule
1.01(a).

“Sponsor” means Olympus Growth Fund IV, L.P., a Delaware limited partnership
(“Olympus”), Olympus Executive Fund L.P., Olympus Co-Invest Fund IV L.P., any
other fund managed by Olympus Advisory Partners, Inc., and any funds controlled
by or under common control with Olympus.

30


--------------------------------------------------------------------------------


“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
directly or indirectly, through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means the Domestic Subsidiaries of the Borrower listed
on Schedule I and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to Section
6.12.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit F-2, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Surviving Indebtedness” means the Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the
occurrence of the Closing Date and described in part (b) of Schedule 5.05
hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of ISDA Master Agreement, including any
such obligations or liabilities under any ISDA Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Credit Suisse in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

31


--------------------------------------------------------------------------------


“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term Commitment Increase” has the meaning specified in Section 2.14(a).

“Term Facility” means, at any time, the aggregate Term Commitments or Term
Loans, as applicable, of all Lenders at such time.

“Term Increase Effective Date” has the meaning specified in Section 2.14(d).

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.

“Term Loan” means an advance made by any Lender under the Term Facility.

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit C-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Term Lender resulting from the
Term Loans made by such Term Lender.

“Threshold Amount” means $5,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

32


--------------------------------------------------------------------------------


“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
entering into by the Loan Parties and their applicable Subsidiaries of the Loan
Documents, the Second Lien Documents and the Related Documents to which they are
or are intended to be a party, (c) the Equity Contribution, (d) the Debt Tender
Offer, (e) the COC Put Offer, (f) the repayment in full and termination of all
Existing Indebtedness that is not Surviving Indebtedness and (g) the payment of
the fees and expenses incurred in connection with the consummation of the
foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Agents, any L/C Issuer, any Lender or any other Indemnitee under
the Loan Documents that are unaccrued and contingent and as to which no claim,
notice or demand has been given to or made on the Borrower (with a copy to the
Administrative Agent) within five Business Days after the Borrower’s request
therefor to the Administrative Agent (unless the making or giving thereof is
prohibited or enjoined by any applicable Law or any order of any Governmental
Authority); provided that the failure of any Person to make or give any such
claim, notice or demand or otherwise to respond to any such request shall not be
deemed to be a waiver and shall not otherwise affect any such claim for
indemnification.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(e).


1.02         OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:

(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT AND THIS
AGREEMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
(SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO
ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS,
(III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT
WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN
DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL
REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND
SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY
REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS
CONSOLIDATING, AMENDING REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO
ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR
REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, (VI) THE
WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND
PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS, AND (VII)
ANY CERTIFICATION HEREUNDER REQUIRED TO BE GIVEN BY A CORPORATE OFFICER SHALL BE
DEEMED TO BE MADE ON BEHALF OF THE APPLICABLE LOAN PARTY AND NOT IN THE
INDIVIDUAL CAPACITY OF SUCH OFFICER.

33


--------------------------------------------------------------------------------


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”; AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


1.03         ACCOUNTING TERMS.


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN
GAAP.  IN ADDITION, THE FINANCIAL RATIOS AND RELATED DEFINITIONS SET FORTH IN
THE LOAN DOCUMENTS SHALL BE COMPUTED TO EXCLUDE THE APPLICATION OF FAS 133, FAS
150 OR FAS 123R (TO THE EXTENT THAT THE PRONOUNCEMENTS IN FAS 123R RESULT IN
RECORDING AN EQUITY AWARD AS A LIABILITY ON THE CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES IN THE CIRCUMSTANCE WHERE, BUT FOR THE APPLICATION
OF THE PRONOUNCEMENTS, SUCH AWARD WOULD HAVE BEEN CLASSIFIED AS EQUITY).


1.04         ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


1.05         TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


1.06         LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO THE AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE
DEEMED TO MEAN THE MAXIMUM FACE AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING
EFFECT TO ALL INCREASES THEREOF CONTEMPLATED BY SUCH LETTER OF CREDIT OR THE L/C
RELATED DOCUMENTS RELATED THERETO THEREFOR, WHETHER OR NOT SUCH MAXIMUM FACE
AMOUNT IS IN EFFECT AT SUCH TIME.


1.07         CURRENCY EQUIVALENTS GENERALLY.  ANY AMOUNT SPECIFIED IN THIS
AGREEMENT (OTHER THAN IN ARTICLES II, IX AND X) OR ANY OF THE OTHER LOAN
DOCUMENTS TO BE IN DOLLARS SHALL ALSO INCLUDE THE EQUIVALENT OF SUCH AMOUNT IN
ANY CURRENCY OTHER THAN DOLLARS, SUCH EQUIVALENT AMOUNT TO BE DETERMINED AT THE
RATE OF EXCHANGE QUOTED BY CREDIT SUISSE IN NEW YORK, NEW YORK AT THE CLOSE OF
BUSINESS ON THE

34


--------------------------------------------------------------------------------



BUSINESS DAY IMMEDIATELY PRECEDING ANY DATE OF DETERMINATION THEREOF, TO PRIME
BANKS IN NEW YORK, NEW YORK FOR THE SPOT PURCHASE IN THE NEW YORK FOREIGN
EXCHANGE MARKET OF SUCH AMOUNT IN DOLLARS WITH SUCH OTHER CURRENCY.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01         THE LOANS.


(A)           THE TERM BORROWINGS.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, ON THE CLOSING DATE AND UNTIL AND INCLUDING APRIL 30, 2007, EACH
TERM LENDER SEVERALLY AGREES TO MAKE UP TO THREE LOANS (EXCLUDING ADDITIONAL
TERM LOANS PURSUANT TO SECTION 2.14) (EACH CONSISTING OF A TERM LOAN PURSUANT TO
THE TERM FACILITY IN AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE TERM
FACILITY) TO THE BORROWER; PROVIDED THAT (A)  THE AGGREGATE AMOUNT OF ALL TERM
BORROWINGS UNDER THE TERM FACILITY (EXCLUDING INCREASES PURSUANT TO SECTION
2.14) SHALL NOT EXCEED $150,000,000, AND (B) THE AGGREGATE AMOUNT OF EACH TERM
BORROWING MAY NOT EXCEED THE AMOUNT THEN REQUIRED TO COMPLY WITH SECTION 6.11. 
EACH TERM BORROWING SHALL CONSIST OF TERM LOANS MADE SIMULTANEOUSLY BY THE TERM
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGE OF THE TERM
FACILITY.  AMOUNTS BORROWED UNDER THIS SECTION 2.01(A) AND REPAID OR PREPAID MAY
NOT BE REBORROWED.  TERM LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS,
AS FURTHER PROVIDED HEREIN.


(B)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO
MAKE LOANS (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO THE BORROWER FROM TIME
TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT COMMITMENT; PROVIDED THAT AFTER GIVING EFFECT TO ANY REVOLVING
CREDIT BORROWING, (I) THE TOTAL OUTSTANDINGS UNDER THE REVOLVING CREDIT FACILITY
SHALL NOT EXCEED THE AGGREGATE COMMITMENTS UNDER THE REVOLVING CREDIT FACILITY,
(II) THE AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY
LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING
AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S REVOLVING CREDIT
COMMITMENT, AND (III) PRIOR TO THE EXISTING NOTES REPAYMENT DATE, THE TOTAL
OUTSTANDINGS UNDER THE REVOLVING CREDIT FACILITY SHALL NOT EXCEED AN AMOUNT
EQUAL TO (A) $12,500,000 LESS (B) THE AMOUNT, IF ANY, BY WHICH THE PRINCIPAL
BALANCE OF THE INDEBTEDNESS OUTSTANDING UNDER THE EXISTING FACILITY IMMEDIATELY
PRIOR TO THE CLOSING DATE IS LESS THAN $7,500,000 (THE AMOUNT BY WHICH THE
AGGREGATE COMMITMENTS UNDER THE REVOLVING CREDIT FACILITY ON THE CLOSING DATE
EXCEEDS THE SUM OF (A) MINUS (B) ABOVE BEING REFERRED TO AS THE “DELAYED
REVOLVER COMMITMENT”).  WITHIN THE LIMITS OF EACH LENDER’S REVOLVING CREDIT
COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER
MAY BORROW UNDER THIS SECTION 2.01(B), PREPAY UNDER SECTION 2.05, AND REBORROW
UNDER THIS SECTION 2.01(B).  REVOLVING CREDIT LOANS MAY BE BASE RATE LOANS OR
EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.


2.02         BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.


(A)           EACH TERM BORROWING, EACH REVOLVING CREDIT BORROWING, EACH
CONVERSION OF TERM LOANS OR REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER,
AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWER’S
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 2:00 P.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY
CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ONE BUSINESS
DAY PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS; PROVIDED,
HOWEVER, THAT IF THE BORROWER WISHES TO REQUEST EURODOLLAR RATE LOANS HAVING AN
INTEREST PERIOD OTHER

35


--------------------------------------------------------------------------------



THAN ONE, TWO, THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE DEFINITION OF
“INTEREST PERIOD,” THE APPLICABLE NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 2:00 P.M., FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE
OF SUCH BORROWING, CONVERSION OR CONTINUATION HAVING AN INTEREST PERIOD OTHER
THAN ONE, TWO, THREE OR SIX MONTHS IN DURATION, WHEREUPON THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE TO THE APPLICABLE LENDERS OF SUCH REQUEST AND
DETERMINE WHETHER THE REQUESTED INTEREST PERIOD IS AVAILABLE FROM ALL OF THEM. 
NOT LATER THAN 2:00 P.M., THREE BUSINESS DAYS BEFORE THE REQUESTED DATE OF SUCH
BORROWING, CONVERSION OR CONTINUATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER (WHICH NOTICE MAY BE BY TELEPHONE) WHETHER OR NOT THE REQUESTED
INTEREST PERIOD HAS BEEN CONSENTED TO BY ALL THE LENDERS.  EACH TELEPHONIC
NOTICE BY THE BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED
PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN
NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE
BORROWER.  EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTIONS 2.03(F) AND 2.04(C), EACH
BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN
NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS
REQUESTING A TERM BORROWING, A REVOLVING CREDIT BORROWING, A CONVERSION OF TERM
LOANS OR REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF
EURODOLLAR RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR
CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE
PRINCIPAL AMOUNT OF LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE
OF LOANS TO BE BORROWED OR TO WHICH EXISTING TERM LOANS OR REVOLVING CREDIT
LOANS ARE TO BE CONVERTED, (V) IF APPLICABLE, THE DURATION OF THE INTEREST
PERIOD WITH RESPECT THERETO AND (VI) REMITTANCE INSTRUCTIONS.  IF THE BORROWER
FAILS TO SPECIFY A TYPE OF LOAN IN A COMMITTED LOAN NOTICE OR IF THE BORROWER
FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE
APPLICABLE TERM LOANS OR REVOLVING CREDIT LOANS SHALL BE MADE AS, OR CONVERTED
TO, BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE
EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT
TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF THE BORROWER REQUESTS A BORROWING
OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH
COMMITTED LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER IN WRITING OR BY TELECOPIER OR OTHER
ELECTRONIC COMMUNICATION OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF THE
APPLICABLE TERM LOANS OR REVOLVING CREDIT LOANS, AND IF NO TIMELY NOTICE OF A
CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH LENDER IN WRITING OR BY TELECOPIER OR OTHER ELECTRONIC
COMMUNICATION OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS
DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF A TERM BORROWING OR A REVOLVING
CREDIT BORROWING, EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 2:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE
INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL
FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT BY WIRE TRANSFER OF SUCH FUNDS TO AN ACCOUNT DESIGNATED BY
THE BORROWER IN WRITING, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED
TO (AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER;
PROVIDED, HOWEVER, THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT
TO ANY REVOLVING BORROWING IS GIVEN BY THE BORROWER, THERE ARE L/C BORROWINGS
OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING, FIRST, SHALL BE APPLIED TO THE
PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS AND, SECOND, SHALL BE MADE AVAILABLE
TO THE BORROWER AS PROVIDED ABOVE.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED UPON THE EXPIRATION OF ANY APPLICABLE INTEREST PERIOD OR CONVERTED
ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH EURODOLLAR RATE LOAN. 
DURING THE EXISTENCE OF AN EVENT OF DEFAULT, NO LOANS MAY BE REQUESTED AS,
CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE CONSENT OF THE
REQUIRED

36


--------------------------------------------------------------------------------



LENDERS.  DURING THE EXISTENCE OF A DEFAULT THAT IS NOT AN EVENT OF DEFAULT, NO
LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS
WITHOUT THE CONSENT OF THE REQUIRED LENDERS, UNLESS CONVERTED TO OR CONTINUED AS
EURODOLLAR RATE LOANS WITH INTEREST PERIODS OF ONE MONTH.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS (IN WRITING OR BY TELECOPIER OR OTHER ELECTRONIC COMMUNICATION) OF
THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR RATE LOANS
UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE LOANS ARE
OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS
OF ANY CHANGE IN CREDIT SUISSE’S PRIME RATE USED IN DETERMINING THE BASE RATE
PROMPTLY FOLLOWING THE ANNOUNCEMENT OF SUCH CHANGE.


(E)           AFTER GIVING EFFECT TO ALL TERM BORROWINGS, ALL REVOLVING CREDIT
BORROWINGS, ALL CONVERSIONS OF TERM LOANS OR REVOLVING CREDIT LOANS FROM ONE
TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS OR REVOLVING CREDIT LOANS
AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN SIX INTEREST PERIODS IN EFFECT.


(F)            THE FAILURE OF ANY LENDER TO MAKE THE LOAN TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH BORROWING, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE
MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


(G)           ANYTHING IN THIS SECTION 2.02 TO THE CONTRARY NOTWITHSTANDING, THE
BORROWER MAY NOT SELECT EURODOLLAR RATE FOR ANY BORROWING IF THE OBLIGATION OF
THE APPROPRIATE LENDERS TO MAKE EURODOLLAR RATE LOANS SHALL THEN BE SUSPENDED
PURSUANT TO SECTION 2.09 OR 2.10.


2.03         LETTERS OF CREDIT.


(A)           ISSUANCE OF LETTERS OF CREDIT.  EACH L/C ISSUER AGREES, ON THE
TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE (OR CAUSE ANY OF ITS
AFFILIATES THAT CONSTITUTE A COMMERCIAL BANK TO ISSUE ON ITS BEHALF) LETTERS OF
CREDIT IN DOLLARS FOR THE ACCOUNT OF THE BORROWER FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE DAY THAT IS
THIRTY DAYS PRIOR TO THE MATURITY DATE THEN IN EFFECT FOR THE REVOLVING CREDIT
FACILITY (OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE NEXT PRECEDING BUSINESS
DAY); PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION, (I) THE
TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S REVOLVING CREDIT COMMITMENT, (III) THE
OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT
SUBLIMIT, AND (IV) PRIOR TO THE EXISTING NOTES REPAYMENT DATE, THE TOTAL
OUTSTANDINGS UNDER THE REVOLVING CREDIT FACILITY SHALL NOT EXCEED AN AMOUNT
EQUAL TO (A) $12,500,000 LESS (B) THE AMOUNT, IF ANY, BY WHICH THE PRINCIPAL
BALANCE OF THE INDEBTEDNESS OUTSTANDING UNDER THE EXISTING FACILITY IMMEDIATELY
PRIOR TO THE CLOSING DATE IS LESS THAN $7,500,000.  NO LETTER OF CREDIT SHALL
HAVE AN EXPIRATION DATE (INCLUDING ALL RIGHTS OF THE BORROWER OR THE BENEFICIARY
TO REQUIRE RENEWAL) LATER THAN THE EARLIER OF (X) 12 MONTHS AFTER THE DATE OF
ITS ISSUANCE OR (Y) FIVE BUSINESS DAYS BEFORE THE MATURITY DATE IN RESPECT OF
THE REVOLVING CREDIT FACILITY, BUT MAY BY ITS TERMS BE RENEWABLE ANNUALLY UPON
WRITTEN NOTICE (A “NOTICE OF RENEWAL”) GIVEN TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT ON OR PRIOR TO ANY DATE FOR NOTICE OF RENEWAL SET FORTH IN
SUCH LETTER OF CREDIT BUT IN ANY EVENT AT LEAST THREE BUSINESS DAYS PRIOR TO THE
DATE OF THE PROPOSED RENEWAL OF SUCH LETTER OF CREDIT AND UPON FULFILLMENT OF
THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV UNLESS THE L/C ISSUER HAS
NOTIFIED THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) ON OR PRIOR TO
THE DATE FOR NOTICE OF TERMINATION SET FORTH IN SUCH LETTER OF CREDIT BUT IN ANY
EVENT AT LEAST 30 DAYS PRIOR TO THE DATE OF AUTOMATIC RENEWAL OF ITS ELECTION
NOT TO RENEW SUCH LETTER OF CREDIT (A “NOTICE OF TERMINATION”); PROVIDED THAT
THE TERMS OF

37


--------------------------------------------------------------------------------



EACH LETTER OF CREDIT THAT IS AUTOMATICALLY RENEWABLE ANNUALLY SHALL (A) REQUIRE
THE L/C ISSUER TO GIVE THE BENEFICIARY NAMED IN SUCH LETTER OF CREDIT NOTICE OF
ANY NOTICE OF TERMINATION, (B) PERMIT SUCH BENEFICIARY, UPON RECEIPT OF SUCH
NOTICE, TO DRAW UNDER SUCH LETTER OF CREDIT PRIOR TO THE DATE SUCH LETTER OF
CREDIT OTHERWISE WOULD HAVE BEEN AUTOMATICALLY RENEWED AND (C) NOT PERMIT THE
EXPIRATION DATE (AFTER GIVING EFFECT TO ANY RENEWAL) OF SUCH LETTER OF CREDIT IN
ANY EVENT TO BE EXTENDED TO A DATE LATER THAN FIVE BUSINESS DAYS BEFORE THE
MATURITY DATE IN RESPECT OF THE REVOLVING CREDIT FACILITY.  IF EITHER A NOTICE
OF RENEWAL IS NOT GIVEN BY THE BORROWER OR A NOTICE OF TERMINATION IS GIVEN BY
THE L/C ISSUER PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, SUCH LETTER OF
CREDIT SHALL EXPIRE ON THE DATE ON WHICH IT OTHERWISE WOULD HAVE BEEN
AUTOMATICALLY RENEWED.  WITHIN THE LIMITS OF THE LETTER OF CREDIT FACILITY, AND
SUBJECT TO THE LIMITS REFERRED TO ABOVE, THE BORROWER MAY REQUEST THE ISSUANCE
OF LETTERS OF CREDIT UNDER THIS SECTION 2.03(A), REPAY ANY L/C ADVANCES
RESULTING FROM DRAWINGS THEREUNDER PURSUANT TO SECTION 2.03(E) AND REQUEST THE
ISSUANCE OF ADDITIONAL LETTERS OF CREDIT UNDER THIS SECTION 2.03(A).


(B)           REQUEST FOR ISSUANCE.  EACH LETTER OF CREDIT SHALL BE ISSUED UPON
NOTICE, GIVEN NOT LATER THAN 1:00 P.M. ON THE THIRD BUSINESS DAY PRIOR TO THE
DATE OF THE PROPOSED ISSUANCE OF SUCH LETTER OF CREDIT, BY THE BORROWER TO THE
L/C ISSUER, WHICH SHALL GIVE TO THE ADMINISTRATIVE AGENT (WHO IN TURN SHALL GIVE
TO EACH REVOLVING CREDIT LENDER) PROMPT NOTICE THEREOF.  EACH SUCH NOTICE OF
ISSUANCE OF A LETTER OF CREDIT (A “NOTICE OF ISSUANCE”) MAY BE BY TELEPHONE,
CONFIRMED IMMEDIATELY IN WRITING, OR TELECOPIER OR ELECTRONIC COMMUNICATION,
SPECIFYING THEREIN THE REQUESTED (I) DATE OF SUCH ISSUANCE (WHICH SHALL BE A
BUSINESS DAY), (II) AMOUNT OF SUCH LETTER OF CREDIT, (III) EXPIRATION DATE OF
SUCH LETTER OF CREDIT, (IV) NAME AND ADDRESS OF THE BENEFICIARY OF SUCH LETTER
OF CREDIT AND (V) FORM OF SUCH LETTER OF CREDIT, AND SHALL BE ACCOMPANIED BY A
LETTER OF CREDIT APPLICATION.  IF (1) THE REQUESTED FORM OF SUCH LETTER OF
CREDIT IS ACCEPTABLE TO THE L/C ISSUER IN ITS SOLE DISCRETION AND (2) IT HAS NOT
RECEIVED NOTICE OF OBJECTION TO SUCH ISSUANCE FROM THE REQUIRED LENDERS, THE L/C
ISSUER WILL, UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE
IV, MAKE SUCH LETTER OF CREDIT AVAILABLE TO THE BORROWER AT ITS OFFICE REFERRED
TO IN SCHEDULE 10.02 OR AS OTHERWISE AGREED WITH THE BORROWER IN CONNECTION WITH
SUCH ISSUANCE.  IN THE EVENT AND TO THE EXTENT THAT THE PROVISIONS OF ANY LETTER
OF CREDIT APPLICATION SHALL CONFLICT WITH THIS AGREEMENT, THE PROVISIONS OF THIS
AGREEMENT SHALL GOVERN.


(C)           L/C ADVANCES.

(I)            THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH L/C ISSUER AND EACH OTHER REVOLVING CREDIT LENDER THAT HAS MADE
AN L/C ADVANCE ON THE EARLIER OF DEMAND AND THE MATURITY DATE IN RESPECT OF THE
REVOLVING CREDIT FACILITY THE OUTSTANDING PRINCIPAL AMOUNT OF EACH L/C ADVANCE
MADE BY EACH OF THEM.

(II)           THE OBLIGATIONS OF THE BORROWER AND THE REVOLVING CREDIT LENDERS
UNDER THIS AGREEMENT, ANY LETTER OF CREDIT APPLICATION AND ANY OTHER AGREEMENT
OR INSTRUMENT RELATING TO ANY LETTER OF CREDIT SHALL BE UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH LETTER OF CREDIT APPLICATION AND SUCH OTHER AGREEMENT OR
INSTRUMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:

(A)          any lack of validity or enforceability of any Loan Document, any
Letter of Credit Application, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

38


--------------------------------------------------------------------------------


(C)           the existence of any claim, setoff, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(E)           payment by the L/C Issuer under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

(F)           any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

The foregoing provisions of this Section 2.03(c)(ii) shall not impair any claim
of the Borrower as provided in Section 10.04(d).


(D)           LETTER OF CREDIT REPORTS.  IN ADDITION TO NOTIFYING THE
ADMINISTRATIVE AGENT OF EACH NEW, EXPIRED, MODIFIED OR TERMINATED LETTER OF
CREDIT AT THE TIME SUCH LETTER OF CREDIT IS ISSUED, MODIFIED, TERMINATED OR
EXPIRES, EACH L/C ISSUER SHALL FURNISH (I) TO THE ADMINISTRATIVE AGENT (WHO
SHALL FURNISH TO EACH REVOLVING CREDIT LENDER) AND THE BORROWER ON OR ABOUT THE
LAST BUSINESS DAY OF EACH CALENDAR MONTH AND EACH CALENDAR QUARTER A WRITTEN
REPORT SUMMARIZING ISSUANCE AND EXPIRATION DATES OF LETTERS OF CREDIT ISSUED BY
SUCH L/C ISSUER DURING THE PRECEDING MONTH AND QUARTER, AS THE CASE MAY BE, AND
DRAWINGS DURING SUCH CALENDAR MONTH OR QUARTER UNDER ALL LETTERS OF CREDIT
ISSUED BY SUCH L/C ISSUER AND (II) TO THE ADMINISTRATIVE AGENT (WHO SHALL
FURNISH TO EACH REVOLVING CREDIT LENDER) AND THE BORROWER ON THE LAST BUSINESS
DAY OF EACH CALENDAR QUARTER A WRITTEN REPORT SETTING FORTH THE AVERAGE DAILY
AGGREGATE AMOUNT OF LETTERS OF CREDIT AVAILABLE TO BE DRAWN DURING SUCH CALENDAR
QUARTER OF ALL LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER.


(E)           PARTICIPATIONS IN LETTERS OF CREDIT.  UPON THE ISSUANCE OF A
LETTER OF CREDIT BY THE L/C ISSUER UNDER SECTION 2.03(B), THE L/C ISSUER SHALL
BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE SOLD TO EACH
REVOLVING CREDIT LENDER, AND EACH SUCH REVOLVING CREDIT LENDER SHALL BE DEEMED,
WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE PURCHASED FROM THE L/C
ISSUER, A PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT FOR EACH REVOLVING
CREDIT LENDER EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AMOUNT OF SUCH
LETTER OF CREDIT AVAILABLE TO BE DRAWN, EFFECTIVE UPON THE ISSUANCE OF SUCH
LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH
REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY SUCH
LENDER’S APPLICABLE PERCENTAGE OF EACH L/C DISBURSEMENT MADE BY THE L/C ISSUER
AND NOT REIMBURSED BY THE BORROWER FORTHWITH ON THE DATE DUE AS PROVIDED IN
SECTION 2.03(C) (OR WHICH HAS BEEN SO REIMBURSED BUT MUST BE RETURNED OR
RESTORED BY THE L/C ISSUER BECAUSE OF THE OCCURRENCE OF AN EVENT SPECIFIED IN
SECTION 8.01(F) OR OTHERWISE) (AN “UNREIMBURSED AMOUNT”) BY MAKING AVAILABLE FOR
THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE TO THE ADMINISTRATIVE

39


--------------------------------------------------------------------------------



AGENT FOR THE ACCOUNT OF THE L/C ISSUER BY DEPOSIT TO THE ADMINISTRATIVE AGENT’S
ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH L/C DISBURSEMENT.  EACH REVOLVING CREDIT LENDER ACKNOWLEDGES
AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS
SECTION 2.03(E) IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFF-SET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  IF AND TO THE
EXTENT THAT ANY REVOLVING CREDIT LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF
SUCH L/C DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH REVOLVING
CREDIT LENDER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH L/C
DISBURSEMENT IS DUE PURSUANT TO SECTION 2.03(C) UNTIL THE DATE SUCH AMOUNT IS
PAID TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE FOR ITS ACCOUNT OR
THE ACCOUNT OF THE L/C ISSUER.  IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT SUCH AMOUNT FOR THE ACCOUNT OF THE L/C ISSUER ON ANY BUSINESS DAY, SUCH
AMOUNT SO PAID IN RESPECT OF PRINCIPAL SHALL CONSTITUTE AN L/C ADVANCE MADE BY
SUCH LENDER ON SUCH BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE
OUTSTANDING PRINCIPAL AMOUNT OF AN L/C ADVANCE MADE BY THE L/C ISSUER SHALL BE
REDUCED BY SUCH AMOUNT ON SUCH BUSINESS DAY.


(F)            DRAWING AND REIMBURSEMENT.  THE PAYMENT BY THE L/C ISSUER OF A
DRAFT DRAWN UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE FOR ALL PURPOSES OF THIS
AGREEMENT THE MAKING BY THE L/C ISSUER OF AN L/C ADVANCE, WHICH SHALL BE A BASE
RATE LOAN, IN THE AMOUNT OF SUCH DRAFT.


(G)           FAILURE TO MAKE L/C ADVANCES.  THE FAILURE OF ANY LENDER TO MAKE
AN L/C ADVANCE TO BE MADE BY IT ON THE DATE SPECIFIED IN SECTION 2.03(E) SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO MAKE ITS L/C ADVANCE
ON SUCH DATE, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO MAKE THE L/C ADVANCE TO BE MADE BY SUCH OTHER LENDER ON SUCH DATE.


(H)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS MADE AN L/C DISBURSEMENT UNDER ANY LETTER OF CREDIT
AND SUCH L/C DISBURSEMENT HAS RESULTED IN AN L/C BORROWING OR (II) IF, AS OF THE
DATE FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE THEN IN EFFECT FOR THE
REVOLVING CREDIT FACILITY, ANY L/C OBLIGATION FOR ANY REASON REMAINS
OUTSTANDING, THE BORROWER SHALL, IN EACH CASE, IMMEDIATELY CASH COLLATERALIZE
105% OF THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.05 AND
8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C),
“CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS
COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO
DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO
BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE
BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C
ISSUER AND THE LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS
AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING.  UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, CASH COLLATERAL SHALL
BE MAINTAINED IN THE CASH COLLATERAL ACCOUNT.  IF AT ANY TIME THE ADMINISTRATIVE
AGENT REASONABLY DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT
TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THAT
THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN 105% OF THE AGGREGATE OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWER WILL, FORTHWITH UPON WRITTEN DEMAND
BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL
FUNDS TO BE DEPOSITED AND HELD IN THE DEPOSIT ACCOUNTS AT CREDIT SUISSE AS
AFORESAID, AN AMOUNT EQUAL TO THE EXCESS OF (A) 105% OF SUCH AGGREGATE
OUTSTANDING AMOUNT OF L/C OBLIGATIONS OVER (B) THE TOTAL AMOUNT OF FUNDS, IF
ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT REASONABLY
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, TO
REIMBURSE THE L/C ISSUER.

40


--------------------------------------------------------------------------------



(I)            APPLICABILITY OF ISP98.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED, THE RULES OF THE
ISP SHALL APPLY TO EACH LETTER OF CREDIT.


(J)            LETTER OF CREDIT FEES, ETC.

(I)            THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS APPLICABLE
PERCENTAGE A PER ANNUM LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR
EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR RATE LOANS
TIMES THE DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  LETTER OF CREDIT FEES SHALL BE  DUE AND PAYABLE (A) ON A QUARTERLY
BASIS IN ARREARS ON THE LAST BUSINESS DAY OF EACH QUARTER, COMMENCING ON THE
LAST BUSINESS DAY OF MARCH 2007 AND (B) ON THE MATURITY DATE IN RESPECT OF THE
REVOLVING CREDIT FACILITY, IN EACH CASE ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS ELAPSED OVER A 360-DAY YEAR.  IF THERE IS ANY CHANGE IN THE APPLICABLE
MARGIN DURING ANY QUARTER, THE DAILY MAXIMUM AMOUNT OF EACH LETTER OF CREDIT
SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE MARGIN SEPARATELY FOR EACH
PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE MARGIN WAS IN EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WHILE ANY EVENT OF
DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE.

(II)           THE BORROWER SHALL PAY TO THE L/C ISSUER, FOR ITS OWN ACCOUNT,
SUCH COMMISSIONS, ISSUANCE FEES, FRONTING FEES, TRANSFER FEES AND OTHER FEES AND
CHARGES IN CONNECTION WITH THE ISSUANCE OR ADMINISTRATION OF EACH LETTER OF
CREDIT AS THE BORROWER AND THE L/C ISSUER SHALL AGREE, WITH THE INITIAL FRONTING
FEE EQUAL TO 0.25% PER ANNUM ON THE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER
ALL LETTERS OF CREDIT ISSUED BY THE L/C ISSUER PAYABLE (A) ON A QUARTERLY BASIS
IN ARREARS ON THE LAST BUSINESS DAY OF EACH QUARTER, COMMENCING ON THE LAST
BUSINESS DAY OF MARCH 2007 AND (B) ON THE MATURITY DATE IN RESPECT OF THE
REVOLVING CREDIT FACILITY, IN EACH CASE ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS ELAPSED OVER A 360-DAY YEAR.


2.04         SWING LINE LOANS.


(A)           THE SWING LINE.  THE SWING LINE LENDER AGREES, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, TO MAKE LOANS (EACH SUCH LOAN, A “SWING LINE
LOAN”) TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING
THE AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWING
LINE LOANS, WHEN AGGREGATED WITH THE APPLICABLE PERCENTAGE OF THE OUTSTANDING
AMOUNT OF LOANS AND L/C OBLIGATIONS OF THE LENDER ACTING AS SWING LINE LENDER,
MAY EXCEED THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER
GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE TOTAL OUTSTANDINGS SHALL NOT
EXCEED THE AGGREGATE COMMITMENTS, (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE
REVOLVING CREDIT LOANS OF ANY LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE
OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED
SUCH LENDER’S REVOLVING CREDIT COMMITMENT, AND (III) PRIOR TO THE EXISTING NOTES
REPAYMENT DATE, THE TOTAL OUTSTANDINGS UNDER THE REVOLVING CREDIT FACILITY SHALL
NOT EXCEED AN AMOUNT EQUAL TO (A) $12,500,000 LESS (B) THE AMOUNT, IF ANY, BY
WHICH THE PRINCIPAL BALANCE OF THE INDEBTEDNESS OUTSTANDING UNDER THE EXISTING
FACILITY IMMEDIATELY PRIOR TO THE CLOSING DATE IS LESS THAN $7,500,000, AND
PROVIDED FURTHER THAT THE BORROWER SHALL NOT USE THE PROCEEDS OF ANY SWING LINE
LOAN TO REFINANCE ANY OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS,
AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW
UNDER THIS SECTION 2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS
SECTION 2.04.  EACH SWING LINE LOAN SHALL BE A BASE RATE LOAN.  IMMEDIATELY UPON
THE MAKING OF A SWING LINE LOAN, EACH REVOLVING CREDIT LENDER SHALL BE DEEMED
TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE
SWING LINE LENDER A RISK PARTICIPATION IN

41


--------------------------------------------------------------------------------



SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S
APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE IN AN AMOUNT OF $250,000 OR AN INTEGRAL MULTIPLE OF
$100,000 IN EXCESS THEREOF, AND (II) THE REQUESTED BORROWING DATE, WHICH SHALL
BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY
DELIVERY TO THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN
SWING LINE LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER.  UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY
TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST
OF ANY REVOLVING CREDIT LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF THE PROPOSED
SWING LINE BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING
LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE PROVISO TO THE FIRST
SENTENCE OF SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL MAKE THE AMOUNT OF THE
REQUESTED SWING LINE LOAN AVAILABLE TO THE BORROWER AS DESIGNATED IN THE NOTICE
OF SWING LINE BORROWING, IN SAME DAY FUNDS.


(C)           REFINANCING OF SWING LINE LOANS.

(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY REQUEST, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
AUTHORIZES THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), OR IN ANY EVENT
AUTOMATICALLY UPON THE MATURITY OF EACH SWING LINE LOAN AS SET FORTH IN SECTION
2.07(C), THAT EACH OTHER REVOLVING CREDIT LENDER MAKE A BASE RATE LOAN IN AN
AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AMOUNT OF SWING LINE
LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN
REQUEST SHALL BE DEEMED TO BE A COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND
IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE
MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE
LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION OF THE AGGREGATE REVOLVING CREDIT
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02.  THE SWING LINE LENDER
SHALL FURNISH THE BORROWER WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE
PROMPTLY AFTER DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT.  EACH
REVOLVING CREDIT LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE
OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN NOTICE AVAILABLE TO THE
ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR THE ACCOUNT OF THE SWING
LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 11:00 A.M. ON
THE BUSINESS DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO
SECTION 2.04(C)(II), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE
SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE SWING LINE
LENDER.

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A REVOLVING CREDIT BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), THE
REQUEST FOR BASE RATE LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH
HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE
REVOLVING CREDIT LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE
LOAN AND EACH REVOLVING CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO SECTION 2.04(C)(I) SHALL BE
DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

(III)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT
REQUIRED TO BE PAID BY SUCH LENDER

42


--------------------------------------------------------------------------------


PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME
SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  A CERTIFICATE
OF THE SWING LINE LENDER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE
AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

(IV)          EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT
TO THIS SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING
LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR
CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER,
THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS
PURSUANT TO THIS SECTION 2.04(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02.  NO SUCH FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE
IMPAIR THE OBLIGATION OF THE BORROWER TO REPAY SWING LINE LOANS, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.


(D)           REPAYMENT OF PARTICIPATIONS.  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT IN RESPECT OF PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN
IS REQUIRED TO BE RETURNED BY THE ADMINISTRATIVE AGENT UNDER ANY OF THE
CIRCUMSTANCES DESCRIBED IN SECTION 10.05, EACH REVOLVING CREDIT LENDER SHALL PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ITS
APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE
LENDER.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS BASE RATE LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S
APPLICABLE PERCENTAGE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH
APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


2.05         PREPAYMENTS.


(A)           OPTIONAL.

(I)            THE BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT AT ANY
TIME OR FROM TIME TO TIME, VOLUNTARILY PREPAY TERM LOANS AND REVOLVING CREDIT
LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (A) SUCH
NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. (1)
THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF EURODOLLAR RATE LOANS AND
(2) ONE BUSINESS DAY PRIOR TO ANY DATE OF PREPAYMENT OF BASE RATE LOANS; AND (B)
ANY PARTIAL PREPAYMENT SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IF LESS, THE ENTIRE PRINCIPAL AMOUNT
THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF
SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO BE PREPAID.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND
OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT.  IF
SUCH NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT,

43


--------------------------------------------------------------------------------


THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN AND EACH SUCH PREPAYMENT SHALL BE PAID TO THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.  ANY PREPAYMENT OF A
EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST THEREON,
TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH
PREPAYMENT OF THE OUTSTANDING TERM LOANS PURSUANT TO THIS SECTION 2.05(A) SHALL
BE APPLIED PRO RATA TO THE REMAINING PRINCIPAL REPAYMENT INSTALLMENTS THEREOF;
PROVIDED THAT SUCH PREPAYMENT SHALL BE APPLIED FIRST TO BASE RATE LOANS TO THE
FULL EXTENT THEREOF BEFORE APPLICATION TO EURODOLLAR RATE LOANS, IN EACH CASE IN
A MANNER THAT MINIMIZES THE AMOUNT OF ANY PAYMENTS REQUIRED TO BE MADE BY THE
BORROWER PURSUANT TO SECTION 3.05(A).

(II)           THE BORROWER MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(B) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $250,000. 
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.

(III)          NO LENDER MAY REJECT ANY VOLUNTARY PREPAYMENT PURSUANT TO THIS
SECTION 2.05(A).


(B)           MANDATORY.

(I)            WITHIN FIVE BUSINESS DAYS (SUBJECT TO SECTION 2.05(C)) AFTER THE
DATE THE BORROWER IS REQUIRED TO DELIVER FINANCIAL STATEMENTS PURSUANT TO
SECTION 6.01(A) AND THE RELATED COMPLIANCE CERTIFICATE PURSUANT TO SECTION
6.02(B), THE BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL
TO THE AMOUNT BY WHICH (I) 50% OF EXCESS CASH FLOW FOR THE FISCAL YEAR COVERED
BY SUCH FINANCIAL STATEMENTS (COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER
31, 2007) EXCEEDS (II) THE AGGREGATE AMOUNT OF ALL VOLUNTARY PREPAYMENTS MADE
DURING SUCH FISCAL YEAR PURSUANT TO SECTION 2.05(A) TO THE EXTENT THAT SUCH
VOLUNTARY PREPAYMENTS RESULTED IN CORRESPONDING PERMANENT REDUCTIONS OF
COMMITMENTS, IN EACH CASE TO THE EXTENT SUCH PAYMENTS WERE NOT AND HAVE NOT BEEN
FUNDED WITH ADDITIONAL INDEBTEDNESS AND ARE NOT OTHERWISE FINANCED; PROVIDED,
HOWEVER, WITH RESPECT TO THE FISCAL YEAR ENDED DECEMBER 31, 2007, EXCESS CASH
FLOW SHALL BE DETERMINED FOR THE PERIOD FROM THE CLOSING DATE TO DECEMBER 31,
2007 (UNLESS THE INITIAL FUNDING UNDER THE TERM FACILITY OCCURS AFTER MARCH 31,
2007, IN WHICH CASE BEGINNING WITH THE FIRST FULL FISCAL YEAR ENDED AFTER THE
CLOSING DATE).

(II)           IF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES DISPOSES OF ANY
PROPERTY OR ASSETS (OTHER THAN ANY DISPOSITION OF ANY PROPERTY OR ASSETS
PERMITTED BY SECTION 7.05(B), (C), (D), (E), (G), (H), (I) OR (J)) AND THE
AGGREGATE NET CASH PROCEEDS RECEIVED BY THE LOAN PARTIES AND SUCH SUBSIDIARIES
IN ANY FISCAL YEAR EXCEEDS $1,500,000, THE BORROWER SHALL IMMEDIATELY (SUBJECT
TO SECTION 2.05(C)) PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100%
OF SUCH NET CASH PROCEEDS, AND THEREAFTER AS AND WHEN ADDITIONAL NET CASH
PROCEEDS ARE RECEIVED DURING SUCH YEAR IN AN AGGREGATE AMOUNT OF $500,000 OR
MORE, THE BORROWER SHALL IMMEDIATELY (SUBJECT TO SECTION 2.05(C)) FURTHER PREPAY
THE PRINCIPAL OF THE LOANS IN AN AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS;
PROVIDED, HOWEVER, THAT, WITH RESPECT TO ANY NET CASH PROCEEDS REALIZED (A)
UNDER A DISPOSITION DESCRIBED IN THIS SECTION 2.05(B)(II) OR (B) FROM PROCEEDS
OF INSURANCE AND CONDEMNATION AWARDS OR INDEMNITIES COVERED BY SECTION
2.05(B)(V), (1) AT THE OPTION OF THE BORROWER (AS ELECTED BY THE BORROWER IN
WRITING TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE OF SUCH DISPOSITION
OR THE RECEIPT OF SUCH INSURANCE PROCEEDS OR CONDEMNATION AWARDS), AND SO LONG
AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER MAY
REINVEST

44


--------------------------------------------------------------------------------


ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS IN OPERATING ASSETS SO LONG AS (A)
WITHIN 180 DAYS FOLLOWING RECEIPT OF SUCH NET CASH PROCEEDS, A DEFINITIVE
AGREEMENT FOR THE PURCHASE OF SUCH ASSETS WITH SUCH PROCEEDS SHALL HAVE BEEN
ENTERED INTO (AS CERTIFIED BY THE BORROWER IN WRITING TO THE ADMINISTRATIVE
AGENT), AND (B) WITHIN 270 DAYS AFTER THE RECEIPT OF SUCH NET CASH PROCEEDS,
SUCH PURCHASE SHALL HAVE BEEN CONSUMMATED (AS CERTIFIED BY THE BORROWER IN
WRITING TO THE ADMINISTRATIVE AGENT); PROVIDED FURTHER, HOWEVER, THAT ANY NET
CASH PROCEEDS NOT SUBJECT TO SUCH DEFINITIVE AGREEMENT OR SO REINVESTED SHALL BE
IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE LOANS AS SET FORTH IN THIS SECTION
2.05; AND (2) ANY AMOUNT REINVESTED UNDER CLAUSE (A) SHALL NOT BE INCLUDED IN
DETERMINING THE AMOUNT OF ANY REQUIRED PREPAYMENT OF THE LOANS UNDER THIS
SECTION 2.05(B)(II).

(III)          UPON THE SALE OR ISSUANCE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OF ANY OF ITS EQUITY INTERESTS (OTHER THAN (A) ISSUANCES TO
DIRECTORS, MANAGEMENT OR EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS PURSUANT
TO PENSION PLANS OR COMPENSATION ARRANGEMENTS, (B) ISSUANCES TO THE SPONSOR AND
THE OTHER INVESTORS, (C) ISSUANCES TO FINANCE PERMITTED ACQUISITIONS PERMITTED
UNDER SECTION 7.03(I), (D) ISSUANCES TO FINANCE CAPITAL EXPENDITURES PERMITTED
UNDER SECTION 7.12  AND (E) ISSUANCES BY HOLDINGS TO REFINANCE THE ACQUISITION
LOAN (OR ANY INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION LOAN)), THE
BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 50% OF ALL
NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY (SUBJECT TO SECTION 2.05(C))
UPON RECEIPT THEREOF BY ANY LOAN PARTY OR SUCH SUBSIDIARY.

(IV)          UPON THE INCURRENCE OR ISSUANCE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OF ANY INDEBTEDNESS OF THE TYPE REFERRED TO IN CLAUSE (A) OF THE
DEFINITION OF “INDEBTEDNESS” (OTHER THAN INDEBTEDNESS PERMITTED TO BE INCURRED
OR ISSUED PURSUANT TO SECTION 7.02 AND INDEBTEDNESS INCURRED BY HOLDINGS TO
REFINANCE THE ACQUISITION LOAN (OR ANY INDEBTEDNESS INCURRED TO REFINANCE THE
ACQUISITION LOAN)), THE BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF
LOANS EQUAL TO 100% OF ALL NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY
(SUBJECT TO SECTION 2.05(C)) UPON RECEIPT THEREOF BY ANY LOAN PARTY OR SUCH
SUBSIDIARY.

(V)           UPON ANY EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, AND NOT OTHERWISE COVERED
IN CLAUSE (II), (III) OR (IV) OF THIS SECTION 2.05(B), THE BORROWER SHALL PREPAY
AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM IMMEDIATELY (SUBJECT TO SECTION 2.05(C)) UPON RECEIPT THEREOF
BY ANY LOAN PARTY OR SUCH SUBSIDIARY.

(VI)          IF FOR ANY REASON THE TOTAL OUTSTANDINGS UNDER ANY FACILITY AT ANY
TIME EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT WITH RESPECT TO SUCH
FACILITY, THE BORROWER SHALL IMMEDIATELY PREPAY THE APPLICABLE LOANS AND/OR (IN
THE CASE OF THE REVOLVING CREDIT FACILITY) CASH COLLATERALIZE THE L/C
OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT
THE BORROWER SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS
PURSUANT TO THIS SECTION 2.05(B)(VI) UNLESS, AFTER THE PREPAYMENT IN FULL OF THE
LOANS AND SWING LINE LOANS, THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE
COMMITMENTS THEN IN EFFECT.

(VII)         EACH PREPAYMENT OF LOANS PURSUANT TO THIS SECTION 2.05(B) SHALL BE
APPLIED, FIRST, RATABLY TO THE REMAINING PRINCIPAL REPAYMENT INSTALLMENTS OF THE
TERM FACILITY UNTIL ALL SUCH INSTALLMENTS ARE PAID IN FULL, IRRESPECTIVE OF
WHETHER SUCH OUTSTANDING TERM LOANS ARE BASE RATE LOANS OR EURODOLLAR RATE
LOANS; PROVIDED THAT IF NO LENDERS EXERCISE THE RIGHT TO WAIVE A GIVEN MANDATORY
PREPAYMENT OF THE TERM LOANS PURSUANT TO SECTION 2.05(C), THEN, WITH RESPECT TO
SUCH MANDATORY PREPAYMENT, THE AMOUNT OF SUCH MANDATORY PREPAYMENT SHALL BE
APPLIED FIRST TO TERM LOANS THAT ARE BASE RATE LOANS TO THE FULL EXTENT THEREOF
BEFORE APPLICATION TO TERM LOANS THAT

45


--------------------------------------------------------------------------------


ARE EURODOLLAR RATE LOANS IN A MANNER THAT MINIMIZES THE AMOUNT OF ANY PAYMENTS
REQUIRED TO BE MADE BY THE BORROWER PURSUANT TO SECTION 3.05(A), AND,
THEREAFTER, RATABLY TO THE REVOLVING CREDIT FACILITY WITHOUT A PERMANENT
REDUCTION IN THE REVOLVING CREDIT COMMITMENTS; PROVIDED THAT ANY PREPAYMENT OF
THE REVOLVING CREDIT FACILITY PURSUANT TO CLAUSE (VI) SHALL BE APPLIED AS SET
FORTH HEREIN, SUBJECT IN EACH CASE TO THE PROVISIONS OF SECTION 2.05(C).

(VIII)        PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO
CLAUSE (I), (II), (III), (IV), (V), (VI) OR (VII) OF THIS SECTION 2.05(B),
FIRST, SHALL BE APPLIED TO PREPAY L/C BORROWINGS OUTSTANDING AT SUCH TIME UNTIL
ALL SUCH L/C BORROWINGS ARE PAID IN FULL, SECOND, SHALL BE APPLIED TO PREPAY
SWING LINE LOANS OUTSTANDING AT SUCH TIME UNTIL ALL SUCH SWING LINE LOANS ARE
PAID IN FULL, THIRD, SHALL BE APPLIED TO PREPAY REVOLVING CREDIT LOANS
OUTSTANDING AT SUCH TIME UNTIL ALL SUCH REVOLVING CREDIT LOANS ARE PAID IN FULL
AND, FOURTH, SHALL BE USED TO CASH COLLATERALIZE THE L/C OBLIGATIONS (IN THE
CASE OF A PREPAYMENT PURSUANT TO CLAUSE (VI), SUBJECT TO THE PROVISO TO SUCH
CLAUSE (VI)); AND, IN THE CASE OF PREPAYMENTS OF THE REVOLVING CREDIT FACILITY
REQUIRED PURSUANT TO CLAUSE (I), (II), (III), (IV) OR (V) OF THIS SECTION
2.05(B), THE AMOUNT REMAINING, IF ANY, AFTER THE PREPAYMENT IN FULL OF ALL LOANS
AND L/C BORROWINGS OUTSTANDING AT SUCH TIME AND THE L/C OBLIGATIONS HAVE BEEN
CASH COLLATERALIZED IN FULL MAY BE RETAINED BY THE BORROWER FOR USE IN THE
ORDINARY COURSE OF ITS BUSINESS UNLESS REQUIRED TO BE USED TO PREPAY LOANS UNDER
THE SECOND LIEN CREDIT AGREEMENT, IN WHICH CASE THE BORROWER SHALL MAKE SUCH
PREPAYMENT.  UPON THE DRAWING OF ANY LETTER OF CREDIT WHICH HAS BEEN CASH
COLLATERALIZED, SUCH FUNDS SHALL BE APPLIED (WITHOUT ANY FURTHER ACTION BY OR
NOTICE TO OR FROM THE BORROWER OR ANY OTHER LOAN PARTY) TO REIMBURSE THE L/C
ISSUER OR THE REVOLVING CREDIT LENDERS, AS APPLICABLE.

(IX)           ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, IF, AT
THE TIME ANY AMOUNT OTHERWISE REQUIRED TO BE APPLIED TO THE PREPAYMENT OF TERM
LOANS UNDER THIS SECTION 2.05(B) (SUCH AMOUNT BEING REFERRED TO AS THE
“PREPAYMENT AMOUNT”), THE FULL AMOUNT OF ALL TERM LOANS HAVE BEEN PAID IN FULL
AND THERE REMAIN ANY OUTSTANDING TERM COMMITMENTS, THEN, IN LIEU OF APPLYING
SUCH PREPAYMENT AMOUNT TO THE TERM LOANS, THE TERM COMMITMENTS SHALL
AUTOMATICALLY BE REDUCED BY THE PREPAYMENT AMOUNT.


(C)           TERM LENDER OPT-OUT.  WITH RESPECT TO ANY PREPAYMENT OF THE TERM
FACILITY PURSUANT TO SECTION 2.05(B), ANY TERM LENDER, AT ITS OPTION, MAY ELECT
NOT TO ACCEPT SUCH PREPAYMENT.  UPON THE DATE SET FORTH IN SECTION 2.05(B) FOR
ANY SUCH PREPAYMENT OF THE TERM FACILITY, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF PREPAYMENT AMOUNT.  PROMPTLY AFTER THE DATE OF RECEIPT
OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROVIDE WRITTEN NOTICE (THE
“FIRST OFFER”) TO THE TERM LENDERS OF THE AMOUNT AVAILABLE TO PREPAY THE TERM
LOANS.  ANY LENDER DECLINING SUCH PREPAYMENT (A “DECLINING LENDER”) SHALL GIVE
WRITTEN NOTICE THEREOF TO THE ADMINISTRATIVE AGENT BY 11:00 A.M. NO LATER THAN
TWO BUSINESS DAYS AFTER THE DATE OF SUCH NOTICE FROM THE ADMINISTRATIVE AGENT. 
ON SUCH DATE, THE ADMINISTRATIVE AGENT SHALL THEN PROVIDE WRITTEN NOTICE (THE
“SECOND OFFER”) TO THE TERM LENDERS OTHER THAN THE DECLINING LENDERS (SUCH
LENDERS BEING THE “ACCEPTING LENDERS”) OF THE ADDITIONAL AMOUNT AVAILABLE (DUE
TO SUCH DECLINING LENDERS’ DECLINING SUCH PREPAYMENT) TO PREPAY TERM LOANS OWING
TO SUCH ACCEPTING LENDERS.  ANY LENDER DECLINING PREPAYMENT PURSUANT TO SUCH
SECOND OFFER SHALL GIVE WRITTEN NOTICE THEREOF TO THE ADMINISTRATIVE AGENT BY
11:00 A.M. NO LATER THAN TWO BUSINESS DAYS AFTER THE DATE OF SUCH NOTICE OF A
SECOND OFFER.  THE BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION
2.05(B) WITHIN THREE BUSINESS DAYS AFTER ITS RECEIPT OF NOTICE FROM THE
ADMINISTRATIVE AGENT OF THE AGGREGATE AMOUNT OF SUCH PREPAYMENT.  AMOUNTS
REMAINING AFTER THE ALLOCATION OF ACCEPTED AMOUNTS WITH RESPECT TO THE FIRST
OFFER AND THE SECOND OFFER TO ACCEPTING LENDERS (OTHER THAN AMOUNTS ALLOCATED TO
THE REDUCTION OF THE TERM COMMITMENTS IN ACCORDANCE WITH SECTION 2.05(B)(IX))
SHALL BE USED BY THE BORROWER TO PREPAY LOANS UNDER THE REVOLVING CREDIT
FACILITY AS PROVIDED IN SECTION 2.05(B)(VIII) ABOVE, AND THE AMOUNTS REMAINING,
IF ANY, WILL BE USED BY THE BORROWER TO OFFER TO PREPAY LOANS UNDER THE SECOND
LIEN CREDIT AGREEMENT (AND, AFTER ALL REQUIRED PREPAYMENTS HAVE BEEN MADE UNDER
THE SECOND

46


--------------------------------------------------------------------------------



LIEN CREDIT AGREEMENT, THE AMOUNT THEN REMAINING SHALL, AT THE OPTION OF THE
BORROWER, BE RETAINED BY THE BORROWER OR, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 7.06 AND 7.15, DISTRIBUTED BY THE BORROWER TO HOLDINGS FOR
THE SOLE PURPOSE OF REPAYING THE ACQUISITION LOAN (OR ANY INDEBTEDNESS INCURRED
TO REFINANCE THE ACQUISITION LOAN)); PROVIDED THAT AT ANY TIME AFTER THE TERM
LOANS HAVE BEEN REPAID OR PREPAID IN FULL, NOTWITHSTANDING THE PROVISIONS OF
THIS SENTENCE, ANY PREPAYMENTS REQUIRED BY SECTION 2.05(B) SHALL BE APPLIED AS
SET FORTH IN CLAUSE (VII) THEREOF.


2.06         TERMINATION OR REDUCTION OF COMMITMENTS.


(A)           OPTIONAL.  THE BORROWER MAY, UPON WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, TERMINATE THE UNUSED PORTIONS OF THE TERM COMMITMENTS, THE
LETTER OF CREDIT SUBLIMIT, OR THE UNUSED REVOLVING CREDIT COMMITMENTS, OR FROM
TIME TO TIME PERMANENTLY REDUCE THE UNUSED PORTIONS OF THE TERM COMMITMENTS, THE
LETTER OF CREDIT SUBLIMIT, OR THE UNUSED REVOLVING CREDIT COMMITMENTS; PROVIDED
THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER
THAN 11:00 A.M. FIVE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR
REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF AT
LEAST $500,000 OR AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF, AND (III)
THE BORROWER SHALL NOT TERMINATE OR REDUCE THE UNUSED PORTIONS OF THE TERM
COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT, OR THE UNUSED REVOLVING CREDIT
COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS
HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED THE AGGREGATE COMMITMENTS.


(B)           MANDATORY.

(I)            THE TERM COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY
REDUCED TO ZERO UPON THE EARLIER OF (I) MAY 1, 2007 AND (II) THE DATE OF THE
THIRD TERM BORROWING (OR THE FIRST OR SECOND TERM BORROWING, IF THE ENTIRE
AMOUNT OF THE TERM FACILITY IS DRAWN AS A PART OF SUCH BORROWING).

(II)           IF AFTER GIVING EFFECT TO ANY REDUCTION OR TERMINATION OF UNUSED
REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.06, THE LETTER OF CREDIT
SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS THE AMOUNT OF THE AGGREGATE
REVOLVING CREDIT COMMITMENTS, SUCH SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY
THE AMOUNT OF SUCH EXCESS.


(C)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF UNUSED PORTIONS OF THE LETTER OF CREDIT SUBLIMIT, OR THE UNUSED
REVOLVING CREDIT COMMITMENT UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF
UNUSED COMMITMENTS UNDER A FACILITY, THE COMMITMENT OF EACH LENDER UNDER SUCH
FACILITY SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AMOUNT
BY WHICH SUCH FACILITY IS REDUCED.  ALL FEES ACCRUED UNTIL THE EFFECTIVE DATE OF
ANY TERMINATION OF THE AGGREGATE COMMITMENTS SHALL BE PAID ON THE EFFECTIVE DATE
OF SUCH TERMINATION.


2.07         REPAYMENT OF LOANS.


(A)           TERM LOANS.  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FOR THE RATABLE ACCOUNT OF THE TERM LENDERS THE AGGREGATE PRINCIPAL AMOUNT OF
ALL TERM LOANS OUTSTANDING  IN QUARTERLY PAYMENTS OF $375,000 (WHICH AMOUNT
SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN ACCORDANCE
WITH SECTION 2.06) ON MARCH 31, JUNE 30, SEPTEMBER 30, AND DECEMBER 31 OF EACH
YEAR, COMMENCING ON MARCH 31, 2007 (PROVIDED THAT IF SUCH DATE IS NOT A BUSINESS
DAY, THEN SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING BUSINESS DAY);
PROVIDED, HOWEVER, THAT (I) NO PAYMENTS PURSUANT TO THIS SECTION 2.07(A) SHALL
BE MADE PRIOR TO THE EXISTING NOTES REPAYMENT DATE UNLESS AND EXCEPT TO THE
EXTENT PERMITTED UNDER THE EXISTING INDENTURE, AND (II) THE FINAL PRINCIPAL
REPAYMENT

47


--------------------------------------------------------------------------------



INSTALLMENT OF THE TERM LOANS SHALL BE PAID ON THE MATURITY DATE FOR THE TERM
FACILITY AND IN ANY EVENT SHALL BE IN AN AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL
AMOUNT OF ALL TERM LOANS OUTSTANDING ON SUCH DATE.


(B)           REVOLVING CREDIT LOANS.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE REVOLVING CREDIT LENDERS ON
THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY THE AGGREGATE PRINCIPAL
AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING ON SUCH DATE.


(C)           SWING LINE LOANS.  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE
AGENT FOR THE RATABLE ACCOUNT OF THE SWING LINE LENDER AND ANY REVOLVING CREDIT
LENDER THAT HAS PURCHASED A PARTICIPATION IN A SWING LINE LOAN PURSUANT TO
SECTION 2.04 THE OUTSTANDING PRINCIPAL AMOUNT OF EACH SWING LINE LOAN ON THE
MATURITY DATE.


2.08         INTEREST.


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B), (I) EACH EURODOLLAR
RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR
EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD PLUS THE APPLICABLE MARGIN; (II) EACH BASE RATE LOAN SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE
BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
MARGIN; AND (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN.


(B)           (I)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT
OR EVENT OF DEFAULT UNDER SECTION 8.01(A), (F) OR (G), THEN UPON THE WRITTEN
REQUEST OF THE REQUIRED LENDERS, ALL OBLIGATIONS NOT PAID WHEN DUE SHALL
THEREAFTER, UNTIL SUCH DEFAULT OR EVENT OF DEFAULT NO LONGER EXISTS, BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(II)           ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


2.09         FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN SECTION 2.03(J):


(A)           COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A COMMITMENT FEE OF 0.50% PER ANNUM TIMES THE ACTUAL
DAILY AMOUNT BY WHICH THE AGGREGATE REVOLVING CREDIT COMMITMENTS (MINUS, AT ALL
TIMES PRIOR TO THE EXISTING NOTES REPAYMENT DATE, THE AMOUNT OF THE DELAYED
REVOLVER COMMITMENT) EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF REVOLVING
CREDIT LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS; PROVIDED,
HOWEVER, THAT ANY COMMITMENT FEE ACCRUED WITH RESPECT TO ANY OF THE COMMITMENTS
OF A DEFAULTING LENDER DURING THE PERIOD PRIOR TO THE TIME SUCH LENDER BECAME A
DEFAULTING LENDER AND UNPAID AT SUCH TIME SHALL NOT BE PAYABLE BY THE BORROWER
SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER EXCEPT TO THE EXTENT THAT
SUCH COMMITMENT FEE SHALL OTHERWISE HAVE BEEN DUE AND PAYABLE BY THE BORROWER
PRIOR TO SUCH TIME; AND PROVIDED FURTHER THAT NO COMMITMENT FEE SHALL ACCRUE ON
ANY OF THE COMMITMENTS OF A DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE A
DEFAULTING LENDER.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES FROM THE
CLOSING DATE TO THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY, INCLUDING
AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS

48


--------------------------------------------------------------------------------



IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE (I) QUARTERLY IN ARREARS
ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING
WITH THE LAST BUSINESS DAY OF MARCH 2007, AND (II) ON THE MATURITY DATE FOR THE
REVOLVING CREDIT FACILITY, IN EACH CASE ON THE BASIS OF THE NUMBER OF DAYS
ELAPSED OVER A 360-DAY YEAR.


(B)           OTHER FEES.

(I)            THE BORROWER SHALL PAY TO THE ARRANGER AND THE ADMINISTRATIVE
AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE TIMES
SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

(II)           THE BORROWER SHALL PAY TO THE AGENTS SUCH FEES AS SHALL HAVE BEEN
SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED. 
UNLESS OTHERWISE EXPRESSLY AGREED BY THE AGENTS IN WRITING, SUCH FEES SHALL BE
FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


2.10         COMPUTATION OF INTEREST AND FEES.  ALL COMPUTATIONS OF INTEREST FOR
BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY REFERENCE TO CREDIT SUISSE’S
“PRIME RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE
CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND
INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED. 
INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND
SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE
LOAN OR SUCH PORTION IS PAID; PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.12(A), BEAR INTEREST FOR ONE
DAY.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


2.11         EVIDENCE OF INDEBTEDNESS.


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE,
WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SECTION
2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES
BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SECTION 2.11(B), AND BY EACH LENDER IN ITS ACCOUNT OR
ACCOUNTS PURSUANT TO SECTION 2.11(A), SHALL BE

49


--------------------------------------------------------------------------------



PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR
TO BECOME DUE AND PAYABLE FROM THE BORROWER TO, IN THE CASE OF THE REGISTER,
EACH LENDER AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ABSENT MANIFEST ERROR; PROVIDED
THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR
ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR
ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


2.12         PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  ALL PAYMENTS BY THE BORROWER HEREUNDER SHALL BE MADE TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH
PAYMENT IS OWED, AT THE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE SPECIFIED
HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH
PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING
OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. MAY,
IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION, BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE
BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER, THE FEDERAL FUNDS RATE
AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE INTEREST RATE
APPLICABLE TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER SHALL PAY SUCH
INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE BORROWER THE AMOUNT OF SUCH
INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF
THE APPLICABLE BORROWING TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.  ANY PAYMENT BY
THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE
AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT.

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such

50


--------------------------------------------------------------------------------


amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 9.05 are several and
not joint.  The failure of any Lender to make any Loan or to fund any such
participation or make payments pursuant to Section 9.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation or make payments
pursuant to Section 9.05.


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


(F)            AUTHORIZATION.  THE BORROWER HEREBY AUTHORIZES EACH LENDER, IF
AND TO THE EXTENT PAYMENT OWED TO SUCH LENDER IS NOT MADE WHEN DUE HEREUNDER OR,
IN THE CASE OF A LENDER HOLDING A NOTE, UNDER THE NOTE HELD BY SUCH LENDER, TO
CHARGE FROM TIME TO TIME AGAINST ANY OR ALL OF THE BORROWER’S ACCOUNTS WITH SUCH
LENDER ANY AMOUNT SO DUE.


(G)           INSUFFICIENT PAYMENT.  WHENEVER ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS
INSUFFICIENT TO PAY IN FULL ALL AMOUNTS DUE AND PAYABLE TO THE AGENTS AND THE
LENDERS UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON
ANY DATE, SUCH PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND
APPLIED BY THE AGENTS AND THE LENDERS IN THE ORDER OF PRIORITY SET FORTH IN
SECTION 8.03.  IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER
CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE MANNER IN WHICH
SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH OF THE LENDERS IN
ACCORDANCE WITH SUCH LENDER’S APPLICABLE PERCENTAGE OF THE SUM OF (I) THE
OUTSTANDING AMOUNT OF ALL LOANS OUTSTANDING AT SUCH TIME AND (II) THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS OUTSTANDING AT SUCH TIME, IN REPAYMENT
OR PREPAYMENT OF SUCH OF THE OUTSTANDING LOANS OR OTHER OBLIGATIONS THEN OWING
TO SUCH LENDER.


2.13         SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
ANY PRINCIPAL OF OR INTEREST ON ANY OF THE LOANS MADE BY IT, OR THE
PARTICIPATIONS IN L/C OBLIGATIONS OR IN SWING LINE LOANS HELD BY IT, RESULTING
IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF
SUCH LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS PRO
RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND (B)
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS OF THE OTHER LENDERS,
OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT

51


--------------------------------------------------------------------------------



OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH
THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
REVOLVING CREDIT LOANS AND TERM LOANS AND OTHER AMOUNTS OWING THEM; PROVIDED
THAT:

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

(II)           THE PROVISIONS OF THIS SECTION 2.13 SHALL NOT BE CONSTRUED TO
APPLY TO (A) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH
THE EXPRESS TERMS OF THIS AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY (AS TO
WHICH THE PROVISIONS OF THIS SECTION 2.13 SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14         INCREASE IN TERM COMMITMENTS.


(A)           REQUEST FOR INCREASE.  AFTER THE EXISTING NOTES REPAYMENT DATE,
AND SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY
THE TERM LENDERS), THE BORROWER MAY FROM TIME TO TIME, BUT ON NO MORE THAN THREE
OCCASIONS PRIOR TO THE MATURITY OF THE TERM FACILITY, REQUEST AN INCREASE IN THE
TERM COMMITMENTS (A “TERM COMMITMENT INCREASE”) TO BE MADE AVAILABLE TO THE
BORROWER; PROVIDED THAT (I) ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A
MINIMUM AMOUNT OF $5,000,000 OR INCREMENTS OF $1,000,000 IN EXCESS THEREOF, (II)
SUCH TERM COMMITMENT INCREASE, PLUS ALL PREVIOUS TERM COMMITMENT INCREASES,
SHALL NOT EXCEED $30,000,000, AND (III) ANY SUCH TERM COMMITMENT INCREASE SHALL
MATURE ON THE MATURITY DATE.  AT THE TIME OF SENDING SUCH NOTICE, THE BORROWER
(IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD
WITHIN WHICH EACH TERM LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT
BE LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE
TERM LENDERS).


(B)           LENDER ELECTIONS TO INCREASE.  EACH TERM LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS TERM COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER
THAN, OR LESS THAN ITS RATABLE PORTION (BASED ON SUCH TERM LENDER’S APPLICABLE
PERCENTAGE IN RESPECT OF THE TERM FACILITY) OF SUCH REQUESTED INCREASE.  ANY
TERM LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE
DECLINED TO INCREASE ITS TERM COMMITMENT.


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL TERM LENDERS. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH TERM LENDER OF THE
TERM LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL
AMOUNT OF A REQUESTED INCREASE, AND SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), THE
BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME TERM LENDERS
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE TERM COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION 2.14, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL DETERMINE THE

52


--------------------------------------------------------------------------------



EFFECTIVE DATE (THE “TERM INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF
SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE TERM LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE TERM INCREASE
EFFECTIVE DATE.


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE TERM INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) CERTIFYING THAT, BEFORE AND
AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE BORROWER IS IN COMPLIANCE,
CALCULATED AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR
WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.01(A) OR
SECTION 6.01(B), WITH THE FINANCIAL COVENANTS SPECIFIED IN SECTION 7.11 ON A PRO
FORMA BASIS AFTER GIVING EFFECT THERETO, AND (B) THE CONDITIONS SET FORTH IN
SECTIONS 4.02(A) AND (B) HAVE BEEN SATISFIED.


(F)            INCREMENTAL TERM COMMITMENT AMENDMENT.  ANY INCREASE IN TERM
COMMITMENTS PURSUANT TO THIS SECTION 2.14 SHALL BE EFFECTED PURSUANT TO AN
AMENDMENT (AN “INCREMENTAL TERM COMMITMENT AMENDMENT”) TO THIS AGREEMENT,
EXECUTED BY THE LOAN PARTIES, THE LENDERS PROVIDING SUCH INCREASED TERM
COMMITMENTS (AND NO OTHER LENDERS) AND THE ADMINISTRATIVE AGENT.  ANY
INCREMENTAL TERM COMMITMENT AMENDMENT MAY, WITHOUT THE CONSENT OF ANY LENDERS
OTHER THAN THE LENDERS PROVIDING THE INCREASED TERM COMMITMENTS, EFFECT SUCH
AMENDMENTS TO ANY LOAN DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN THE
OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS OF THIS SECTION
2.14.


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 10.01 TO THE CONTRARY.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01         TAXES.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.01), THE
ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL TIMELY
PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY
INDEMNIFIED TAXES OR OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 3.01) PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND

53


--------------------------------------------------------------------------------



REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE L/C
ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW AND AS ARE REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER
IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID

54


--------------------------------------------------------------------------------



ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL PAY TO THE BORROWER
AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 3.01 WITH
RESPECT TO THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET
OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, AND WITHHOLDING AT ANY AMOUNTS AS REQUIRED UNDER
APPLICABLE LAW AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION (F) SHALL NOT
BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER
TO FILE ITS RETURNS IN A PARTICULAR MANNER OR TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO
THE BORROWER OR ANY OTHER PERSON.


3.02         ILLEGALITY.  IF ANY LAW HAS MADE IT UNLAWFUL, OR ANY GOVERNMENTAL
AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE
LENDING OFFICE TO MAKE, MAINTAIN OR FUND EURODOLLAR RATE LOANS, OR TO DETERMINE
OR CHARGE INTEREST RATES BASED UPON THE EURODOLLAR RATE, OR ANY GOVERNMENTAL
AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS ON THE AUTHORITY OF SUCH LENDER TO
PURCHASE OR SELL, OR TO TAKE DEPOSITS OF, DOLLARS IN THE LONDON INTERBANK
MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER TO THE BORROWER THROUGH THE
ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE
EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO EURODOLLAR RATE LOANS
SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE
BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER
EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL, UPON DEMAND FROM SUCH
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE,
CONVERT ALL EURODOLLAR RATE LOANS OF SUCH LENDER TO BASE RATE LOANS, EITHER ON
THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER MAY LAWFULLY
CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF
SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS. 
UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER SHALL ALSO PAY ACCRUED
INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


3.03         INABILITY TO DETERMINE RATES.  IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR
A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, (B) ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR
(C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS OF FUNDING SUCH LOAN, OR THAT DOLLAR DEPOSITS ARE NOT BEING OFFERED
TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE AMOUNT AND
THE INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, THE ADMINISTRATIVE AGENT WILL
PROMPTLY SO NOTIFY THE BORROWER AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF
THE LENDERS TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL
THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES
SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY PENDING
REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A
REQUEST FOR A BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED THEREIN.


3.04         INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

55


--------------------------------------------------------------------------------


(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT TAKEN INTO ACCOUNT IN DETERMINING THE
EURODOLLAR RATE) OR THE L/C ISSUER;

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER OR THE L/C ISSUER); OR

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWER WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION 3.04 OR IN SECTION 3.05, AND
SPECIFYING IN REASONABLE DETAIL THE BASIS FOR SUCH COMPENSATION, AND DELIVERED
TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL
PAY SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE
ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
BORROWER SHALL NOT BE OBLIGATED TO MAKE ANY PAYMENT TO ANY LENDER OR THE L/C
ISSUER UNDER THIS SECTION 3.04 IN RESPECT OF ANY CHANGE IN LAW FOR ANY PERIOD
MORE THAN 180 DAYS PRIOR TO THE DATE ON WHICH SUCH LENDER OR L/C ISSUER GIVES
WRITTEN NOTICE TO THE BORROWER OF ITS INTENT TO REQUEST SUCH PAYMENT UNDER THIS
SECTION 3.04;

56


--------------------------------------------------------------------------------



PROVIDED, HOWEVER, THAT IF SUCH CHANGE IN LAW HAS RETROACTIVE EFFECT, THE
BORROWER SHALL BE REQUIRED TO MAKE ANY SUCH PAYMENTS FOR THE PERIOD OF
RETROACTIVITY.


3.05         COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWER SHALL PROMPTLY
COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS (OTHER
THAN LOST PROFIT), COST OR EXPENSE INCURRED BY IT AS A RESULT OF:

(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE); OR

(B)           ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWER;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurodollar Rate Loan made by it at
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


3.06         MITIGATION OBLIGATIONS.  IF (A) ANY LENDER OR THE L/C ISSUER SHALL
REQUEST COMPENSATION UNDER SECTION 3.01, (B) ANY LENDER OR THE L/C ISSUER
DELIVERS A NOTICE DESCRIBED IN SECTION 3.02 OR (C) THE BORROWER IS REQUIRED TO
PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR THE L/C ISSUER OR ANY GOVERNMENTAL
AUTHORITY ON ACCOUNT OF ANY LENDER OR THE L/C ISSUER, PURSUANT TO SECTION 3.04,
THEN SUCH LENDER OR THE L/C ISSUER SHALL USE REASONABLE EFFORTS (WHICH SHALL NOT
REQUIRE SUCH LENDER OR THE L/C ISSUER TO INCUR AN UNREIMBURSED LOSS OR
UNREIMBURSED COST OR EXPENSE OR OTHERWISE TAKE ANY ACTION INCONSISTENT WITH ITS
INTERNAL POLICIES OR LEGAL OR REGULATORY RESTRICTIONS OR SUFFER ANY DISADVANTAGE
OR BURDEN DEEMED BY IT TO BE SIGNIFICANT) (I) TO FILE ANY CERTIFICATE OR
DOCUMENT REASONABLY REQUESTED IN WRITING BY THE BORROWER OR (II) TO ASSIGN ITS
RIGHTS AND DELEGATE AND TRANSFER ITS OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF SUCH FILING OR ASSIGNMENT WOULD REDUCE ITS
CLAIMS FOR COMPENSATION UNDER SECTION 3.01 OR ENABLE IT TO WITHDRAW ITS NOTICE
PURSUANT TO SECTION 3.02 OR WOULD REDUCE AMOUNTS PAYABLE PURSUANT TO
SECTION 3.04, AS THE CASE MAY BE, IN THE FUTURE.  THE BORROWER HEREBY AGREES TO
PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER OR THE L/C ISSUER
IN CONNECTION WITH ANY SUCH FILING OR ASSIGNMENT, DELEGATION AND TRANSFER.


3.07         SURVIVAL.  THIS ARTICLE III SHALL SURVIVE TERMINATION OF THE
AGGREGATE COMMITMENTS AND REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01         CONDITIONS OF INITIAL CREDIT EXTENSION.  THE OBLIGATION OF THE L/C
ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS SUBJECT
TO SATISFACTION, OR WAIVER IN ACCORDANCE WITH SECTION 10.01, OF THE FOLLOWING
CONDITIONS PRECEDENT:

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY
ORIGINALS), EACH DATED THE CLOSING

57


--------------------------------------------------------------------------------


DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE
BEFORE THE CLOSING DATE), EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND IN SUCH NUMBER OF COPIES AS MAY
BE REQUESTED BY THE ADMINISTRATIVE AGENT:

(I)            DULY EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTIES,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO EACH AGENT, EACH LENDER AND THE
BORROWER;

(II)           A NOTE OR NOTES DULY EXECUTED BY THE BORROWER IN FAVOR OF EACH
LENDER REQUESTING THE SAME;

(III)          THE SECURITY AGREEMENT, DULY EXECUTED BY EACH LOAN PARTY,
TOGETHER WITH:

(A)          certificates representing the Pledged Interests referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt endorsed in blank,

(B)           acknowledgment copies or stamped receipt copies of proper
financing statements, duly filed on or before the day of the initial Credit
Extension under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect and protect the first priority liens and security interests created
under the Security Agreement, covering the Collateral described in the Security
Agreement or financing statements in proper form for filing shall have been
authorized by each Loan Party and arrangements with respect to filing of such
financing statements shall have been made in a manner reasonably satisfactory to
the Administrative Agent,

(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements, and

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may reasonably deem necessary or desirable in order to perfect and protect
the liens and security interests created thereby (including, without limitation,
receipt of duly executed payoff letters, UCC-3 termination statements) and that
all filing and recording taxes and fees (if any) have been paid;

(IV)          THE INTELLECTUAL PROPERTY SECURITY AGREEMENT, DULY EXECUTED BY
EACH LOAN PARTY, TOGETHER WITH EVIDENCE THAT ALL ACTION THAT THE ADMINISTRATIVE
AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE FIRST
PRIORITY LIENS AND SECURITY INTERESTS CREATED UNDER THE INTELLECTUAL PROPERTY
SECURITY AGREEMENT HAS BEEN AUTHORIZED;

(V)           SUCH DULY EXECUTED CERTIFICATES OF RESOLUTIONS OR CONSENTS, AND
INCUMBENCY CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN PARTY AS THE
ADMINISTRATIVE AGENT OR THE LENDERS MAY REASONABLY REQUIRE EVIDENCING THE
IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED
TO ACT AS A RESPONSIBLE OFFICER IN

58


--------------------------------------------------------------------------------


CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN
PARTY IS A PARTY OR IS TO BE A PARTY;

(VI)          SUCH DOCUMENTS AND DULY EXECUTED CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT OR THE LENDERS MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH
LOAN PARTY IS DULY ORGANIZED OR FORMED, AND THAT EACH LOAN PARTY IS VALIDLY
EXISTING, IN GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN ITS
JURISDICTION OF INCORPORATION OR FORMATION AND EACH OTHER JURISDICTION IN WHICH
IT CONDUCTS BUSINESS, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

(VII)         FAVORABLE OPINIONS OF (A) KIRKLAND & ELLIS LLP, COUNSEL TO THE
LOAN PARTIES, ADDRESSED TO EACH AGENT AND EACH LENDER, IN SUBSTANTIALLY THE FORM
OF EXHIBIT I-1 AND COVERING SUCH OTHER MATTERS CONCERNING THE LOAN PARTIES AND
THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST, AND (B) TO
THE EXTENT NOT COVERED IN THE OPINION REFERRED TO IN CLAUSE (A) ABOVE, LOCAL
COUNSEL TO THE LOAN PARTIES IN STATES IN WHICH THE LOAN PARTIES ARE INCORPORATED
OR ORGANIZED, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(VIII)        A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER OR A SENIOR VICE PRESIDENT OF EACH LOAN PARTY EITHER (A) ATTACHING
COPIES OF ALL GOVERNMENTAL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH GOVERNMENTAL CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL
FORCE AND EFFECT, OR (B) STATING THAT NO SUCH GOVERNMENTAL CONSENTS, LICENSES OR
APPROVALS ARE SO REQUIRED;

(IX)           A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER OR A SENIOR VICE PRESIDENT OF THE BORROWER CERTIFYING (A) THAT
THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE BEEN SATISFIED AND (B)
THAT SINCE SEPTEMBER 30, 2006, NO COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED;

(X)            A CERTIFICATE ATTESTING TO THE SOLVENCY OF HOLDINGS AND ITS
SUBSIDIARIES TAKEN AS A WHOLE, BEFORE AND AFTER GIVING EFFECT TO THE
TRANSACTION, FROM THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR A
SENIOR VICE PRESIDENT OF HOLDINGS, SUBSTANTIALLY IN THE FORM OF EXHIBIT H
HERETO;

(XI)           UNAUDITED CONSOLIDATED BALANCE SHEETS AND RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE COMPANY FOR (1) THE MOST
RECENT FISCAL QUARTER ENDED AT LEAST 45 DAYS BEFORE THE CLOSING DATE AND (2)
EACH FISCAL MONTH AFTER THE MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL
STATEMENTS WERE RECEIVED BY THE ADMINISTRATIVE AGENT AS DESCRIBED IN CLAUSE (1)
ABOVE AND ENDED AT LEAST 45 DAYS BEFORE THE CLOSING DATE, IN EACH CASE TO BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(XII)          A PRO FORMA CONSOLIDATED BALANCE SHEET AND RELATED PRO FORMA
CONSOLIDATED STATEMENT OF INCOME OF THE BORROWER AS OF AND FOR THE MOST RECENT
FULL TWELVE-MONTH PERIOD ENDING AT LEAST 45 DAYS PRIOR TO THE CLOSING DATE,
GIVING EFFECT TO THE TRANSACTION AS IF THE TRANSACTION HAD OCCURRED AS OF SUCH
DATE (IN THE CASE OF SUCH BALANCE SHEET) OR AT THE BEGINNING OF SUCH PERIOD (IN
THE CASE OF SUCH OTHER FINANCIAL STATEMENTS), WHICH SHALL, IN ALL MATERIAL
RESPECTS, BE PREPARED IN ACCORDANCE WITH REGULATION S-X

59


--------------------------------------------------------------------------------


UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND AS FURTHER ADJUSTED BY THE
SPECIFIED PRO FORMA ADJUSTMENTS;

(XIII)         FORECASTS PREPARED BY MANAGEMENT OF THE COMPANY, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ARRANGER, OF BALANCE SHEETS, INCOME
STATEMENTS AND CASH FLOW STATEMENTS FOR THE COMPANY AND ITS SUBSIDIARIES ON A
QUARTERLY BASIS FOR THE FIRST EIGHT QUARTERS COMMENCING WITH FIRST QUARTER
ENDING OF 2007 AND ON AN ANNUAL BASIS COMMENCING WITH THE FIRST FISCAL YEAR
FOLLOWING THE DAY OF THE INITIAL CREDIT EXTENSION UNTIL THE MATURITY DATE FOR
THE TERM FACILITY; IT BEING UNDERSTOOD AND AGREED THAT (A) ANY FINANCIAL OR
BUSINESS PROJECTIONS FURNISHED BY THE COMPANY ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES AND CONTINGENCIES, WHICH MAY BE BEYOND THE CONTROL OF THE COMPANY,
(B) NO ASSURANCE IS GIVEN BY THE COMPANY THAT THE RESULTS OR FORECAST IN ANY
SUCH PROJECTIONS WILL BE REALIZED AND (C) THE ACTUAL RESULTS MAY DIFFER FROM THE
FORECAST RESULTS SET FORTH IN SUCH PROJECTIONS AND SUCH DIFFERENCES MAY BE
MATERIAL;

(XIV)        A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER OR A SENIOR VICE PRESIDENT OF THE BORROWER CERTIFYING THAT THE
PRO FORMA FINANCIAL STATEMENTS DELIVERED PURSUANT TO CLAUSE (XII) ABOVE AND THE
FORECASTS DELIVERED PURSUANT TO CLAUSE (XIII) ABOVE WERE PREPARED IN GOOD FAITH
ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE BELIEVED
TO BE REASONABLE IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF DELIVERY OF
SUCH PRO FORMA FINANCIAL STATEMENTS AND FORECASTS, AND, WITH RESPECT TO THE
FORECASTS, REPRESENTED, AT THE TIME OF DELIVERY, THE BORROWER’S BEST ESTIMATE OF
ITS FUTURE FINANCIAL PERFORMANCE; IT BEING UNDERSTOOD AND AGREED THAT (A) ANY
FINANCIAL OR BUSINESS PROJECTIONS FURNISHED BY THE BORROWER ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, WHICH MAY BE BEYOND THE CONTROL OF
THE BORROWER, (B) NO ASSURANCE IS GIVEN BY THE BORROWER THAT THE RESULTS OR
FORECAST IN ANY SUCH PROJECTIONS WILL BE REALIZED AND (C) THE ACTUAL RESULTS MAY
DIFFER FROM THE FORECAST RESULTS SET FORTH IN SUCH PROJECTIONS AND SUCH
DIFFERENCES MAY BE MATERIAL;

(XV)         EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT AND NAMES THE COLLATERAL
AGENT AS ADDITIONAL INSURED AND LOSS PAYEE, INCLUDING AN INSURANCE BROKER’S
LETTER TO SUCH EFFECT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(XVI)        CERTIFIED COPIES OF THE RELATED DOCUMENTS, DULY EXECUTED BY THE
PARTIES THERETO AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
LENDERS, TOGETHER WITH ALL AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS DELIVERED
IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT SHALL REQUEST;

(XVII)       EVIDENCE THAT THE EQUITY CONTRIBUTION, ON TERMS AND CONDITIONS
REASONABLY ACCEPTABLE IN ALL MATERIAL RESPECTS TO THE ADMINISTRATIVE AGENT, WAS
MADE TO HOLDINGS AND, IN TURN, TO THE BORROWER;

(XVIII)      EVIDENCE THAT ALL EXISTING INDEBTEDNESS, OTHER THAN SURVIVING
INDEBTEDNESS, HAS BEEN PREPAID, REDEEMED OR DEFEASED IN FULL OR OTHERWISE
SATISFIED AND EXTINGUISHED FROM CASH ON HAND OF THE BORROWER AND ALL COMMITMENTS
RELATING THERETO TERMINATED AND THAT ALL SURVIVING INDEBTEDNESS SHALL BE ON
TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(XIX)         CONFIRMATION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
THAT THE MERGER HAS BEEN CONSUMMATED OR WILL BE CONSUMMATED ON THE CLOSING DATE;
AND

60


--------------------------------------------------------------------------------


(XX)          AN ASSUMPTION AGREEMENT, DULY EXECUTED BY THE COMPANY.


(B)           TO THE EXTENT INVOICED TO THE BORROWER OR THE SPONSOR, THE
BORROWER SHALL HAVE PAID ALL ACCRUED FEES AND EXPENSES OF THE AGENTS, THE
ARRANGER AND THE INITIAL LENDERS (INCLUDING THE FEES, DISBURSEMENTS AND OTHER
CHARGES OF SHEARMAN & STERLING LLP) ON OR BEFORE THE CLOSING DATE.


(C)           THE CLOSING DATE SHALL HAVE OCCURRED ON OR BEFORE FEBRUARY 24,
2007.


(D)           ALL GOVERNMENTAL AUTHORIZATIONS AND ALL THIRD PARTY CONSENTS AND
APPROVALS NECESSARY IN CONNECTION WITH THE TRANSACTION AND THE OTHER
TRANSACTIONS CONTEMPLATED THEREBY SHALL HAVE BEEN OBTAINED (WITHOUT THE
IMPOSITION OF ANY CONDITIONS THAT ARE NOT REASONABLY ACCEPTABLE TO THE LENDERS)
AND SHALL REMAIN IN EFFECT; ALL APPLICABLE WAITING PERIODS IN CONNECTION WITH
THE TRANSACTION (OTHER THAN A PERIOD NOT TO EXCEED 20 BUSINESS DAYS DURING WHICH
THE DEBT TENDER OFFER MUST REMAIN OPEN) SHALL HAVE EXPIRED WITHOUT ANY ACTION
BEING TAKEN BY ANY GOVERNMENTAL AUTHORITY, AND NO LAW SHALL BE APPLICABLE IN THE
REASONABLE JUDGMENT OF THE LENDERS, IN EACH CASE THAT RESTRAINS, PREVENTS OR
IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTION OR THE OTHER
TRANSACTIONS CONTEMPLATED THEREBY OR THE RIGHTS OF THE LOAN PARTIES OR THEIR
SUBSIDIARIES FREELY TO TRANSFER OR OTHERWISE DISPOSE OF, OR TO CREATE ANY LIEN
ON, ANY PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY ANY OF THEM.


(E)           THE MERGER AND THE OTHER TRANSACTIONS (OTHER THAN ANY DEBT TENDER
OFFER OR THE COC PUT OFFER) SHALL HAVE BEEN CONSUMMATED (I) IN ACCORDANCE WITH
THE TERMS AND CONDITIONS DESCRIBED IN THE MERGER AGREEMENT AND THE RELATED
DOCUMENTS WITHOUT ANY WAIVER, AMENDMENT OR SUPPLEMENT OF ANY TERM, PROVISION OR
CONDITION THAT IS MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS UNLESS
APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD), AND (II) IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW.


(F)            THE MERGER AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, AT LEAST FIVE
BUSINESS DAYS PRIOR TO THE CLOSING DATE, ALL DOCUMENTATION AND OTHER INFORMATION
REQUIRED BY REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW-YOUR-CUSTOMER” AND
ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION THE
PATRIOT ACT.

Without limiting the generality of the provisions of Section 9.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02         CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF EACH LENDER
TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A COMMITTED LOAN NOTICE
REQUESTING ONLY A CONVERSION OF LOANS TO THE OTHER TYPE, OR A CONTINUATION OF
EURODOLLAR RATE LOANS) IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:

(A)           THE REPRESENTATIONS, WARRANTIES AND CERTIFICATIONS OF OR ON BEHALF
OF THE LOAN PARTIES CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT
(EXCLUDING, IN THE CASE OF THE INITIAL CREDIT EXTENSION HEREUNDER ON THE CLOSING
DATE, THE REPRESENTATION AND WARRANTY CONTAINED IN SECTION 5.05(D)), OR WHICH
ARE CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION
HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH CREDIT EXTENSION (IN EACH CASE BOTH BEFORE AND AFTER
GIVING EFFECT THERETO), EXCEPT TO

61


--------------------------------------------------------------------------------


THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION
4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.05(A) AND (B)
ONLY SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT
TO SECTIONS 6.01(A) AND (B), RESPECTIVELY.

(B)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR
WOULD RESULT FROM SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF THE
PROCEEDS THEREFROM.

(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

(D)           SOLELY WITH RESPECT TO THE THIRD TERM BORROWING (OR THE FIRST OR
SECOND TERM BORROWING, IF THE ENTIRE AMOUNT OF THE TERM FACILITY IS DRAWN AS A
PART OF SUCH BORROWING), THE BORROWER SHALL HAVE PROVIDED THE ADMINISTRATIVE
AGENT WITH EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
PRIOR OR CONCURRENT REDEMPTION, REPURCHASE, RETIREMENT OR DEFEASANCE OF ALL THE
EXISTING NOTES (INCLUDING, BUT NOT LIMITED TO, CONFIRMATION FROM THE TRUSTEE
UNDER THE EXISTING INDENTURE THAT ALL THE OBLIGATIONS OF THE COMPANY AND EACH OF
ITS SUBSIDIARY GUARANTORS UNDER THE EXISTING INDENTURE HAVE BEEN TERMINATED) OR
EVIDENCE THAT A MAJORITY OF THE EXISTING NOTES HAVE BEEN PURCHASED PURSUANT TO
THE DEBT TENDER OFFER.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:


5.01         EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS.  EACH
LOAN PARTY AND EACH OF ITS SUBSIDIARIES (A) IS DULY ORGANIZED OR FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY COMPANY POWER AND AUTHORITY AND ALL REQUISITE GOVERNMENTAL
LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN OR LEASE ITS ASSETS
AND CARRY ON ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (II) EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE RELATED
DOCUMENTS TO WHICH IT IS A PARTY, (C) IS DULY QUALIFIED AND IS LICENSED AND IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR
OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION OR LICENSE, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (D) IS IN
COMPLIANCE WITH THE REQUIREMENTS OF (I) THE PATRIOT ACT AND ALL OTHER LAWS AND
REGULATIONS RELATING TO MONEY LAUNDERING AND TERRORIST ACTIVITIES AND (II) ALL
OTHER LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO
ITS PROPERTIES EXCEPT, IN THE CASE OF THIS CLAUSE (II), IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B)
THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

62


--------------------------------------------------------------------------------



5.02         AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT AND RELATED DOCUMENT TO
WHICH SUCH PERSON IS OR IS TO BE A PARTY, AND THE CONSUMMATION OF THE
TRANSACTION, ARE WITHIN SUCH LOAN PARTY’S CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY OR OTHER POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR OTHER ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE
THE TERMS OF ANY OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR
RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR
REQUIRE ANY PAYMENT TO BE MADE UNDER (I) ANY CONTRACTUAL OBLIGATION TO WHICH
SUCH PERSON IS A PARTY OR AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON
OR ANY OF ITS SUBSIDIARIES OR (II) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS
PROPERTY IS SUBJECT; OR (C) VIOLATE ANY LAW (IT BEING UNDERSTOOD THAT AT ANY
TIME THAT THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED TO BE MADE, THIS
CLAUSE (C) SHALL REFER ONLY TO LAWS IN EFFECT AT SUCH TIME).  NO LOAN PARTY OR
ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY LAW OR IN BREACH OF ANY SUCH
CONTRACTUAL OBLIGATION, THE VIOLATION OR BREACH OF WHICH COULD BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


5.03         GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO APPROVAL, CONSENT,
EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, ANY LOAN PARTY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
RELATED DOCUMENT, OR FOR THE CONSUMMATION OF THE TRANSACTION (OTHER THAN FILINGS
REQUIRED TO BE MADE WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IN
CONNECTION WITH THE DEBT TENDER OFFER OR THE COC PUT OFFER), (B) THE GRANT BY
ANY LOAN PARTY OF THE LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS,
(C) THE PERFECTION OR MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL
DOCUMENTS (INCLUDING THE FIRST PRIORITY NATURE THEREOF) OR (D) THE EXERCISE BY
ANY AGENT OR ANY LENDER OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE REMEDIES
IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS, EXCEPT FOR
AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS THAT HAVE BEEN (OR
CONTEMPORANEOUSLY HEREWITH WILL BE) DULY OBTAINED, TAKEN, GIVEN OR MADE AND ARE
(OR, UPON OBTAINING, TAKING, GIVING OR MAKING ANY SUCH AUTHORIZATION, APPROVAL,
ACTION, NOTICE OR FILING, WILL BE) IN FULL FORCE AND EFFECT AND, IN THE CASE OF
ANY AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES OR FILINGS BY, TO OR WITH ANY
GOVERNMENTAL AUTHORITY (EXCLUDING FILINGS OF FINANCING STATEMENTS UNDER THE
UNIFORM COMMERCIAL CODE, FILINGS IN THE U.S. PATENT AND TRADEMARK OFFICE AND
FILINGS WITH RESPECT TO ANY MORTGAGE), ARE LISTED ON SCHEDULE 5.03 HERETO.  ALL
APPLICABLE WAITING PERIODS IN CONNECTION WITH THE TRANSACTION HAVE EXPIRED
WITHOUT ANY ACTION HAVING BEEN TAKEN BY ANY GOVERNMENTAL AUTHORITY RESTRAINING,
PREVENTING OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTION OR THE
RIGHTS OF THE LOAN PARTIES OR THEIR SUBSIDIARIES FREELY TO TRANSFER OR OTHERWISE
DISPOSE OF, OR TO CREATE ANY LIEN ON, ANY PROPERTIES NOW OWNED OR HEREAFTER
ACQUIRED BY ANY OF THEM.  THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE
WITH THE MERGER AGREEMENT AND APPLICABLE LAW.


5.04         BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH
OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS, SUBJECT AS TO ENFORCEABILITY TO
THE EFFECT OF APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, RECEIVERSHIP,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITOR’S RIGHTS
GENERALLY, AND THE EFFECT OF GENERAL PRINCIPLES OF EQUITY, WHETHER APPLIED BY A
COURT OF LAW OR EQUITY.


5.05         FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN;

63


--------------------------------------------------------------------------------



(II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; AND (III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES,
DIRECT OR CONTINGENT, OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS,
TO THE EXTENT REQUIRED BY GAAP TO BE SHOWN THEREIN.


(B)           THE MOST RECENT QUARTERLY AND MONTHLY UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE FISCAL YEAR
2006 DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 4.01(A)(XI), AND
THE MOST RECENT QUARTERLY UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
BORROWER AND ITS SUBSIDIARIES DELIVERED PURSUANT TO SECTION 6.01(B), AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY
(IN THE CASE OF ANNUAL FINANCIAL STATEMENTS ONLY) AND CASH FLOWS FOR THE FISCAL
QUARTER OR FISCAL YEAR ENDED ON THAT DATE, AS THE CASE MAY BE, (I) WERE PREPARED
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED
THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTE DISCLOSURES AND TO YEAR-END ADJUSTMENTS.


(C)           AS OF THE CLOSING DATE, (I) PARTS (A) AND (B) OF SCHEDULE 5.05 SET
FORTH ALL EXISTING INDEBTEDNESS AND ALL SURVIVING INDEBTEDNESS, RESPECTIVELY, OF
EACH LOAN PARTY AND ITS SUBSIDIARIES, AND (II) PART (C) OF SCHEDULE 5.05 SETS
FORTH ALL MATERIAL INDEBTEDNESS AND OTHER MATERIAL LIABILITIES, DIRECT OR
CONTINGENT, OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSING
DATE, INCLUDING LIABILITIES FOR TAXES AND MATERIAL COMMITMENTS, TO THE EXTENT
THAT THE SAME WOULD BE INCLUDED IN ANNUAL AUDITED FINANCIAL STATEMENTS PREPARED
IN ACCORDANCE WITH GAAP.


(D)           SINCE SEPTEMBER 30, 2006, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(E)           THE CONSOLIDATED PRO FORMA BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AND THE RELATED CONSOLIDATED PRO FORMA STATEMENTS OF INCOME OF THE
BORROWER AND ITS SUBSIDIARIES DELIVERED IN ACCORDANCE WITH SECTION 4.01(A)(XII),
CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR A SENIOR
VICE PRESIDENT OF THE BORROWER, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED PRO FORMA FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES
AS AT SUCH DATE AND THE CONSOLIDATED PRO FORMA RESULTS OF OPERATIONS OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, IN EACH CASE
GIVING EFFECT TO THE TRANSACTION, ALL IN ACCORDANCE WITH GAAP.  AS OF THE
CLOSING DATE, THE BORROWER AND ITS SUBSIDIARIES HAVE NO LIABILITIES (ABSOLUTE OR
CONTINGENT) EXCEPT FOR (I) LIABILITIES REFLECTED ON SUCH PRO FORMA BALANCE SHEET
AND (II) LIABILITIES WHICH WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT.


(F)            THE CONSOLIDATED FORECASTED BALANCE SHEETS, STATEMENTS OF INCOME
AND STATEMENTS OF CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES OR THE BORROWER
AND ITS SUBSIDIARIES, AS APPLICABLE, DELIVERED TO THE LENDERS PURSUANT TO
SECTION 4.01(A)(XIII) OR 6.01 WERE PREPARED IN GOOD FAITH ON THE BASIS OF THE
ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE  BELIEVED BY THE COMPANY TO
BE REASONABLE  IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF DELIVERY OF
SUCH FORECASTS AND AT THE CLOSING DATE, AND REPRESENTED, AT THE TIME OF
DELIVERY, THE COMPANY’S BEST ESTIMATE OF ITS FUTURE FINANCIAL PERFORMANCE; IT
BEING UNDERSTOOD AND AGREED THAT (A) ANY FINANCIAL OR BUSINESS PROJECTIONS
FURNISHED BY THE COMPANY OR THE BORROWER, AS THE CASE MAY BE, ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, WHICH MAY BE BEYOND THE CONTROL OF
THE COMPANY OR THE BORROWER, AS THE CASE MAY BE, (B) NO ASSURANCE IS GIVEN BY
THE COMPANY OR THE BORROWER, AS THE CASE MAY BE, THAT THE RESULTS OR FORECAST IN
ANY SUCH PROJECTIONS WILL BE

64


--------------------------------------------------------------------------------



REALIZED AND (C) THE ACTUAL RESULTS MAY DIFFER FROM THE FORECAST RESULTS SET
FORTH IN SUCH PROJECTIONS AND SUCH DIFFERENCES MAY BE MATERIAL.


5.06         LITIGATION; LABOR CONTROVERSY.  THERE ARE NO ACTIONS, SUITS,
PROCEEDINGS, CLAIMS, DISPUTES OR INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF
THE BORROWER OR THE COMPANY AFTER DUE AND DILIGENT INVESTIGATION, THREATENED OR
CONTEMPLATED, AT LAW, IN EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL
AUTHORITY, BY OR AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR AGAINST
ANY OF THEIR PROPERTIES OR REVENUES, OR ANY LABOR CONTROVERSY, THAT (A) PURPORT
TO AFFECT OR PERTAIN TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATED
DOCUMENT OR THE CONSUMMATION OF THE TRANSACTION, OR (B) EITHER INDIVIDUALLY OR
IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


5.07         NO DEFAULT.  NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS
IN DEFAULT UNDER OR WITH RESPECT TO, OR A PARTY TO, ANY CONTRACTUAL OBLIGATION
THAT COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


5.08         OWNERSHIP OF PROPERTY; LIENS; INVESTMENTS.


(A)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES HAS GOOD RECORD AND
LEGAL TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL PROPERTY
NECESSARY TO THE CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(B)           THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES IS NOT SUBJECT
TO ANY LIENS, OTHER THAN LIENS SET FORTH ON SCHEDULE 5.08(B), OR AS OTHERWISE
PERMITTED BY SECTION 7.01.


(C)           SET FORTH ON SCHEDULE 5.08(C) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL REAL PROPERTY OWNED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AS
OF THE CLOSING DATE, SHOWING AS OF THE DATE HEREOF THE STREET ADDRESS, COUNTY OR
OTHER RELEVANT JURISDICTION, STATE, RECORD OWNER.


(D)           (I)  SET FORTH ON SCHEDULE 5.08(D)(I) HERETO IS A COMPLETE AND
ACCURATE LIST AS OF THE DATE OF THIS AGREEMENT OF ALL LEASES OF REAL PROPERTY
UNDER WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS THE LESSEE, SHOWING AS
OF THE DATE HEREOF THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION,
STATE, LESSOR, LESSEE AS OF THE CLOSING DATE, EXPIRATION DATE AND ANNUAL RENTAL
COST THEREOF.

(ii)           As of the Closing Date, no Loan Party, nor any Subsidiary of any
Loan Party, leases real property under which such Loan Party is the lessor.


5.09         ENVIRONMENTAL COMPLIANCE.


(A)           EACH LOAN PARTY IS, AND FOR THE PAST THREE YEARS HAS BEEN, IN
COMPLIANCE WITH THE REQUIREMENTS OF EXISTING ENVIRONMENTAL LAWS, EXCEPT IN SUCH
INSTANCES WHERE THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           EXCEPT AS OTHERWISE MAY BE SET FORTH ON SCHEDULE 5.09 OR AS WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (I) NONE OF THE
PROPERTIES CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES IS LISTED OR, TO THE KNOWLEDGE OF SUCH LOAN PARTY, PROPOSED FOR
LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL
LIST; (II)

65


--------------------------------------------------------------------------------



THERE ARE NO UNDERGROUND OR ABOVEGROUND STORAGE TANKS OR ANY SURFACE
IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS
ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED ON ANY PROPERTY CURRENTLY
OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ON ANY
PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES; (III) THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY
PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES; AND (IV) HAZARDOUS MATERIALS HAVE NOT BEEN RELEASED, DISCHARGED OR
DISPOSED OF ON ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES (AS TO FORMERLY OWNED PROPERTY, ONLY DURING
SUCH OWNERSHIP OR OPERATION).


(C)           EXCEPT AS OTHERWISE MAY BE SET FORTH ON SCHEDULE 5.09 OR AS WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NEITHER ANY LOAN
PARTY NOR ANY OF ITS SUBSIDIARIES IS UNDERTAKING, AND HAS NOT COMPLETED, EITHER
INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY
INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE ACTION RELATING TO ANY
ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS AT
ANY SITE, LOCATION OR OPERATION, EITHER VOLUNTARILY OR PURSUANT TO THE ORDER OF
ANY GOVERNMENTAL AUTHORITY OR THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND ALL
HAZARDOUS MATERIALS GENERATED, USED, TREATED, HANDLED OR STORED AT, OR
TRANSPORTED TO OR FROM, ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES (AS TO FORMERLY OWNED PROPERTY, ONLY
DURING SUCH OWNERSHIP OR OPERATION) HAVE BEEN DISPOSED OF IN A MANNER NOT
REASONABLY EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES.


5.10         INSURANCE.  THE PROPERTIES OF EACH LOAN PARTY AND ITS SUBSIDIARIES
ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT
AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS (INCLUDING SELF-INSURANCE), WITH
SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES
ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE
SUCH LOAN PARTY OR THE APPLICABLE SUBSIDIARY OPERATES.


5.11         TAXES.  EACH LOAN PARTY AND ITS SUBSIDIARIES HAVE FILED ALL
FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED,
AND HAVE PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND
OTHER GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES,
INCOME OR ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR FOR
WHICH AN EXTENSION HAS BEEN GRANTED AND, IN EACH CASE, FOR WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.  THERE IS NO PROPOSED TAX
ASSESSMENT AGAINST THE BORROWER OR ANY SUBSIDIARY THAT WOULD, IF MADE, HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS
PARTY TO ANY TAX SHARING AGREEMENT OTHER THAN ANY SUCH AGREEMENT AMONG TWO OR
MORE LOAN PARTIES (AND NO OTHER PERSONS).


5.12         ERISA COMPLIANCE.


(A)           EACH PLAN SPONSORED BY ANY LOAN PARTY IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER
FEDERAL OR STATE LAWS.  EACH PLAN SPONSORED BY ANY LOAN PARTY THAT IS INTENDED
TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS
CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE KNOWLEDGE
OF THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD BE REASONABLY EXPECTED TO
PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  EACH LOAN PARTY AND EACH
ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO
SECTION 412 OF THE CODE, AND NO PENSION PLAN HAS ANY MATERIAL “UNFUNDED BENEFIT
LIABILITIES” (AS DEFINED IN SECTION 4001(A)(18) OF ERISA).


(B)           THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN SPONSORED BY ANY

66


--------------------------------------------------------------------------------



LOAN PARTY THAT COULD BE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY
RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN SPONSORED BY ANY LOAN PARTY THAT
HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS AN “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED
IN SECTION 412 OF THE CODE), WHETHER OR NOT WAIVED, AND NO APPLICATION FOR A
WAIVER OF THE MINIMUM FUNDING STANDARD HAS BEEN FILED WITH RESPECT TO ANY
PENSION PLAN; (III) NEITHER ANY LOAN PARTY NOR, TO THE KNOWLEDGE OF THE LOAN
PARTIES, ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY
LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN
PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER ANY
LOAN PARTY NOR, TO THE KNOWLEDGE OF THE LOAN PARTIES, ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD
RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) NEITHER ANY LOAN PARTY NOR, TO THE KNOWLEDGE OF THE
LOAN PARTIES, ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION WITH RESPECT TO A
PLAN THAT COULD REASONABLY BE EXPECTED TO RESULT IN A LIABILITY TO A LOAN PARTY,
WHERE, IN THE CASE OF ANY OF THE EVENTS SET FORTH IN CLAUSES (I) THROUGH (V)
ABOVE, THE OCCURRENCE OF SUCH EVENTS WOULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A LIABILITY IN EXCESS OF THE THRESHOLD
AMOUNT.


5.13         SUBSIDIARIES; EQUITY INTERESTS; LOAN PARTIES.  THE BORROWER HAS NO
SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (A) OF SCHEDULE
5.13, AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES HAVE BEEN
VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE (TO THE EXTENT SUCH TERMS ARE
APPLICABLE) AND ARE OWNED BY A LOAN PARTY IN THE AMOUNTS SPECIFIED ON PART (A)
OF SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS EXCEPT THOSE CREATED UNDER THE
COLLATERAL DOCUMENTS.  NO LOAN PARTY HAS ANY EQUITY INTERESTS OR OTHER EQUITY
INVESTMENTS IN ANY OTHER CORPORATION OR ENTITY OTHER THAN THOSE SPECIFICALLY
DISCLOSED IN PART (B) OF SCHEDULE 5.13 OR AS OTHERWISE PERMITTED UNDER SECTION
7.03.  ALL OF THE OUTSTANDING EQUITY INTERESTS IN EACH LOAN PARTY (OTHER THAN
HOLDINGS) HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE (TO THE
EXTENT SUCH TERMS ARE APPLICABLE) AND ARE OWNED BY SUCH PERSON OR PERSONS AND IN
THE AMOUNTS SPECIFIED ON PART (C) OF SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS
EXCEPT THOSE CREATED UNDER THE COLLATERAL DOCUMENTS.  AS OF THE CLOSING DATE,
ALL OF THE OUTSTANDING EQUITY INTERESTS IN HOLDINGS HAVE BEEN VALIDLY ISSUED AND
ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY SUCH PERSON OR PERSONS AND IN
THE AMOUNTS SPECIFIED ON PART (C) OF SCHEDULE 5.13, FREE AND CLEAR OF ALL
LIENS.  SET FORTH ON PART (D) OF SCHEDULE 5.13 IS A COMPLETE AND ACCURATE LIST
OF ALL LOAN PARTIES, SHOWING (AS TO EACH LOAN PARTY) THE JURISDICTION OF ITS
INCORPORATION, THE ADDRESS OF ITS PRINCIPAL PLACE OF BUSINESS AND ITS U.S.
TAXPAYER IDENTIFICATION NUMBER.  AS OF THE CLOSING DATE, THE COPY OF THE CHARTER
OF EACH LOAN PARTY AND EACH AMENDMENT THERETO PROVIDED PURSUANT TO SECTION
4.01(A)(VI) IS A TRUE AND CORRECT COPY OF EACH SUCH DOCUMENT, EACH OF WHICH IS
VALID AND IN FULL FORCE AND EFFECT.


5.14         MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


(A)           THE BORROWER IS NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK AND NO
PROCEEDS OF ANY BORROWINGS OR DRAWINGS UNDER ANY LETTER OF CREDIT WILL BE USED
TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.


(B)           NO LOAN PARTY, NOR ANY PERSON CONTROLLING ANY LOAN PARTY OR ANY
SUBSIDIARIES OF ANY LOAN PARTY IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.  NEITHER THE
MAKING OF ANY LOAN, NOR THE ISSUANCE OF ANY LETTERS OF CREDIT, NOR THE

67


--------------------------------------------------------------------------------



APPLICATION OF THE PROCEEDS OR REPAYMENT THEREOF BY THE BORROWER, NOR THE
CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, WILL
VIOLATE ANY PROVISION OF THE INVESTMENT COMPANY ACT OF 1940 OR ANY RULE,
REGULATION OR ORDER OF THE SEC THEREUNDER.


5.15         DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE AGENTS AND THE
LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH
IT OR ANY OF ITS SUBSIDIARIES OR ANY OTHER LOAN PARTY IS SUBJECT, AND ALL OTHER
MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE INFORMATION
MEMORANDUM NOR ANY REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER WRITTEN
INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO ANY AGENT OR ANY
LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THE
NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT (IN EACH CASE AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO
FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT
SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO
BE REASONABLE AT THE TIME; IT BEING UNDERSTOOD AND AGREED THAT (A) ANY FINANCIAL
OR BUSINESS PROJECTIONS FURNISHED BY THE COMPANY ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES AND CONTINGENCIES, WHICH MAY BE BEYOND THE CONTROL OF THE
BORROWER, (B) NO ASSURANCE IS GIVEN BY THE BORROWER THAT THE RESULTS OR FORECAST
IN ANY SUCH PROJECTIONS WILL BE REALIZED AND (C) THE ACTUAL RESULTS MAY DIFFER
FROM THE FORECAST RESULTS SET FORTH IN SUCH PROJECTIONS AND SUCH DIFFERENCES MAY
BE MATERIAL; AND PROVIDED FURTHER THAT NO REPRESENTATION IS MADE IN THIS SECTION
5.15 WITH RESPECT TO ANY MATERIALS DELIVERED TO THE ADMINISTRATIVE AGENT OR THE
LENDERS PURSUANT TO SECTION 6.02(G), (H) OR (K) OR OTHER MATERIALS THAT MAY BE
DELIVERED BY THE BORROWER OR ITS SUBSIDIARIES (OTHER THAN MATERIALS REQUIRED TO
BE DELIVERED PURSUANT TO THE LOAN DOCUMENTS) THAT THE BORROWER OR SUCH
SUBSIDIARY SPECIFIES IN WRITING AT THE TIME OF DELIVERY IS NOT INTENDED TO BE
SUBJECT TO THIS SECTION 5.15.  ON AND AS OF THE DATE ON WHICH THE BORROWER OR
THE SPONSOR APPROVES THE INFORMATION MEMORANDUM FOR USE IN THE SYNDICATION OF
THE FACILITIES, THE BORROWER SHALL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS SECTION 5.15 WITH RESPECT TO THE INFORMATION
MEMORANDUM.


5.16         INTELLECTUAL PROPERTY; LICENSES, ETC.  EXCEPT AS SET FORTH ON
SCHEDULE 5.16, THE BORROWER AND ITS SUBSIDIARIES OWN, OR POSSESS THE RIGHT TO
USE, ALL OF THE MATERIAL TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
AND, TO THE KNOWLEDGE OF THE BORROWER, PATENTS AND OTHER INTELLECTUAL PROPERTY
RIGHTS (COLLECTIVELY, “IP RIGHTS”) THAT ARE REASONABLY NECESSARY FOR THE
OPERATION OF THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO OWN OR THE
RIGHT TO USE SUCH IP RIGHTS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 5.16, TO THE KNOWLEDGE OF THE
BORROWER, THE FOREGOING IP RIGHTS, ARE WITHOUT INFRINGEMENT, DILUTION OR
MISAPPROPRIATION WITH THE RIGHTS OF ANY OTHER PERSON.  EXCEPT AS SET FORTH ON
SCHEDULE 5.16, TO THE KNOWLEDGE OF THE BORROWER, NO SLOGAN OR OTHER ADVERTISING
DEVICE, PRODUCT, PROCESS, METHOD, SUBSTANCE, PART OR OTHER MATERIAL EMPLOYED BY
THE BORROWER OR ANY SUBSIDIARY INFRINGES, DILUTES OR MISAPPROPRIATES UPON ANY
RIGHTS HELD BY ANY OTHER PERSON.  NO CLAIM OR LITIGATION REGARDING ANY OF THE
FOREGOING IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, WHICH,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.17         SOLVENCY.  EACH LOAN PARTY IS, INDIVIDUALLY AND TOGETHER WITH ITS
SUBSIDIARIES, SOLVENT.


5.18         CASUALTY, ETC.  NEITHER THE BUSINESS NOR THE PROPERTIES OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES ARE AFFECTED BY ANY FIRE, EXPLOSION, ACCIDENT,
STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM, HAIL, EARTHQUAKE,
EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY (WHETHER OR NOT
COVERED BY INSURANCE) THAT COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.

68


--------------------------------------------------------------------------------



5.19         SPONSOR CONTROL.  THE BORROWER IS CONTROLLED BY THE SPONSOR.


5.20         VALIDITY, PRIORITY AND PERFECTION OF SECURITY INTERESTS IN THE
COLLATERAL.  THE COLLATERAL DOCUMENTS CREATE IN FAVOR OF THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES A VALID SECURITY INTEREST IN THE
COLLATERAL, SECURING THE PAYMENT OF THE SECURED OBLIGATIONS UNDER THE LOAN
DOCUMENTS, AND WHEN (I) FINANCING STATEMENTS AND OTHER FILINGS IN APPROPRIATE
FORM DESCRIBING THE COLLATERAL WITH RESPECT TO WHICH A SECURITY INTEREST MAY BE
PERFECTED BY FILING OR RECORDATION ARE FILED OR RECORDED WITH THE APPROPRIATE
GOVERNMENTAL AUTHORITY AND (II) UPON THE TAKING OF POSSESSION OR CONTROL BY THE
COLLATERAL AGENT OF THE COLLATERAL WITH RESPECT TO WHICH A SECURITY INTEREST MAY
BE PERFECTED ONLY BY POSSESSION OR CONTROL, THE LIENS CREATED BY THE SECURITY
AGREEMENT SHALL CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN,
ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS IN THE COLLATERAL TO THE EXTENT
SUCH SECURITY INTERESTS CAN BE PERFECTED BY SUCH FILING, RECORDATION, POSSESSION
OR CONTROL WITH THE PRIORITY REQUIRED BY THE LOAN DOCUMENTS  THE LOAN PARTIES
ARE THE LEGAL AND BENEFICIAL OWNERS OF THE COLLATERAL FREE AND CLEAR OF ANY
LIEN, EXCEPT FOR THE LIENS AND SECURITY INTERESTS CREATED OR PERMITTED UNDER THE
LOAN DOCUMENTS.


ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:


6.01         FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT, WHICH
SHALL DISTRIBUTE TO EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS:

(A)           WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER
(COMMENCING WITH THE FISCAL YEAR ENDED DECEMBER 31, 2006), A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED
BY A REPORT AND OPINION OF AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF
NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS,
WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF
SUCH AUDIT;

(B)           WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER (COMMENCING WITH THE FISCAL QUARTER
ENDED MARCH 31, 2007), A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND
FOR THE PORTION OF THE BORROWER’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER OR A SENIOR VICE PRESIDENT OF THE BORROWER AS FAIRLY
PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO YEAR-END ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTE DISCLOSURES; PROVIDED THAT THE BORROWER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER A STATEMENT OF CASH FLOWS FOR THE
FISCAL

69


--------------------------------------------------------------------------------


QUARTER ENDED DECEMBER 31, 2006 BUT SHALL IN ANY EVENT DELIVER STATEMENTS OF
CASH FLOWS FOR EACH FISCAL QUARTER COMMENCING WITH THE FISCAL QUARTER ENDED
MARCH 31, 2007; AND

(C)           NO LATER THAN 30 DAYS AFTER THE END OF EACH FISCAL YEAR
(COMMENCING WITH THE FISCAL YEAR ENDED DECEMBER 31, 2007), FORECASTS PREPARED BY
MANAGEMENT OF THE BORROWER, IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF CONSOLIDATED BALANCE SHEETS, INCOME STATEMENTS AND CASH
FLOW STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES ON A QUARTERLY BASIS FOR
THE FISCAL YEAR FOLLOWING SUCH FISCAL YEAR; IT BEING UNDERSTOOD AND AGREED THAT
(A) ANY FINANCIAL OR BUSINESS PROJECTIONS FURNISHED BY THE BORROWER ARE SUBJECT
TO SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, WHICH MAY BE BEYOND THE CONTROL
OF THE BORROWER, (B) NO ASSURANCE IS GIVEN BY THE BORROWER THAT THE RESULTS OR
FORECAST IN ANY SUCH PROJECTIONS WILL BE REALIZED AND (C) THE ACTUAL RESULTS MAY
DIFFER FROM THE FORECAST RESULTS SET FORTH IN SUCH PROJECTIONS AND SUCH
DIFFERENCES MAY BE MATERIAL.


6.02         CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE ADMINISTRATIVE
AGENT (FOR DELIVERY TO THE LENDERS), IN FORM AND DETAIL REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS:

(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), A CERTIFICATE OF ITS INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING THAT IN
MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY
DEFAULT UNDER SECTION 7.11 OF THIS AGREEMENT OR, IF ANY SUCH DEFAULT SHALL
EXIST, STATING THE NATURE AND STATUS OF SUCH EVENT;

(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR A SENIOR VICE
PRESIDENT OF THE BORROWER, AND IN THE EVENT OF ANY CHANGE IN GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE
BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE
WITH SECTION 7.11, A STATEMENT OF RECONCILIATION CONFORMING SUCH FINANCIAL
STATEMENTS TO GAAP;

(C)           PROMPTLY AFTER ANY WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT OR
ANY LENDER, COPIES OF ANY DETAILED FINAL AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF ANY LOAN PARTY BY INDEPENDENT ACCOUNTANTS IN
CONNECTION WITH THE ACCOUNTS OR BOOKS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR ANY AUDIT OF ANY OF THEM;

(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER PUBLICLY FILED REPORT OR
COMMUNICATION SENT TO THE STOCKHOLDERS (OTHER THAN THE SPONSOR) OF ANY LOAN
PARTY, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND
REGISTRATION STATEMENTS WHICH ANY LOAN PARTY MAY FILE OR BE REQUIRED TO FILE
WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934,
OR WITH ANY GOVERNMENTAL AUTHORITY THAT MAY BE SUBSTITUTED THEREFOR, OR WITH ANY
NATIONAL SECURITIES EXCHANGE, AND IN ANY CASE NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO;

(E)           PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT OR
REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY OR OF ANY OF
ITS SUBSIDIARIES PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT OR
SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS
PURSUANT TO ANY OTHER CLAUSE OF THIS SECTION 6.02;

70


--------------------------------------------------------------------------------


(F)            WITHIN 30 DAYS AFTER THE END OF EACH FISCAL YEAR (COMMENCING WITH
THE FISCAL YEAR ENDED DECEMBER 31, 2007), A REPORT SUMMARIZING THE INSURANCE
COVERAGE (SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR EACH LOAN PARTY AND
ITS SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS THE
ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY SPECIFY;

(G)           PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, COPIES OF EACH WRITTEN
NOTICE OR OTHER WRITTEN CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE
AGENCY IN ANY APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR
POSSIBLE INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR
OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;

(H)           PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL WRITTEN NOTICES,
REQUESTS AND OTHER DOCUMENTS RECEIVED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES UNDER OR PURSUANT TO (I) ANY INSTRUMENT, INDENTURE, OR LOAN OR
CREDIT OR SIMILAR AGREEMENT, IN RESPECT OF INDEBTEDNESS HAVING AN AGGREGATE
PRINCIPAL AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT, INCLUDING WITHOUT LIMITATION
ANY SECOND LIEN LOAN DOCUMENT, THE EXISTING INDENTURE OR THE EXISTING NOTES, OR
(II) ANY RELATED DOCUMENT REGARDING OR RELATED TO ANY BREACH OR DEFAULT BY ANY
PARTY THERETO, AND COPIES OF ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY
PROVISION OF ANY RELATED DOCUMENT AND, FROM TIME TO TIME UPON REASONABLE REQUEST
BY THE ADMINISTRATIVE AGENT, SUCH OTHER INFORMATION AND REPORTS REGARDING ANY OF
THE RELATED DOCUMENTS OR ANY INDEBTEDNESS IN EXCESS OF THE THRESHOLD AMOUNT AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

(I)            PROMPTLY AFTER THE ASSERTION OR OCCURRENCE THEREOF, NOTICE OF ANY
ASSERTION OF ENVIRONMENTAL LIABILITY AGAINST OR OF ANY NONCOMPLIANCE BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL
PERMIT THAT WOULD (I) REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
OR (II) CAUSE ANY PROPERTY DESCRIBED IN THE MORTGAGES TO BE SUBJECT TO ANY
MATERIAL RESTRICTIONS ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY
ENVIRONMENTAL LAW;

(J)            NOT LESS FREQUENTLY THAN ANNUALLY, A REPORT SUPPLEMENTING
SCHEDULES 5.08(C) AND 5.08(D)(I) AND (II), AND 5.13 HERETO, INCLUDING AN
IDENTIFICATION OF ALL OWNED AND LEASED REAL PROPERTY DISPOSED OF BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES DURING SUCH FISCAL YEAR, A LIST AND DESCRIPTION
(INCLUDING THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION AND STATE
AND, IN THE CASE OF LEASES OF PROPERTY, LESSOR, LESSEE, EXPIRATION DATE AND
ANNUAL RENTAL COST THEREOF AND, IN THE CASE OF OWNED REAL PROPERTY, THE PURCHASE
PRICE THEREOF) OF ALL REAL PROPERTY ACQUIRED OR LEASED DURING SUCH FISCAL YEAR
(IN THE CASE OF LEASES, EXCEEDING $250,000 IN ANNUAL RENT) AND A DESCRIPTION OF
SUCH OTHER CHANGES IN THE INFORMATION INCLUDED IN SUCH SCHEDULES AS MAY BE
NECESSARY FOR SUCH SCHEDULES TO BE ACCURATE AND COMPLETE;

(K)           PROMPTLY AFTER THE RECEIPT THEREOF, COPIES OF ALL REVENUE AGENT
REPORTS (INTERNAL REVENUE SERVICE FORM 886), OR OTHER WRITTEN PROPOSALS OF THE
INTERNAL REVENUE SERVICE, THAT PROPOSE, DETERMINE OR OTHERWISE SET FORTH
POSITIVE ADJUSTMENTS TO THE FEDERAL INCOME TAX LIABILITY OF THE AFFILIATED GROUP
(WITHIN THE MEANING OF SECTION 1504(A)(1) OF THE CODE) OF WHICH THE BORROWER IS
A MEMBER AGGREGATING $1,000,000 OR MORE;

(L)            FROM TIME TO TIME, UPON THE REASONABLE REQUEST OF THE
ADMINISTRATIVE AGENT, BUT IN NO EVENT MORE OFTEN THAN ONCE IN ANY FISCAL YEAR
(UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IN WHICH CASE
AS OFTEN AS REASONABLY REQUESTED BY THE ADMINISTRATIVE

71


--------------------------------------------------------------------------------


AGENT), PARTICIPATION BY SENIOR MANAGEMENT OF THE BORROWER IN CONFERENCE CALLS
WITH LENDERS TO DISCUSS THE BORROWER’S FINANCIAL RESULTS; AND

(M)          PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL, LEGAL OR CORPORATE AFFAIRS (INCLUDING ANY INFORMATION REQUIRED UNDER
THE PATRIOT ACT) OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; (ii) on which Borrower
delivers such documents by electronic mail to the Administrative Agent or (iii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and each Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


6.03         NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT (ON BEHALF OF
THE LENDERS):

(A)           OF THE OCCURRENCE OF ANY DEFAULT;

(B)           OF ANY MATTER (INCLUDING ANY LITIGATION, INVESTIGATION OR
PROCEEDING) THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;

(C)           OF THE OCCURRENCE OF ANY ERISA EVENT;

(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES; AND

(E)           OF THE (I) OCCURRENCE OF ANY DISPOSITION OF PROPERTY OR ASSETS FOR
WHICH THE BORROWER IS REQUIRED TO MAKE A MANDATORY REPAYMENT PURSUANT TO SECTION
2.05(B)(II) OR WOULD BE REQUIRED TO MAKE A MANDATORY REPAYMENT PURSUANT TO
SECTION 2.05(B)(II) BUT FOR THE APPLICATION OF THE FIRST PROVISO THEREIN, (II)
OCCURRENCE OF ANY SALE OF CAPITAL STOCK OR OTHER EQUITY INTERESTS FOR WHICH THE
BORROWER IS REQUIRED TO MAKE A MANDATORY REPAYMENT PURSUANT TO SECTION
2.05(B)(II) OR (III), (III) INCURRENCE OR ISSUANCE OF ANY INDEBTEDNESS FOR WHICH
THE BORROWER IS REQUIRED TO MAKE A MANDATORY REPAYMENT PURSUANT TO SECTION
2.05(B)(IV) AND (IV) RECEIPT OF ANY EXTRAORDINARY RECEIPT FOR WHICH THE BORROWER
IS REQUIRED TO MAKE A MANDATORY REPAYMENT PURSUANT TO SECTION 2.05(B)(V).

72


--------------------------------------------------------------------------------


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


6.04         PAYMENT OF OBLIGATIONS.  PAY AND DISCHARGE AS THE SAME SHALL BECOME
DUE AND PAYABLE OR WITHIN 45 DAYS THEREAFTER, ALL ITS TAX LIABILITIES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT OR ITS PROPERTIES OR
ASSETS AND ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN UPON
ITS PROPERTY; PROVIDED, HOWEVER, THAT NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL BE REQUIRED TO PAY OR DISCHARGE ANY SUCH OBLIGATION THAT IS
BEING CONTESTED IN GOOD FAITH AND (WHERE APPROPRIATE) BY PROPER PROCEEDINGS AND
AS TO WHICH APPROPRIATE RESERVES ARE BEING MAINTAINED.


6.05         PRESERVATION OF EXISTENCE, ETC.  (A)  PRESERVE, RENEW AND MAINTAIN
IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 7.04 OR 7.05; PROVIDED, HOWEVER, THAT THE BORROWER MAY CONSUMMATE THE
ACQUISITION; (B) TAKE ALL COMMERCIALLY REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY IN THE NORMAL CONDUCT OF
ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) PRESERVE OR RENEW ALL OF ITS
OWNED AND ISSUED REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE MARKS,
THE NON-PRESERVATION OR RENEWAL OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


6.06         MAINTENANCE OF PROPERTIES.  MAINTAIN, PRESERVE, PROTECT AND REPAIR
ALL OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


6.07         MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE BORROWER, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS,
OF SUCH TYPES AND IN SUCH AMOUNTS (INCLUDING SELF-INSURANCE) AS ARE CUSTOMARILY
CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS AND PROVIDING FOR NOT
LESS THAN 30 DAYS’ PRIOR NOTICE TO THE ADMINISTRATIVE AGENT OF ANY MATERIAL
MODIFICATION, TERMINATION, LAPSE OR CANCELLATION OF SUCH INSURANCE.  EACH SUCH
POLICY OF INSURANCE SHALL NAME THE ADMINISTRATIVE AGENT AS THE LOSS PAYEE (OR,
IN THE CASE OF LIABILITY INSURANCE, AN ADDITIONAL INSURED) THEREUNDER FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES, AND SHALL (EXCEPT IN THE CASE OF
LIABILITY INSURANCE) NAME THE ADMINISTRATIVE AGENT AS THE “MORTGAGEE” UNDER A
SO-CALLED “NEW YORK” LONG FORM NON-CONTRIBUTORY ENDORSEMENT.  IN ADDITION TO THE
FOREGOING, IF IN EACH CASE ANY PORTION OF A MORTGAGED PROPERTY IS LOCATED IN AN
AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING
SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD INSURANCE HAS BEEN MADE AVAILABLE UNDER
THE NATIONAL FLOOD INSURANCE ACT OF 1968 (OR ANY AMENDMENT OR SUCCESSOR ACT
THERETO), THEN BORROWER SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, WITH
RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS, SUCH FLOOD
INSURANCE IF THEN AVAILABLE IN AN AMOUNT SUFFICIENT TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS PROMULGATED PURSUANT TO SUCH ACT.

73


--------------------------------------------------------------------------------



6.08         COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS APPLICABLE TO IT OR ITS BUSINESS OR PROPERTY AND ALL
ORDERS, WRITS, INJUNCTIONS AND DECREES BINDING ON IT OR ITS BUSINESS OR
PROPERTY, EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR
ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR (B) THE FAILURE TO COMPLY
THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.09         BOOKS AND RECORDS.  (A) MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP IN ALL
MATERIAL RESPECTS CONSISTENTLY APPLIED SHALL BE MADE OF THE FINANCIAL
TRANSACTIONS AND MATTERS INVOLVING THE ASSETS AND BUSINESS OF THE BORROWER OR
SUCH SUBSIDIARY, AS THE CASE MAY BE; AND (B) MAINTAIN SUCH BOOKS OF RECORD AND
ACCOUNT IN MATERIAL CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY
GOVERNMENTAL AUTHORITY HAVING REGULATORY JURISDICTION OVER THE BORROWER OR SUCH
SUBSIDIARY, AS THE CASE MAY BE.


6.10         INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF EACH AGENT AND EACH LENDER TO VISIT AND INSPECT ANY OF ITS
PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS, AND MAKE
COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC ACCOUNTANTS (AT
WHICH AN AUTHORIZED REPRESENTATIVE OF THE BORROWER SHALL BE ENTITLED TO BE
PRESENT), ALL AT THE REASONABLE EXPENSE OF THE BORROWER AND AT SUCH REASONABLE
TIMES DURING NORMAL BUSINESS HOURS AND SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, NO MORE FREQUENTLY THAN ONCE PER FISCAL QUARTER,
UPON REASONABLE ADVANCE NOTICE TO THE BORROWER; PROVIDED, HOWEVER, THAT (A)
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER SHALL
NOT BE RESPONSIBLE FOR THE EXPENSE OF ANY SUCH INSPECTIONS OTHER THAN TWO
INSPECTIONS PER YEAR BY THE ADMINISTRATIVE AGENT, AND (B) WHEN AN EVENT OF
DEFAULT EXISTS ANY AGENT OR ANY LENDER (OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY OF THE FOREGOING AT THE
EXPENSE OF THE BORROWER AT ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT
ADVANCE NOTICE.


6.11         USE OF PROCEEDS.


(A)           THE PROCEEDS OF THE INITIAL FIRST LIEN TERM ADVANCE SHALL BE USED
TO REPAY IN FULL THE PRINCIPAL OF THE INDEBTEDNESS UNDER THE EXISTING FACILITY
AND FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES.


(B)           THE PROCEEDS OF THE TERM FACILITY (OTHER THAN THE INITIAL FIRST
LIEN TERM ADVANCE) SHALL BE USED TO REDEEM, REPURCHASE OR RETIRE THE EXISTING
NOTES PURSUANT TO THE DEBT TENDER OFFER OR TO DEFEASE THE EXISTING NOTES IN
ACCORDANCE WITH THE TERMS THEREOF OR TO PURCHASE EXISTING NOTES PURSUANT TO THE
COC PUT OFFER, AND THEREAFTER, ON OR PROMPTLY AFTER THE EXISTING NOTES REPAYMENT
DATE, TO (I) REFINANCE, IN PART, THE ACQUISITION LOAN (OR ANY INDEBTEDNESS
INCURRED TO REFINANCE THE ACQUISITION LOAN), (II) REPAY REVOLVING CREDIT LOANS
TO THE EXTENT (AND ONLY TO THE EXTENT) SUCH LOANS ARE INCURRED BY THE BORROWER
FOR PURCHASES OF THE EXISTING NOTES AS PERMITTED BY SECTION 7.03(R)(II), AND
(III) PAY FEES, COSTS AND EXPENSES INCURRED WITH THE TRANSACTION AND FOR WORKING
CAPITAL AND GENERAL CORPORATE PURPOSES.


(C)           THE PROCEEDS OF REVOLVING CREDIT LOANS (INCLUDING SWING LINE
LOANS) SHALL BE USED BY THE BORROWER FOR ONGOING WORKING CAPITAL AND GENERAL
CORPORATE PURPOSES (INCLUDING PERMITTED ACQUISITIONS) AND PURCHASES OF EXISTING
NOTES AS PERMITTED BY SECTION 7.03(R)(II) NOT IN CONTRAVENTION OF ANY LAW OR OF
ANY LOAN DOCUMENT.


(D)           LETTERS OF CREDIT SHALL BE USED SOLELY TO SUPPORT PAYMENT
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS BY THE BORROWER AND ITS
SUBSIDIARIES.

74


--------------------------------------------------------------------------------



6.12         COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY.  UPON (A) THE
REQUEST OF THE ADMINISTRATIVE AGENT FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT, (B) THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR
INDIRECT SUBSIDIARY BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR (C) THE
ACQUISITION OF ANY PROPERTY BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT IS
NOT ALREADY SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO
PERMITTED LIENS) IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES, THE BORROWER SHALL, IN EACH CASE AT THE BORROWER’S EXPENSE:

(I)            IN CONNECTION WITH THE FORMATION OR ACQUISITION OF A SUBSIDIARY
(A) THAT IS NEITHER A CFC NOR A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY
BY A CFC (A “DOMESTIC SUBSIDIARY”), OR (B) THAT IS A CFC OR HELD DIRECTLY OR
INDIRECTLY BY A CFC, TO THE EXTENT NO ADVERSE TAX CONSEQUENCES TO THE BORROWER
WOULD RESULT THEREFROM, WITHIN 10 BUSINESS DAYS AFTER SUCH FORMATION OR
ACQUISITION, CAUSE EACH SUCH SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT
PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT A GUARANTY OR GUARANTY SUPPLEMENT, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING
THE OTHER LOAN PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS AND A JOINDER
AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT, PURSUANT TO WHICH SUCH SUBSIDIARY SHALL BECOME A PARTY TO THE
INTERCREDITOR AGREEMENT;

(II)           WITHIN 10 BUSINESS DAYS AFTER SUCH REQUEST, FORMATION OR
ACQUISITION, FURNISH TO THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE MATERIAL
REAL AND PERSONAL PROPERTIES OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES IN DETAIL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(III)          WITHIN 15 BUSINESS DAYS AFTER SUCH REQUEST, FORMATION OR
ACQUISITION, DULY EXECUTE AND DELIVER, AND CAUSE EACH SUCH SUBSIDIARY AND EACH
DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO) TO
DULY EXECUTE AND DELIVER, TO THE ADMINISTRATIVE AGENT MORTGAGES, PLEDGES,
ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, IP SECURITY AGREEMENT SUPPLEMENTS
AND OTHER INSTRUMENTS OF THE TYPE SPECIFIED IN SECTION 4.01(A)(III), IN FORM AND
SUBSTANCE CONSISTENT WITH THE COLLATERAL DOCUMENTS DELIVERED ON THE CLOSING DATE
AND REASONABLY SATISFACTORY TO THE COLLATERAL AGENT (INCLUDING DELIVERY OF ALL
PLEDGED INTERESTS IN AND OF SUCH SUBSIDIARY), SECURING PAYMENT OF ALL THE
OBLIGATIONS OF THE APPLICABLE LOAN PARTY, SUCH SUBSIDIARY OR SUCH PARENT, AS THE
CASE MAY BE, UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON THE EQUITY
INTERESTS OF SUCH SUBSIDIARY AND IN ITS ASSETS; PROVIDED THAT (A) THE VOTING
EQUITY INTERESTS OF ANY SUBSIDIARY OF A LOAN PARTY HELD DIRECTLY OR INDIRECTLY
BY A CFC SHALL NOT BE PLEDGED, AND (B) IF SUCH NEW PROPERTY IS VOTING EQUITY
INTERESTS IN A CFC OR ASSETS OF A CFC AND TO THE EXTENT THE PLEDGE OF GREATER
THAN 65% OF SUCH VOTING EQUITY INTERESTS OR A PLEDGE, LIEN OR SECURITY INTEREST
IN SUCH ASSETS WOULD RESULT IN ADVERSE TAX CONSEQUENCES TO THE BORROWER, ONLY
65% OF SUCH VOTING EQUITY INTERESTS SHALL BE PLEDGED IN FAVOR OF THE SECURED
PARTIES AND NO PLEDGE, LIEN OR SECURITY INTEREST SHALL BE GRANTED IN SUCH ASSETS
IN FAVOR OF THE SECURED PARTIES;

(IV)          WITHIN 30 DAYS AFTER SUCH REQUEST, FORMATION OR ACQUISITION, TAKE,
AND CAUSE SUCH SUBSIDIARY OR SUCH PARENT TO TAKE (OTHER THAN ANY SUBSIDIARY OF A
LOAN PARTY THAT IS A CFC OR WHOSE DIRECT OR INDIRECT PARENT IS A CFC), WHATEVER
ACTION (INCLUDING, WITHOUT LIMITATION, THE RECORDING OF MORTGAGES, THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
REASONABLE OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE COLLATERAL AGENT
(OR IN ANY REPRESENTATIVE OF THE COLLATERAL AGENT DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE MORTGAGES,
PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, IP SECURITY AGREEMENT
SUPPLEMENTS AND SECURITY AGREEMENTS DELIVERED PURSUANT TO

 

75


--------------------------------------------------------------------------------


THIS SECTION 6.12, ENFORCEABLE AGAINST THIRD PARTIES IN ACCORDANCE WITH THEIR
TERMS, INCLUDING, IF SUCH PROPERTY CONSISTS OF OWNED REAL PROPERTY WITH A VALUE
IN EXCESS OF $1,000,000, THE FOLLOWING:

(A)          Mortgages, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, together with assignments of leases and
rents, duly executed by the appropriate Loan Party,

(B)           evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid first and
subsisting Lien on the property (subject to Liens permitted under the Loan
Documents) described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid,

(C)           fully paid Mortgage Policies in respect to the owned real property
subject to the Mortgages in form and substance, with endorsements (to the extent
available at customary rates) and in amounts acceptable to the Administrative
Agent, issued by title insurers reasonably acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) as the Administrative Agent may deem necessary or
desirable,

(D)          American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no more than 60 days before the day of delivery of the
applicable Mortgage, certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, the location
of any easements noted in the Mortgage policies, parking spaces, rights of way,
building set-back lines and other dimensional regulations (each to the extent
plottable) and the absence of encroachments, either by such improvements to or
on such property, and other defects, which cannot otherwise be insured over in
the Mortgage Policies, other than encroachments and other defects reasonably
acceptable to the Administrative Agent, and

(E)           each of the items required by Sections 6.21(d), (e) and (f) and,
upon the reasonable request of the Administrative Agent, environmental and other
reports as to the properties described in and the documentation for the
Mortgages, in form and substance and from professional firms acceptable to the
Administrative Agent;

(V)           WITHIN 60 DAYS AFTER SUCH REQUEST, FORMATION OR ACQUISITION,
DELIVER TO THE ADMINISTRATIVE AGENT, UPON THE REASONABLE REQUEST OF THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A SIGNED COPY OF A FAVORABLE
OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE
OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (I), (III) AND (IV)
ABOVE, AS TO SUCH GUARANTIES, GUARANTY SUPPLEMENTS, MORTGAGES, PLEDGES,
ASSIGNMENTS, SECURITY AGREEMENT

76


--------------------------------------------------------------------------------


SUPPLEMENTS, IP SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS BEING
LEGAL, VALID AND BINDING OBLIGATIONS OF EACH LOAN PARTY PARTY THERETO
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, AS TO THE MATTERS CONTAINED IN
CLAUSE (IV) ABOVE, AS TO SUCH RECORDINGS, FILINGS, NOTICES, ENDORSEMENTS AND
OTHER ACTIONS BEING SUFFICIENT TO CREATE VALID PERFECTED LIENS ON SUCH
PROPERTIES, AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST;

(VI)          AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST, FORMATION OR
ACQUISITION, DELIVER, UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT,
TO THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED
OR LEASED BY THE ENTITY THAT IS THE SUBJECT OF SUCH REQUEST (NOT TO INCLUDE ANY
SUBSIDIARY OF A LOAN PARTY THAT IS A CFC OR A SUBSIDIARY OF A LOAN PARTY THAT IS
HELD DIRECTLY OR INDIRECTLY BY A CFC TO THE EXTENT ADVERSE TAX CONSEQUENCES TO
THE BORROWER WOULD RESULT THEREFROM), FORMATION OR ACQUISITION TITLE REPORTS,
SURVEYS AND ENVIRONMENTAL ASSESSMENT REPORTS, AND SUCH OTHER REPORTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, EACH IN SCOPE, FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

(VII)         UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITH RESPECT TO ANY AND ALL CASH DIVIDENDS PAID OR PAYABLE TO IT OR ANY
OF ITS SUBSIDIARIES FROM ANY OF ITS SUBSIDIARIES FROM TIME TO TIME UPON THE
ADMINISTRATIVE AGENT’S REQUEST, PROMPTLY EXECUTE AND DELIVER, OR CAUSE SUCH
SUBSIDIARY TO PROMPTLY EXECUTE AND DELIVER, AS THE CASE MAY BE, ANY AND ALL
FURTHER INSTRUMENTS AND TAKE OR CAUSE SUCH SUBSIDIARY TO TAKE, AS THE CASE MAY
BE, ALL SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT MAY REASONABLY DEEM
NECESSARY OR DESIRABLE IN ORDER TO OBTAIN AND MAINTAIN FROM AND AFTER THE TIME
SUCH DIVIDEND IS PAID OR PAYABLE A PERFECTED, FIRST PRIORITY LIEN ON AND
SECURITY INTEREST IN SUCH DIVIDENDS; AND

(VIII)        AT ANY TIME AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER
ANY AND ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH OTHER ACTION AS
THE ADMINISTRATIVE AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN
PERFECTING AND PRESERVING THE LIENS OF SUCH MORTGAGES, PLEDGES, ASSIGNMENTS,
SECURITY AGREEMENT SUPPLEMENTS, IP SECURITY AGREEMENT SUPPLEMENTS AND SECURITY
AGREEMENTS.


6.13         COMPLIANCE WITH ENVIRONMENTAL LAWS.  COMPLY, AND CAUSE ALL LESSEES
AND OTHER PERSONS OPERATING OR OCCUPYING ITS PROPERTIES TO COMPLY, IN ALL
MATERIAL RESPECTS, WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL
PERMITS; OBTAIN AND RENEW ALL ENVIRONMENTAL PERMITS NECESSARY FOR ITS OPERATIONS
AND PROPERTIES; AND CONDUCT ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND
UNDERTAKE ANY CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO MATERIALLY
COMPLY WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE AS WOULD NOT,
INDVIDUALLY OR IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; PROVIDED, HOWEVER, THAT NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL BE REQUIRED TO UNDERTAKE ANY SUCH CLEANUP, REMOVAL, REMEDIAL
OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN
GOOD FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING
MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES.


6.14         PREPARATION OF ENVIRONMENTAL REPORTS.  IF AT ANY TIME THE REQUIRED
LENDERS REASONABLY BELIEVE THAT THE BORROWER HAS MATERIALLY BREACHED ANY
PROVISION OF THIS AGREEMENT RELATING TO ENVIRONMENTAL MATTERS, AT THE WRITTEN
REQUEST OF THE REQUIRED LENDERS, WHICH SHALL SPECIFY IN REASONABLE DETAIL THE
BASIS FOR SUCH REQUEST, PROVIDE TO THE LENDERS PROMPTLY AFTER SUCH REQUEST, AT
THE EXPENSE OF THE BORROWER, AN ENVIRONMENTAL SITE ASSESSMENT REPORT OR OTHER
APPROPRIATE REPORT FOR ANY PROPERTIES DESCRIBED IN SUCH REQUEST (IT BEING
UNDERSTOOD THAT SUCH REQUEST SHALL RELATE TO SUCH PROPERTIES THAT ARE RELEVANT
TO SUCH MATERIAL BREACH OR MATERIAL LOSS), PREPARED BY AN ENVIRONMENTAL
CONSULTING FIRM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INDICATING
THE PRESENCE OR ABSENCE OF SUCH BREACH AND THE ESTIMATED COST OF ANY COMPLIANCE,
REMOVAL OR REMEDIAL ACTION IN CONNECTION WITH CURING SUCH BREACH;

77


--------------------------------------------------------------------------------



WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE ADMINISTRATIVE AGENT
REASONABLY DETERMINES AT ANY TIME THAT A MATERIAL RISK EXISTS THAT ANY SUCH
REPORT WILL NOT BE PROVIDED WITHIN THE TIME REFERRED TO ABOVE, THE
ADMINISTRATIVE AGENT MAY, 30 DAYS AFTER WRITTEN NOTICE TO THE BORROWER OF SUCH
DETERMINATION, RETAIN AN ENVIRONMENTAL CONSULTING FIRM TO PREPARE SUCH REPORT AT
THE REASONABLE EXPENSE OF THE BORROWER, AND THE BORROWER HEREBY AGREES TO
PROVIDE AND CAUSE ANY SUBSIDIARY THAT OWNS ANY PROPERTY DESCRIBED IN SUCH
REQUEST TO REASONABLE ACCESS TO THE ADMINISTRATIVE AGENT, THE LENDERS, SUCH FIRM
AND ANY AGENTS OR REPRESENTATIVES THEREOF, SUBJECT TO THE RIGHTS OF TENANTS, TO
ENTER ONTO THEIR RESPECTIVE PROPERTIES TO UNDERTAKE SUCH AN ASSESSMENT.


6.15         FURTHER ASSURANCES.  PROMPTLY UPON THE REASONABLE REQUEST BY ANY
AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, (A) CORRECT ANY MATERIAL
DEFECT OR ERROR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION OF ANY
LOAN DOCUMENT, AND (B) EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE,
RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER DEEDS, CERTIFICATES,
ASSURANCES AND OTHER INSTRUMENTS (INCLUDING TERMINATING ANY UNAUTHORIZED
FINANCING STATEMENTS AND FILING REVISED OR ADDITIONAL DOCUMENTS TO ENSURE THE
EFFECTIVENESS OF THE MERGER) AS ANY AGENT, OR ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT, MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (I)
CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS, (II) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S OR ANY OF
ITS SUBSIDIARIES’ PROPERTIES, ASSETS, RIGHTS OR INTERESTS NOW OR HEREAFTER
INTENDED TO BE COVERED BY ANY OF THE COLLATERAL DOCUMENTS TO THE LIENS OF THE
COLLATERAL DOCUMENTS, (III) PERFECT AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND
PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE
CREATED THEREUNDER AND (IV) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE,
PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE SECURED PARTIES THE RIGHTS AND
LIENS GRANTED OR NOW OR HEREAFTER INTENDED OR PURPORTED TO BE GRANTED TO THE
SECURED PARTIES UNDER ANY LOAN DOCUMENT OR UNDER ANY OTHER INSTRUMENT EXECUTED
IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO
SO.


6.16         COMPLIANCE WITH TERMS OF LEASEHOLDS.  MAKE ALL PAYMENTS AND
OTHERWISE PERFORM ALL OBLIGATIONS IN RESPECT OF ALL LEASES OF REAL PROPERTY TO
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY, KEEP SUCH LEASES IN
FULL FORCE AND EFFECT AND NOT ALLOW SUCH LEASES TO BE TERMINATED OR ANY RIGHTS
TO RENEW SUCH LEASES TO BE FORFEITED OR CANCELLED, NOTIFY THE ADMINISTRATIVE
AGENT OF ANY DEFAULT BY ANY PARTY WITH RESPECT TO SUCH LEASES AND COOPERATE WITH
THE ADMINISTRATIVE AGENT IN ALL RESPECTS TO CURE ANY SUCH DEFAULT, AND CAUSE
EACH OF ITS SUBSIDIARIES TO DO SO, EXCEPT, IN ANY CASE, WHERE THE FAILURE TO DO
SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.


6.17         CASH COLLATERAL ACCOUNTS.  MAINTAIN (A) AT ALL TIMES FROM AND AFTER
THE DATE WHICH IS 60 DAYS AFTER THE DATE OF THIS AGREEMENT (AS SUCH DATE MAY BE
EXTENDED FROM TIME TO TIME IN THE SOLE REASONABLE JUDGMENT OF THE ADMINISTRATIVE
AGENT), THE CASH COLLATERAL ACCOUNT WITH CREDIT SUISSE OR ANOTHER COMMERCIAL
BANK LOCATED IN THE UNITED STATES THAT HAS EXECUTED AN ACCOUNT CONTROL AGREEMENT
WITH THE BORROWER AND THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES PURSUANT TO THE SECURITY AGREEMENT AND (B) AT ALL TIMES FROM AND AFTER
THE DATE WHICH IS 120 DAYS AFTER THE DATE OF THIS AGREEMENT (AS SUCH DATE MAY BE
EXTENDED FROM TIME TO TIME IN THE SOLE REASONABLE JUDGMENT OF THE ADMINISTRATIVE
AGENT), ALL DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS OF ANY LOAN PARTY (OTHER
THAN ACCOUNTS SPECIFICALLY DESIGNATED TO THE ADMINISTRATIVE AGENT IN WRITING AS
(I) TRUST ACCOUNTS (TO THE EXTENT OF AMOUNTS HELD THEREIN IN TRUST IN THE
ORDINARY COURSE OF BUSINESS ON BEHALF OF THIRD PARTIES WHO ARE NOT LOAN PARTIES
OR SUBSIDIARIES OF LOAN PARTIES) OR (II) PAYROLL ACCOUNTS) ONLY WITH BANKS THAT
HAVE EXECUTED ACCOUNT CONTROL AGREEMENTS WITH THE BORROWER AND THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH, IN THE CASE OF THIS
SUBSECTION (B), SHALL PROVIDE FOR THE EXERCISE OF CONTROL BY THE COLLATERAL
AGENT ONLY UPON (X) THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT UNDER SECTION 8.01(A), (Y) AN EXERCISE OF REMEDIES UNDER SECTION 8.02(B)
OR (Z) AMOUNTS BECOMING DUE AND PAYABLE PURSUANT TO THE PROVISO TO SECTION
8.02).

78


--------------------------------------------------------------------------------



6.18         CORPORATE RATINGS AND DEBT RATINGS.  USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN WITHIN 30 DAYS AFTER THE CLOSING DATE AND THEREAFTER USE ITS
COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN CORPORATE RATINGS AND DEBT RATINGS
FROM EACH OF S&P AND MOODY’S IN EFFECT AT ALL TIMES.


6.19         INTEREST RATE HEDGING.  PRIOR TO THE 120TH DAY AFTER THE CLOSING
DATE, ENTER INTO, AND MAINTAIN AT ALL TIMES THEREAFTER, SECURED HEDGE AGREEMENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT, COVERING A NOTIONAL AMOUNT OF NOT LESS
THAN 50% OF THE TERM COMMITMENTS AND PROVIDING FOR SUCH PERSONS TO MAKE PAYMENTS
THEREUNDER FOR A PERIOD OF NO LESS THAN THREE YEARS.


6.20         COC PUT OFFER AND DEBT TENDER OFFER.  MAKE THE COC PUT OFFER AS AND
WHEN REQUIRED BY THE TERMS OF THE EXISTING INDENTURE; PROVIDED HOWEVER, THAT THE
DEBT TENDER OFFER MAY BE CONSUMMATED UPON THE TENDER INTO THE DEBT TENDER OFFER
OF A MAJORITY OF THE OUTSTANDING EXISTING NOTES; AND OTHER THAN CHANGING THE
PRICE SET FORTH IN THE DEBT TENDER OFFER AND EXTENSIONS OF THE DATE OF THE DEBT
TENDER OFFER, NOT SUPPLEMENT, MODIFY OR AMEND THE TERMS OF THE DEBT TENDER OFFER
(PROVIDED THE DEBT TENDER OFFER ORIGINALLY MADE ON DECEMBER 11, 2006 MAY BE
TERMINATED AS THE BORROWER SHALL DETERMINE) OR MAKE ANY OTHER DEBT TENDER OFFER
(OTHER THAN DEBT TENDER OFFERS ON SUBSTANTIALLY SIMILAR TERMS (OTHER THAN
PRICE)) WITHOUT THE PRIOR CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED FURTHER, HOWEVER, THAT
TO THE EXTENT THE ORIGINAL DEBT TENDER OFFER MADE ON DECEMBER 11, 2006 IS
TERMINATED, THE BORROWER SHALL LAUNCH ANOTHER DEBT TENDER OFFER PRIOR TO MARCH
31, 2007.


6.21         POST-CLOSING MORTGAGES.  WITHIN 60 DAYS AFTER THE CLOSING DATE (OR
SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY SPECIFY IN ITS SOLE DISCRETION),
EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE
AGENT DEEDS OF TRUST, TRUST DEEDS, AND MORTGAGES IN SUBSTANTIALLY THE FORM OF
EXHIBIT M HERETO (WITH SUCH CHANGES AS MAY BE SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND ITS COUNSEL TO ACCOUNT FOR LOCAL LAW MATTERS) AND COVERING THE
PROPERTIES (THE “MORTGAGED PROPERTIES”) LISTED ON SCHEDULE 5.08(C) HERETO
(TOGETHER WITH THE ASSIGNMENTS OF LEASES AND RENTS REFERRED TO THEREIN AND EACH
OTHER MORTGAGE DELIVERED PURSUANT TO SECTION 5.01(J), IN EACH CASE AS AMENDED,
THE “MORTGAGES”), DULY EXECUTED BY THE APPROPRIATE LOAN PARTY, TOGETHER WITH:

(a)           evidence that counterparts of the Mortgages have been duly
recorded in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid,

(b)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amount reasonably acceptable to the
Administrative Agent, issued by title insurers acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Liens and Permitted Encumbrances, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) as the Administrative
Agent may deem necessary or desirable,

(c)           American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no earlier than 30 days before the Closing Date, certified to
the Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located

79


--------------------------------------------------------------------------------


and acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent,

(d)           evidence of the insurance required by the terms of this Agreement
with respect to the properties covered by the Mortgages,

(e)           favorable opinions of local counsel to the Loan Parties in states
in which the Mortgaged Properties are located, in substantially the form of
Exhibit I-2 hereto and otherwise in form and substance satisfactory to the
Administrative Agent (including that the relevant mortgagor is validly existing
and in good standing, corporate power, due authorization, execution and
delivery, no conflicts and no consents), and

(f)            such other consents, agreements and confirmations of lessors and
third parties as the Administrative Agent may deem necessary or desirable, and
evidence that all other actions reasonably requested by the Administrative Agent
that are necessary in order to create valid first and subsisting Liens on the
property described in the Mortgages has been taken, in each case to the extent
available after exercise by the Borrower of commercially reasonable efforts to
obtain the same.


ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:


7.01         LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
SIGN OR FILE OR SUFFER TO EXIST UNDER THE UNIFORM COMMERCIAL CODE OF ANY
JURISDICTION ANY FINANCING STATEMENT AUTHORIZED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT NAMES THE BORROWER OR ANY OF ITS SUBSIDIARIES AS DEBTOR, OR
SIGN OR SUFFER TO EXIST ANY SECURITY AGREEMENT OR OTHER DOCUMENT OR INSTRUMENT
AUTHORIZING ANY SECURED PARTY THEREUNDER TO FILE SUCH FINANCING STATEMENT, OR
ASSIGN ANY ACCOUNTS OR OTHER RIGHT TO RECEIVE INCOME, OTHER THAN THE FOLLOWING:

(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;

(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON PART I OF SCHEDULE
5.08(B) AND ANY RENEWALS, REFINANCING OR EXTENSIONS THEREOF; PROVIDED THAT (I)
THE PROPERTY COVERED THEREBY IS NOT CHANGED, (II) THE AMOUNT IS NOT INCREASED
(EXCLUDING THE AMOUNT OF ANY PREMIUM PAID IN RESPECT OF SUCH EXTENSION, RENEWAL
OR REFINANCING AND THE AMOUNT OF REASONABLE EXPENSES INCURRED BY THE LOAN
PARTIES IN CONNECTION THEREWITH), (III) NONE OF THE LOAN PARTIES OR THEIR
SUBSIDIARIES SHALL BECOME A NEW DIRECT OR CONTINGENT OBLIGOR AND (IV) ANY
RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS
PERMITTED BY SECTION 7.02;

(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;

80


--------------------------------------------------------------------------------


(D)           LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WITH
RESPECT TO SUMS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR WHICH
ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON;

(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;

(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY BONDS (OTHER
THAN BONDS RELATED TO JUDGMENTS OR LITIGATION), PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(G)           EASEMENTS, RIGHTS-OF-WAY, COVENANTS, RESERVATIONS, RESTRICTIONS,
BUILDING CODES, MINOR DEFECTS OR IRREGULARITIES IN TITLE AND OTHER SIMILAR
ENCUMBRANCES AFFECTING REAL PROPERTY WHICH EITHER EXIST AS OF THE CLOSING DATE
OR, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY
CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR
MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE APPLICABLE
PERSON;

(H)           LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING
AN EVENT OF DEFAULT UNDER SECTION 8.01(H) OR SECURING APPEAL OR OTHER SURETY
BONDS RELATED TO SUCH JUDGMENTS;

(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(C)(V);
PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY FINANCED BY SUCH INDEBTEDNESS, (II) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF
THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION AND (III) WITH RESPECT TO
CAPITALIZED LEASES, SUCH LIENS DO NOT AT ANY TIME EXTEND TO OR COVER ANY
COLLATERAL OR ASSETS OTHER THAN THE ASSETS SUBJECT TO SUCH CAPITALIZED LEASES;

(J)            LIENS ON PROPERTY OR ASSETS OF A PERSON (OTHER THAN ANY EQUITY
INTERESTS IN ANY PERSON) EXISTING AT THE TIME SUCH PERSON IS MERGED INTO OR
CONSOLIDATED WITH THE BORROWER OR ANY SUBSIDIARY OR BECOMES A SUBSIDIARY OF THE
BORROWER OR ANY SUBSIDIARY GUARANTOR; PROVIDED THAT ANY SUCH LIEN WAS NOT
CREATED IN CONTEMPLATION OF SUCH MERGER, CONSOLIDATION OR INVESTMENT AND DOES
NOT EXTEND TO ANY ASSETS OTHER THAN THOSE OF THE PERSON MERGED INTO OR
CONSOLIDATED WITH THE BORROWER OR SUCH SUBSIDIARY OR ACQUIRED BY THE BORROWER OR
SUCH SUBSIDIARY; AND PROVIDED FURTHER THAT ANY INDEBTEDNESS OR OTHER OBLIGATIONS
SECURED BY SUCH LIENS SHALL OTHERWISE BE PERMITTED UNDER SECTION 7.02;

(K)           (I) BANKER’S LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS
EXISTING SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR
MORE ACCOUNTS (INCLUDING SECURITIES ACCOUNTS) MAINTAINED BY THE BORROWER OR ITS
SUBSIDIARIES AND (II) LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN
REPURCHASE AGREEMENTS MEETING THE REQUIREMENTS OF CASH EQUIVALENTS;

(L)            ANY INTEREST OR TITLE OF A LICENSOR, SUBLICENSOR, LESSOR OR
SUBLESSOR WITH RESPECT TO ANY ASSETS UNDER ANY LICENSE OR LEASE AGREEMENT
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT THE SAME (I) DO
NOT IN ANY MATERIAL RESPECT INTERFERE WITH THE BUSINESS OF THE BORROWER OR ITS
SUBSIDIARIES OR MATERIALLY DETRACT FROM THE VALUE OF THE RELATIVE ASSETS OF THE

81


--------------------------------------------------------------------------------


BORROWER OR ITS SUBSIDIARIES AND (II) ARE SUBJECT AND SUBORDINATE TO ANY LIEN ON
SUCH ASSETS PURSUANT TO THE COLLATERAL DOCUMENTS;

(M)          LICENSES, SUBLICENSES, LEASES OR SUBLEASES WITH RESPECT TO ANY
ASSETS GRANTED TO THIRD PERSONS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED
THAT THE SAME (I) DO NOT IN ANY MATERIAL RESPECT INTERFERE WITH THE BUSINESS OF
THE BORROWER OR ITS SUBSIDIARIES OR MATERIALLY DETRACT FROM THE VALUE OF THE
RELATIVE ASSETS OF THE BORROWER OR ITS SUBSIDIARIES AND (II) ARE SUBJECT AND
SUBORDINATE TO ANY LIEN ON SUCH ASSETS PURSUANT TO THE COLLATERAL DOCUMENTS;

(N)           LIENS WHICH ARISE UNDER ARTICLE 4 OF THE UNIFORM COMMERCIAL CODE
IN ANY APPLICABLE JURISDICTIONS ON ITEMS IN COLLECTION AND DOCUMENTS AND
PROCEEDS RELATED THERETO;

(O)           PRECAUTIONARY FILINGS OF FINANCING STATEMENTS UNDER THE UNIFORM
COMMERCIAL CODE OF ANY APPLICABLE JURISDICTIONS IN RESPECT OF OPERATING LEASES
OR CONSIGNMENTS ENTERED INTO BY THE BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS;

(P)           LIENS ON ANY PROPERTY OR ASSETS (OTHER THAN ANY EQUITY INTERESTS
IN ANY PERSON) EXISTING AT THE TIME SUCH PROPERTY OR ASSETS IS OR ARE PURCHASED
OR OTHERWISE ACQUIRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT
ANY SUCH LIEN WAS NOT CREATED IN CONTEMPLATION OF SUCH PURCHASE OR ACQUISITION
AND DOES NOT EXTEND TO ANY ASSETS OTHER THAN THE ASSETS SO ACQUIRED BY THE
BORROWER OR SUCH SUBSIDIARY; AND PROVIDED FURTHER THAT ANY INDEBTEDNESS OR OTHER
OBLIGATIONS SECURED BY SUCH LIENS SHALL OTHERWISE BE PERMITTED UNDER SECTION
7.02;

(Q)           SUBJECT TO THE EXECUTION OF THE INTERCREDITOR AGREEMENT, LIENS
CREATED UNDER THE SECOND LIEN LOAN DOCUMENTS SECURING OBLIGATIONS UNDER THE
SECOND LIEN LOAN DOCUMENTS, IN ALL CASES SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT;

(R)            LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

(S)           LIENS INCURRED IN CONNECTION WITH THE PURCHASE OR SHIPPING OF
GOODS OR ASSETS ON THE RELATED GOODS OR ASSETS AND PROCEEDS THEREOF IN FAVOR OF
THE SELLER OR SHIPPER OF SUCH GOODS OR ASSETS OR PURSUANT TO CUSTOMARY
RESERVATIONS OR RETENTIONS OF TITLE ARISING IN THE ORDINARY COURSE OF BUSINESS
AND IN ANY CASE NOT SECURING INDEBTEDNESS;

(T)            LIENS ATTACHING TO CASH EARNEST MONEY DEPOSITS IN CONNECTION WITH
ANY LETTER OF INTENT OR PURCHASE AGREEMENT IN RESPECT OF A PERMITTED ACQUISITION
THAT DO NOT EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING 5% OF THE TOTAL
CONSIDERATION FOR ALL PERMITTED ACQUISITIONS THEN SUBJECT TO LETTERS OF INTENT
OR PURCHASE AGREEMENTS;

(U)           LIENS ON UNEARNED INSURANCE PREMIUMS IN CONNECTION WITH
INDEBTEDNESS PERMITTED UNDER SECTION 7.02(C)(XI);

(V)           OTHER LIENS SECURING INDEBTEDNESS OUTSTANDING IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $2,000,000; PROVIDED THAT NO SUCH LIEN MAY BE
GRANTED WHEN ANY DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(W)          TO THE EXTENT REQUIRED PURSUANT TO THE EXISTING INDENTURE, LIENS ON
THE COLLATERAL SECURING THE EXISTING NOTES ON A EQUAL AND RATABLE BASIS WITH THE
LIENS ON THE COLLATERAL SECURING THE OBLIGATIONS OF THE LOAN PARTIES UNDER THE
LOAN DOCUMENTS;

82


--------------------------------------------------------------------------------


(X)            (I) OTHER AGREEMENTS WITH RESPECT TO THE USE AND OCCUPANCY OF
REAL PROPERTY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND WHICH DO NOT
MATERIALLY AFFECT THE VALUE THEREOF OR THE PURPOSE FOR WHICH SUCH REAL PROPERTY
IS USED OR IN CONNECTION WITH A DISPOSITION PERMITTED UNDER THE LOAN DOCUMENTS
OR (II) THE RIGHTS RESERVED OR VESTED IN ANY PERSON BY THE TERMS OF ANY LEASE,
LICENSE, FRANCHISE, GRANT OR PERMIT HELD BY BORROWER OR ANY OF ITS SUBSIDIARIES
OR BY A STATUTORY PROVISION, TO TERMINATE ANY SUCH LEASE, LICENSE, FRANCHISE,
GRANT OR PERMIT, OR TO REQUIRE ANNUAL OR PERIODIC PAYMENTS AS A CONDITION TO THE
CONTINUANCE THEREOF; AND

(Y)           LIENS CONSISTING OF CONTRACTUAL OBLIGATIONS OF ANY LOAN PARTY TO
SELL OR OTHERWISE DISPOSE OF ASSETS (PROVIDED THAT SUCH SALE OR DISPOSITION IS
PERMITTED HEREUNDER).


7.02         INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:

(A)           IN THE CASE OF THE BORROWER:

(I)            INDEBTEDNESS OWED TO A SUBSIDIARY GUARANTOR, WHICH INDEBTEDNESS
SHALL (A) CONSTITUTE PLEDGED DEBT, (B) BE ON TERMS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND (C) IF GREATER THAN $1,500,000 BE EVIDENCED BY
PROMISSORY NOTES IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND SUCH PROMISSORY NOTES SHALL BE PLEDGED AS SECURITY FOR THE OBLIGATIONS OF
THE HOLDER THEREOF UNDER THE LOAN DOCUMENTS TO WHICH SUCH HOLDER IS A PARTY AND
DELIVERED TO THE COLLATERAL AGENT PURSUANT TO THE TERMS OF THE SECURITY
AGREEMENT;

(II)           INDEBTEDNESS UNDER THE EXISTING NOTES, PROVIDED THAT IF SUCH
INDEBTEDNESS EXISTS AFTER MARCH 31, 2008, THE COVENANT AMENDMENT SHALL BE
EFFECTIVE; AND

(III)          INDEBTEDNESS UNDER THE SECOND LIEN CREDIT AGREEMENT IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $64,000,000;

(B)           IN THE CASE OF ANY SUBSIDIARY, (I) INDEBTEDNESS OWED TO THE
BORROWER OR TO A SUBSIDIARY GUARANTOR; PROVIDED THAT (A) SUCH INDEBTEDNESS (1)
SHALL CONSTITUTE PLEDGED DEBT AND (2) IF GREATER THAN $1,500,000, SHALL BE
EVIDENCED BY PROMISSORY NOTES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND SUCH PROMISSORY NOTES SHALL BE PLEDGED AS SECURITY
FOR THE OBLIGATIONS OF THE HOLDER THEREOF UNDER THE LOAN DOCUMENTS TO WHICH SUCH
HOLDER IS A PARTY AND DELIVERED TO THE COLLATERAL AGENT PURSUANT TO THE TERMS OF
THE SECURITY AGREEMENT AND (B) IN THE CASE OF ANY SUCH INDEBTEDNESS OF A
SUBSIDIARY, IF ANY, THAT IS NOT A LOAN PARTY, SUCH INDEBTEDNESS SHALL BE (1) ON
TERMS ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (2) IN AN AGGREGATE AMOUNT FOR
ALL SUCH SUBSIDIARIES NOT TO EXCEED $2,500,000 AT ANY TIME OUTSTANDING, AND (II)
GUARANTEES OF THE “OBLIGATIONS” AS DEFINED IN THE SECOND LIEN CREDIT AGREEMENT
(BUT ONLY TO THE EXTENT THAT SUCH SUBSIDIARY SHALL HAVE GUARANTEED THE
OBLIGATIONS AS DEFINED HEREIN); AND

(C)           IN THE CASE OF THE BORROWER AND THE SUBSIDIARY GUARANTORS, WITHOUT
DUPLICATION:

(I)            INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

(II)           INDEBTEDNESS IN RESPECT OF SWAP CONTRACTS NOT FOR SPECULATIVE
PURPOSES, INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH
PRUDENT BUSINESS PRACTICE;

83


--------------------------------------------------------------------------------


(III)          SURVIVING INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED
ON PART (B) OF SCHEDULE 5.05 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR
EXTENSIONS OF SUCH SURVIVING INDEBTEDNESS; PROVIDED THAT THE AMOUNT OF SUCH
INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING,
RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER
REASONABLE AMOUNT PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION
WITH SUCH REFINANCING AND THE DIRECT AND CONTINGENT OBLIGORS THEREOF SHALL NOT
BE CHANGED, AS A RESULT OF OR IN CONNECTION WITH SUCH REFINANCING, REFUNDING,
RENEWAL OR EXTENSION; PROVIDED STILL FURTHER THAT THE TERMS RELATING TO
PRINCIPAL AMOUNT, AMORTIZATION, MATURITY, COLLATERAL (IF ANY) AND SUBORDINATION
(IF ANY), AND OTHER MATERIAL TERMS, TAKEN AS A WHOLE, OF ANY SUCH EXTENDING,
REFUNDING OR REFINANCING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED INTO AND OF
ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE NO LESS FAVORABLE IN ANY
MATERIAL RESPECT TO THE LOAN PARTIES OR THE LENDERS THAN THE TERMS OF ANY
AGREEMENT OR INSTRUMENT GOVERNING THE INDEBTEDNESS BEING EXTENDED, REFUNDED OR
REFINANCED AND THE INTEREST RATE APPLICABLE TO ANY SUCH EXTENDING, REFUNDING OR
REFINANCING INDEBTEDNESS DOES NOT EXCEED THE THEN APPLICABLE MARKET INTEREST
RATE;

(IV)          GUARANTEES OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR IN RESPECT
OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER OR ANY OF THE
SUBSIDIARY GUARANTORS;

(V)           INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS WITHIN
THE LIMITATIONS SET FORTH IN SECTION 7.01(I); PROVIDED THAT THE AGGREGATE AMOUNT
OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED
$5,000,000;

(VI)          INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY GUARANTOR
AFTER THE DATE HEREOF IN ACCORDANCE WITH THE TERMS OF SECTION 7.03(I) WHICH
INDEBTEDNESS IS EXISTING AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF THE
BORROWER (OTHER THAN INDEBTEDNESS INCURRED SOLELY IN CONTEMPLATION OF SUCH
PERSON BECOMING A SUBSIDIARY);

(VII)         INDEBTEDNESS CONSISTING OF PROMISSORY NOTES ISSUED BY ANY LOAN
PARTY TO CURRENT OR FORMER OFFICERS, DIRECTORS AND EMPLOYEES (OR THEIR ESTATES,
SPOUSES OR FORMER SPOUSES) OF THE BORROWER OR ANY GUARANTOR ISSUED TO PURCHASE
OR REDEEM CAPITAL STOCK OF HOLDINGS PERMITTED BY SECTION 7.06;

(VIII)        AMOUNTS OWED BY THE BORROWER OR ITS SUBSIDIARIES UNDER THE MERGER
AGREEMENT AS IN EFFECT ON THE DATE HEREOF, TO THE EXTENT THAT SUCH AMOUNTS ARE
PAID WITHIN 10 BUSINESS DAYS AFTER THE SAME BECOME DUE AND PAYABLE PURSUANT TO
THE TERMS THEREOF AS IN EFFECT ON THE DATE HEREOF;

(IX)           ACCRUAL OF INTEREST, ACCRETION OF AMORTIZATION OF OID AND
PAY-IN-KIND INTEREST SOLELY IN RESPECT OF INDEBTEDNESS PERMITTED UNDER SECTION
7.02(C)(VI);

(X)            INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH CASH POOLING ARRANGEMENTS, CASH MANAGEMENT AND OTHER SIMILAR
ARRANGEMENTS CONSISTING OF NETTING ARRANGEMENTS AND OVERDRAFT PROTECTIONS
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT IN EXCESS OF $1,000,000 IN
THE AGGREGATE AT ANY TIME OUTSTANDING;

84


--------------------------------------------------------------------------------


(XI)           INDEBTEDNESS CONSISTING OF THE FINANCING OF INSURANCE PREMIUMS IN
THE ORDINARY COURSE OF BUSINESS;

(XII)          INDEBTEDNESS INCURRED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES
CONSISTING OF OBLIGATIONS IN RESPECT OF SURETY BONDS OR PERFORMANCE BONDS OR
SIMILAR OBLIGATION SUPPORTING INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR
SIMILAR OBLIGATIONS (OTHER THAN FOR THE PAYMENT OF BORROWED MONEY) OF THE
BORROWER OR ANY SUCH SUBSIDIARY IN CONNECTION WITH THE ACQUISITION OR ANY
PERMITTED ACQUISITION OR DISPOSITION OF ANY BUSINESS OR ASSETS PERMITTED HEREBY;
AND

(XIII)         UNSECURED INDEBTEDNESS (EXCEPT AS MAY BE SECURED TO THE EXTENT
SET FORTH IN SECTION 7.01(V)) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$5,000,000 AT ANY TIME OUTSTANDING, INCURRED AT A TIME WHEN NO DEFAULT HAS
OCCURRED AND IS CONTINUING.


7.03         INVESTMENTS.  MAKE OR HOLD ANY INVESTMENTS, EXCEPT:

(A)           INVESTMENTS HELD BY THE BORROWER OR SUCH SUBSIDIARY IN THE FORM OF
CASH OR CASH EQUIVALENTS;

(B)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE BORROWER AND
SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $750,000 AT ANY TIME
OUTSTANDING, FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY
BUSINESS PURPOSES;

(C)           (I) INVESTMENTS OF THE BORROWER IN ANY SUBSIDIARY GUARANTOR AND
INVESTMENTS OF ANY SUBSIDIARY IN THE BORROWER OR IN ANOTHER SUBSIDIARY GUARANTOR
AND (II) ADDITIONAL COMMON EQUITY INVESTMENTS BY THE BORROWER IN ANY SUBSIDIARY
GUARANTOR OR BY A SUBSIDIARY GUARANTOR IN ANY OTHER SUBSIDIARY GUARANTOR;

(D)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF IN CONNECTION WITH THE SETTLEMENT OF DELINQUENT
ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS OR FROM FINANCIALLY TROUBLED ACCOUNT
DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;

(E)           GUARANTEES PERMITTED BY SECTION 7.02;

(F)            INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE
7.03(F);

(G)           INVESTMENTS BY THE BORROWER OR ANY SUBSIDIARY IN SWAP CONTRACTS
PERMITTED UNDER SECTION 7.02(C)(II);

(H)           INVESTMENTS CONSISTING OF INTERCOMPANY DEBT PERMITTED UNDER
SECTION 7.02(A)(I) OR 7.02(B) OR CONSTITUTING CAPITAL EXPENDITURES PERMITTED
UNDER SECTION 7.12;

(I)            PERMITTED ACQUISITIONS OF PERSONS THAT, UPON THE CONSUMMATION
THEREOF, WILL BE WHOLLY OWNED DIRECTLY BY THE BORROWER OR ONE OR MORE OF ITS
WHOLLY OWNED SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A
MERGER OR CONSOLIDATION);

(J)            LOANS AND ADVANCES TO HOLDINGS IN LIEU OF, AND NOT IN EXCESS OF
THE AMOUNT OF (AFTER GIVING EFFECT TO ANY OTHER LOANS, ADVANCES OR RESTRICTED
PAYMENTS IN RESPECT THEREOF),

85


--------------------------------------------------------------------------------


RESTRICTED PAYMENTS TO THE EXTENT PERMITTED TO BE MADE TO HOLDINGS IN ACCORDANCE
WITH SECTION 7.06;

(K)           PREPAID EXPENSES OR LEASE, UTILITY AND OTHER SIMILAR DEPOSITS, IN
EACH CASE MADE IN THE ORDINARY COURSE OF BUSINESS;

(L)            PROMISSORY NOTES OR OTHER OBLIGATIONS OF OFFICERS OR OTHER
EMPLOYEES OF SUCH LOAN PARTY OR SUCH SUBSIDIARY ACQUIRED IN THE ORDINARY COURSE
OF BUSINESS IN CONNECTION WITH SUCH OFFICERS’ OR EMPLOYEES’ ACQUISITION OF
EQUITY INTERESTS IN SUCH LOAN PARTY OR SUCH SUBSIDIARY (TO THE EXTENT SUCH
ACQUISITION IS PERMITTED UNDER THIS AGREEMENT), SO LONG AS NO CASH IS ADVANCED
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH SUCH INVESTMENT;

(M)          PLEDGES AND DEPOSITS PERMITTED UNDER SECTION 7.01 AND ENDORSEMENTS
FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS TO THE EXTENT
PERMITTED UNDER SECTION 7.02(C)(X);

(N)           OTHER INVESTMENTS (INCLUDING THOSE OF THE TYPES DESCRIBED IN
CLAUSES (A) THROUGH (M) ABOVE) NOT EXCEEDING $2,500,000 IN THE AGGREGATE IN ANY
FISCAL YEAR OF THE BORROWER MADE AT A TIME WHEN NO DEFAULT HAS OCCURRED AND IS
CONTINUING;

(O)           INVESTMENTS CONSISTING OF ANY DEFERRED PORTION (INCLUDING
PROMISSORY NOTES AND NON-CASH CONSIDERATION) OF THE SALES PRICE RECEIVED BY THE
BORROWER OR ANY SUBSIDIARY IN CONNECTION WITH ANY DISPOSITION PERMITTED
HEREUNDER;

(P)           INVESTMENTS CONSTITUTING (I) ACCOUNTS RECEIVABLE ARISING OR
ACQUIRED, (II) TRADE DEBT GRANTED, OR (III) DEPOSITS MADE IN CONNECTION WITH THE
PURCHASE PRICE OF GOODS OR SERVICES, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;

(Q)           ADVANCES OF PAYROLL PAYMENTS TO EMPLOYEES IN THE ORDINARY COURSE
OF BUSINESS IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000 OUTSTANDING AT ANY
TIME; AND

(R)            (I) PURCHASES OF EXISTING NOTES IN ACCORDANCE WITH ANY DEBT
TENDER OFFER AND/OR THE COC PUT OFFER AND (II) OPEN MARKET PURCHASES OF EXISTING
NOTES AFTER THE CLOSING DATE FOR AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000.


7.04         FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH
OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG AS NO
DEFAULT EXISTS OR WOULD RESULT THEREFROM:

(A)           ANY SUBSIDIARY MAY MERGE WITH (I) THE BORROWER; PROVIDED THAT THE
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE
OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY SUBSIDIARY GUARANTOR IS MERGING WITH
ANOTHER SUBSIDIARY, THE CONTINUING OR SURVIVING PERSON SHALL BE A SUBSIDIARY
GUARANTOR;

(B)           ANY SUBSIDIARY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR TO ANOTHER
SUBSIDIARY; PROVIDED THAT A SUBSIDIARY GUARANTOR MAY MAKE SUCH DISPOSAL ONLY TO
THE BORROWER OR ANOTHER SUBSIDIARY GUARANTOR;

86


--------------------------------------------------------------------------------


(C)           ANY SUBSIDIARY WHICH IS NOT A LOAN PARTY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL ITS ASSETS TO THE BORROWER OR ANOTHER SUBSIDIARY;

(D)           THE BORROWER AND ITS SUBSIDIARIES MAY CONSUMMATE THE ACQUISITION;

(E)           IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 7.03,
ANY SUBSIDIARY MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED THAT THE PERSON
SURVIVING SUCH MERGER SHALL BE A WHOLLY OWNED SUBSIDIARY AND THE PERSON
SURVIVING ANY SUCH MERGER INVOLVING A SUBSIDIARY GUARANTOR SHALL BE A SUBSIDIARY
GUARANTOR; AND

(F)            THE BORROWER MAY DISSOLVE WOODCRAFT INDUSTRIES, INC., A UTAH
CORPORATION.

provided, however, that in each case, immediately after giving effect thereto,
no Default shall have occurred and be continuing.


7.05         DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY AGREEMENT TO
MAKE ANY DISPOSITION, EXCEPT:

(A)           DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY OR PROPERTY NO
LONGER USED IN THE BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES, WHETHER NOW OR
HEREAFTER OWNED OR LEASED, IN THE ORDINARY COURSE OF BUSINESS OF SUCH LOAN
PARTY;

(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(C)           DISPOSITIONS OF EQUIPMENT TO THE EXTENT THAT (I) SUCH PROPERTY IS
EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY
OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE
PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

(D)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO THE BORROWER OR TO
SUBSIDIARY GUARANTOR OR BY THE BORROWER TO A SUBSIDIARY GUARANTOR;

(E)           DISPOSITIONS PERMITTED BY SECTION 7.04;

(F)            CANCELLATIONS OF ANY INTERCOMPANY INDEBTEDNESS AMONG THE LOAN
PARTIES;

(G)           THE LICENSING OF INTELLECTUAL PROPERTY TO THIRD PERSONS ON
CUSTOMARY TERMS IN THE ORDINARY COURSE OF BUSINESS;

(H)           THE SALE, LEASE, SUB-LEASE, LICENSE, SUB-LICENSE OR CONSIGNMENT OF
PERSONAL PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS AND LEASES OR SUBLEASES OF REAL PROPERTY PERMITTED BY CLAUSE (A) FOR
WHICH RENTALS ARE PAID ON A PERIODIC BASIS OVER THE TERM THEREOF;

(I)            THE SETTLEMENT OR WRITE-OFF OF ACCOUNTS RECEIVABLE OR SALE,
DISCOUNT OR COMPROMISE OF OVERDUE ACCOUNTS RECEIVABLE FOR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

(J)            THE SALE, EXCHANGE OR OTHER DISPOSITION OF CASH AND CASH
EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS;

87


--------------------------------------------------------------------------------


(K)           TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE SALE OR OTHER
DISPOSITION OF A NOMINAL AMOUNT OF EQUITY INTERESTS IN THE BORROWER OR ANY
SUBSIDIARY ON TERMS ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ORDER TO QUALIFY
MEMBERS OF THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY OF THE BORROWER
OR SUCH SUBSIDIARY;

(L)            DISPOSITIONS BY THE BORROWER AND ITS SUBSIDIARIES NOT OTHERWISE
PERMITTED UNDER THIS SECTION 7.05; PROVIDED THAT (I) AT THE TIME OF SUCH
DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT FROM SUCH DISPOSITION, (II)
THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED OF IN RELIANCE ON THIS CLAUSE
(L) SHALL NOT EXCEED $4,000,000 IN ANY FISCAL YEAR OR $10,000,000 IN THE
AGGREGATE DURING THE TERM OF THIS AGREEMENT AND (III) AT LEAST 75% OF THE
PURCHASE PRICE FOR SUCH ASSET SHALL BE PAID TO THE BORROWER OR SUCH SUBSIDIARY
IN CASH

(M)          DISPOSITIONS CONSTITUTING A TRANSFER OF PROPERTY SUBJECT TO A
CASUALTY (I) UPON RECEIPT OF NET PROCEEDS OF SUCH CASUALTY OR (II) TO A
GOVERNMENTAL AUTHORITY AS A RESULT OF CONDEMNATION;

(N)           SALES OF NON-CORE ASSETS ACQUIRED IN CONNECTION WITH A PERMITTED
ACQUISITION WHICH ARE NOT USED OR USEFUL OR ARE DUPLICATIVE IN THE BUSINESS OF
THE BORROWER OR ITS SUBSIDIARIES; AND

(O)           A GRANT OF OPTIONS TO PURCHASE, LEASE OR ACQUIRE REAL OR PERSONAL
PROPERTY IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS THE DISPOSITION
RESULTING FROM THE EXERCISE OF SUCH OPTION WOULD OTHERWISE BE PERMITTED UNDER
THIS SECTION 7.05;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(m) (other than Section 7.05(d)) shall in any event be for fair
market value; provided further that in the event any Disposition otherwise
permitted under this Section 7.05 shall consist of a Disposition of Equity
Interests in a Subsidiary, such Disposition shall in no event be of less than
100% of such Equity Interests, except in the case of a Disposition pursuant to
Section 7.05(k).


7.06         RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO,
OR ISSUE OR SELL ANY EQUITY INTERESTS OR ACCEPT ANY CAPITAL CONTRIBUTIONS,
EXCEPT THAT:

(A)           EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER AND
THE SUBSIDIARY GUARANTORS, RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE
TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING
MADE;

(B)           THE BORROWER MAY ACCEPT ADDITIONAL CAPITAL CONTRIBUTIONS FROM
HOLDINGS AND ANY SUBSIDIARY MAY ACCEPT CAPITAL CONTRIBUTIONS FROM ITS PARENT TO
THE EXTENT PERMITTED UNDER SECTION 7.03(C)(II);

(C)           THE BORROWER MAY DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER
DISTRIBUTIONS PAYABLE SOLELY IN ITS COMMON STOCK OR OTHER COMMON EQUITY
INTERESTS AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER
DISTRIBUTIONS PAYABLE SOLELY IN THE STOCK OR OTHER EQUITY INTERESTS OF SUCH
PERSON;

(D)           THE BORROWER MAY ISSUE AND SELL SHARES OF ITS COMMON STOCK TO
HOLDINGS;

(E)           THE BORROWER MAY DECLARE AND DIRECTLY OR INDIRECTLY PAY CASH
DIVIDENDS AND DISTRIBUTIONS TO HOLDINGS FOR THE PURPOSE OF PERMITTING HOLDINGS
TO PAY FEDERAL AND STATE INCOME

88


--------------------------------------------------------------------------------


TAXES, FRANCHISE TAXES, AND OTHER TAXES, FEES, AND ASSESSMENTS TO THE EXTENT
ATTRIBUTABLE TO THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES; PROVIDED THAT
ANY REFUNDS RECEIVED BY HOLDINGS ATTRIBUTABLE TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL PROMPTLY BE RETURNED BY HOLDINGS  TO THE BORROWER THROUGH AN
EQUITY CONTRIBUTION TO THE BORROWER;

(F)            THE BORROWER MAY DECLARE AND DIRECTLY OR INDIRECTLY PAY CASH
DIVIDENDS AND DISTRIBUTIONS TO HOLDINGS FOR CUSTOMARY AND REASONABLE
OUT-OF-POCKET EXPENSES, LEGAL AND ACCOUNTING FEES AND EXPENSES AND OVERHEAD OF
HOLDINGS INCURRED IN THE ORDINARY COURSE OF BUSINESS TO THE EXTENT ATTRIBUTABLE
TO THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES AND IN THE AGGREGATE NOT TO
EXCEED $500,000 IN ANY FISCAL YEAR; AND PROVIDED FURTHER THAT, FOR THE AVOIDANCE
OF DOUBT, ALL TAXES, FEES AND ASSESSMENTS PAYABLE BY HOLDINGS SHALL BE DEEMED
ATTRIBUTABLE TO THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES SO LONG AS
HOLDINGS IS IN COMPLIANCE WITH SECTION 7.08;

(G)           THE BORROWER MAY PURCHASE OR TRANSFER FUNDS TO HOLDINGS TO FUND
THE PURCHASE OF (WITH CASH OR NOTES) EQUITY INTERESTS IN HOLDINGS FROM FORMER
DIRECTORS OR EMPLOYEES OF HOLDINGS, THE BORROWER OR ITS SUBSIDIARIES, THEIR
ESTATES, SPOUSES OR FORMER SPOUSES IN CONNECTION WITH THE TERMINATION OF SUCH
EMPLOYEE’S EMPLOYMENT (OR SUCH DIRECTOR’S DIRECTORSHIP) AND THE BORROWER MAY
MAKE DISTRIBUTIONS TO HOLDINGS TO EFFECT SUCH PURCHASES AND/OR TO MAKE PAYMENTS
ON ANY NOTES ISSUED IN CONNECTION WITH ANY SUCH REPURCHASE; PROVIDED, HOWEVER,
THAT (I) NO SUCH PURCHASE OR DISTRIBUTION AND NO PAYMENT ON ANY SUCH NOTE SHALL
BE MADE IF A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II) NO SUCH NOTE
SHALL REQUIRE ANY PAYMENT IF SUCH PAYMENT OR A DISTRIBUTION BY THE BORROWER TO
MAKE SUCH PAYMENT IS PROHIBITED BY THE TERMS HEREOF AND (III) THE AGGREGATE
AMOUNT OF ALL PAYMENTS UNDER THIS SECTION 7.06(G) (INCLUDING PAYMENTS IN RESPECT
OF ANY SUCH PURCHASE OR ANY SUCH NOTES OR ANY SUCH DISTRIBUTIONS TO HOLDINGS FOR
SUCH PURPOSES) SHALL NOT EXCEED THE SUM OF (A) $2,500,000 IN ANY FISCAL YEAR OR
$7,500,000 IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT, PLUS (B) THE
AMOUNT OF ANY CASH EQUITY CONTRIBUTIONS RECEIVED BY THE BORROWER FOR THE PURPOSE
OF MAKING SUCH PAYMENTS AND USED FOR SUCH PURPOSE;

(H)           SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT THEREFROM, THE BORROWER MAY MAKE DISTRIBUTIONS TO HOLDINGS TO
ENABLE HOLDINGS TO PAY (I) DIRECTORS’ FEES, EXPENSES AND INDEMNITIES OWING TO
DIRECTORS OF HOLDINGS AND (II) MANAGEMENT FEES TO THE SPONSOR UNDER THE
MANAGEMENT AGREEMENT TO THE EXTENT THAT SUCH MANAGEMENT FEES ARE PERMITTED TO BE
PAID UNDER SECTION 7.09(D) AND OTHER FEES PAYABLE TO THE SPONSOR TO THE EXTENT
PERMITTED TO BE PAID UNDER SECTION 7.09(E);

(I)            IF THE INVESTORS OR THEIR AFFILIATES SHALL HAVE MADE CASH EQUITY
CONTRIBUTIONS TO THE BORROWER TO FUND ANY PERMITTED INVESTMENTS OR EXPENDITURES
THAT WOULD, BY REASON OF SUCH FUNDING, BE EXCLUDED FROM THE DEFINITION OF
“CAPITAL EXPENDITURES,” AND SUCH PERMITTED INVESTMENT OR EXPENDITURE IS NOT MADE
WITHIN 10 BUSINESS DAYS AFTER RECEIPT OF SUCH EQUITY CONTRIBUTIONS, THE BORROWER
MAY RETURN SUCH EQUITY CONTRIBUTIONS TO SUCH INVESTORS OR THEIR AFFILIATES;

(J)            SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM, FROM AND AFTER THE EXISTING NOTES
REPAYMENT DATE, THE BORROWER MAY DECLARE AND DIRECTLY OR INDIRECTLY PAY CASH
DIVIDENDS AND DISTRIBUTIONS TO HOLDINGS FROM THE PROCEEDS OF THE TERM BORROWINGS
(OTHER THAN THE INITIAL FIRST LIEN TERM ADVANCE) AND THE SECOND LIEN CREDIT
AGREEMENT FOR THE SOLE PURPOSE OF REPAYING THE ACQUISITION LOAN (OR ANY
INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION LOAN) AND ANY RELATED FEES,
INTEREST OR PREMIUMS ASSOCIATED THEREWITH; AND

89


--------------------------------------------------------------------------------


(K)           SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM, PRIOR TO MARCH 31, 2008, THE BORROWER MAY
DECLARE AND DIRECTLY OR INDIRECTLY PAY CASH DIVIDENDS AND DISTRIBUTIONS TO
HOLDINGS TO ENABLE HOLDINGS TO MAKE CASH INTEREST PAYMENTS ON THE ACQUISITION
LOAN (OR ANY INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION LOAN), PROVIDED
THAT (I) AFTER GIVING PRO FORMA EFFECT TO SUCH DIVIDEND OR DISTRIBUTION, THE
CONSOLIDATED FIRST LIEN LEVERAGE RATIO SHALL NOT EXCEED 1.0 TO 1.0, AND (II) THE
AMOUNT OF SUCH DIVIDENDS AND DISTRIBUTIONS SHALL NOT EXCEED $3,225,000 IN ANY
CALENDAR QUARTER; PROVIDED THAT ANY PAYMENT WHICH IS NOT MADE PURSUANT TO THIS
SECTION 7.06(K) BECAUSE OF THE EXISTENCE OF AN EVENT OF DEFAULT MAY BE MADE
THEREAFTER IF SUCH EVENT OF DEFAULT SHALL CEASE TO EXIST AND NO OTHER EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM.

To the extent that the Borrower or its Subsidiaries are permitted to make any
Restricted Payments pursuant to this Section 7.06, the same may be made as a
loan or advance to the recipient thereof, and in such case the amount of such
loan or advance so made shall reduce the amount of Restricted Payments that may
be made by the Borrower and its Subsidiaries in respect thereof.


7.07         CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
BORROWER AND ITS SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED, ANCILLARY, OR INCIDENTAL THERETO.


7.08         HOLDING COMPANY STATUS.  WITH RESPECT TO HOLDINGS, ENGAGE IN ANY
BUSINESS OR ACTIVITY OTHER THAN (I) THE OWNERSHIP OF ALL OUTSTANDING EQUITY
INTERESTS IN THE BORROWER, AS APPLICABLE, (II) MAINTAINING ITS CORPORATE
EXISTENCE, (III) PARTICIPATING IN TAX, ACCOUNTING AND OTHER ADMINISTRATIVE
ACTIVITIES AS THE PARENT OF THE CONSOLIDATED GROUP OF COMPANIES, INCLUDING THE
LOAN PARTIES, (IV) THE PERFORMANCE OF OBLIGATIONS UNDER THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, (V) INCURRING THE ACQUISITION LOAN FOR THE SOLE PURPOSE OF
FINANCING THE MERGER (AND INCURRING ANY INDEBTEDNESS TO REFINANCE THE
ACQUISITION LOAN), (VI) PERFORMING ANY ACT OR OBLIGATION PERMITTED BY THE
HOLDINGS GUARANTY, AND (VII) ACTIVITIES INCIDENTAL TO THE BUSINESSES OR
ACTIVITIES DESCRIBED IN CLAUSES (I)-(VI) ABOVE.


7.09         TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF ANY
KIND WITH ANY AFFILIATE OF THE BORROWER OR HOLDINGS, WHETHER OR NOT IN THE
ORDINARY COURSE OF BUSINESS, OTHER THAN ON FAIR AND REASONABLE TERMS
SUBSTANTIALLY AS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY AS WOULD BE
OBTAINABLE BY THE BORROWER OR SUCH SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE; PROVIDED THAT THE
FOREGOING RESTRICTION SHALL NOT APPLY TO (A) TRANSACTIONS BETWEEN OR AMONG THE
BORROWER AND ANY OF THE SUBSIDIARY GUARANTORS OR BETWEEN AND AMONG ANY
SUBSIDIARY GUARANTORS, (B) TRANSACTIONS, ARRANGEMENTS, FEES, REIMBURSEMENTS AND
INDEMNITIES SPECIFICALLY AND EXPRESSLY PERMITTED BETWEEN OR AMONG SUCH PARTIES
UNDER THIS AGREEMENT, (C) REASONABLE COMPENSATION AND INDEMNITIES TO OFFICERS
AND DIRECTORS, (D) (I) SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING,
MANAGEMENT FEES PAID TO THE SPONSOR IN AN AGGREGATE AMOUNT NOT TO EXCEED
$750,000 IN ANY FISCAL YEAR (SUBJECT TO THE PROVISOS BELOW) AND (II)
REIMBURSEMENT OF THE SPONSOR FOR REASONABLE OUT-OF-POCKET EXPENSES PAID BY THE
SPONSOR, IN EACH CASE IN PURSUANT TO THE TERMS OF THE MANAGEMENT AGREEMENT,
PROVIDED THAT NOTHING HEREIN SHALL PROHIBIT THE ACCRUAL OF ANY SUCH FEES OR
EXPENSES UNDER THE TERMS OF THE MANAGEMENT AGREEMENT; AND PROVIDED FURTHER THAT,
SO LONG AS NO DEFAULT HAS OCCURRED OR IS CONTINUING, ANY MANAGEMENT FEES ACCRUED
UNDER THE MANAGEMENT AGREEMENT IN ANY FISCAL YEAR UP TO THE AMOUNT REFERRED TO
IN CLAUSE (D)(I) ABOVE AND NOT PAID PURSUANT TO CLAUSE (D)(I) SHALL BE PERMITTED
TO BE PAID IN ANY SUBSEQUENT FISCAL YEAR, SUBJECT TO THE OTHER TERMS OF THIS
AGREEMENT, WITHOUT REFERENCE TO THE $750,000 LIMIT ON SUCH MANAGEMENT FEES
DESCRIBED IN CLAUSE (D)(I) ABOVE THAT MAY OTHERWISE BE PAID DURING SUCH
SUBSEQUENT FISCAL YEAR, AND (E) THE PAYMENT TO THE SPONSOR OF A STRUCTURING FEE
IN RESPECT OF EACH PERMITTED ACQUISITION AND EACH FINANCING TRANSACTION
CONSISTING OF THE PLACEMENT OR ARRANGEMENT OF INDEBTEDNESS OR EQUITY SECURITIES
OF HOLDINGS (TO THE EXTENT THAT THE PROCEEDS OF SUCH INDEBTEDNESS OR EQUITY
SECURITIES ARE CONTRIBUTED TO THE BORROWER OR ARE USED TO REFINANCE THE
ACQUISITION LOAN OR ANY

90


--------------------------------------------------------------------------------



INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION LOAN) OR THE BORROWER,
CONCURRENTLY WITH THE CONSUMMATION THEREOF, IN AN AGGREGATE AMOUNT NOT TO EXCEED
1% OF THE AGGREGATE CONSIDERATION PAID BY THE BORROWER IN CONNECTION WITH SUCH
PERMITTED ACQUISITION OR 1% OF THE GROSS PROCEEDS OF THE PERMITTED INDEBTEDNESS
OR EQUITY SO PLACED OR ARRANGED (PROVIDED THAT THE BORROWER SHALL NOT PAY A
DUPLICATIVE FEE IN THE CASE OF ANY PERMITTED ACQUISITION WHICH IS FINANCED USING
THE PROCEEDS OF ANY INDEBTEDNESS OR EQUITY SECURITIES SO PLACED OR ARRANGED).


7.10         BURDENSOME AGREEMENTS.  ENTER INTO OR PERMIT TO EXIST ANY
CONTRACTUAL OBLIGATION (OTHER THAN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT AND
THE SECOND LIEN LOAN DOCUMENTS, AND OTHER THAN THE EXISTING INDENTURE TO THE
EXTENT, AND ONLY TO THE EXTENT, OF RESTRICTIONS RELATING TO THE ABILITY OF THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER TO MAKE RESTRICTED PAYMENTS OR LOANS
TO, OR TO REPAY LOANS FROM, OR OTHERWISE TO TRANSFER PROPERTY TO OR INVEST IN,
HOLDINGS) THAT (A) LIMITS THE ABILITY (I) OF ANY SUBSIDIARY TO MAKE RESTRICTED
PAYMENTS TO THE BORROWER OR ANY GUARANTOR, TO MAKE INTERCOMPANY LOANS OR
ADVANCES TO THE BORROWER OR ANY GUARANTOR OR TO REPAY SUCH LOANS OR ADVANCES, OR
TO OTHERWISE TRANSFER PROPERTY TO OR INVEST IN THE BORROWER OR ANY GUARANTOR,
EXCEPT FOR ANY AGREEMENT IN EFFECT (A) ON THE DATE HEREOF OR (B) AT THE TIME ANY
SUBSIDIARY BECOMES A SUBSIDIARY OF THE BORROWER, SO LONG AS SUCH AGREEMENT WAS
NOT ENTERED INTO SOLELY IN CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OF
THE BORROWER, (II) OF ANY SUBSIDIARY TO GUARANTEE THE INDEBTEDNESS OF THE
BORROWER OR (III) OTHER THAN LIMITATIONS SET FORTH IN THE DOCUMENTATION
GOVERNING THE ACQUISITION LOAN AND THE EXISTING INDENTURE, OF THE BORROWER OR
ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS ON PROPERTY OF
SUCH PERSON; PROVIDED, HOWEVER, THAT THIS CLAUSE (III) SHALL NOT PROHIBIT (A)
ANY SUCH LIMITATION INCURRED OR PROVIDED IN FAVOR OF ANY HOLDER OF INDEBTEDNESS
PERMITTED UNDER SECTION 7.02(C)(V) SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE
RELATES TO THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH INDEBTEDNESS, OR
(B) CUSTOMARY ANTI-ASSIGNMENT PROVISIONS IN CONTRACTS RESTRICTING THE ASSIGNMENT
THEREOF OR (C) PROVISIONS IN LEASES OF REAL PROPERTY THAT PROHIBIT MORTGAGES OR
PLEDGES OF THE LESSEE’S INTEREST UNDER SUCH LEASES OR (D) CUSTOMARY RESTRICTIONS
IN LEASES, SUBLEASES, LICENSES AND SUBLICENSES; OR (B) OTHER THAN REQUIREMENTS
SET FORTH IN THE EXISTING INDENTURE, REQUIRES THE GRANT BY A LOAN PARTY OF A
LIEN TO SECURE AN OBLIGATION OF SUCH LOAN PARTY IF A LIEN IS GRANTED TO SECURE
ANOTHER OBLIGATION OF SUCH LOAN PARTY.


7.11         FINANCIAL COVENANTS.


(A)           CONSOLIDATED LEVERAGE RATIO.  (I) PERMIT THE CONSOLIDATED LEVERAGE
RATIO AT ANY TIME DURING ANY PERIOD SET FORTH BELOW WHICH ENDS PRIOR TO THE
COVENANT TRIGGER DATE TO BE GREATER THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH
PERIOD:

Four Fiscal Quarters Ending

 

Maximum Consolidated
Leverage Ratio

March 31, 2007 through March 31, 2008

 

6.50:1.00

June 30, 2008 through March 31, 2009

 

6.40:1.00

June 30, 2009

 

6.20:1.00

September 30, 2009

 

6.10:1.00

December 31, 2009 through December 31, 2011

 

6.00:1.00

March 31, 2012

 

4.20:1.00

June 30, 2012

 

4.00:1.00

September 30, 2012

 

3.90:1.00

December 31, 2012

 

3.80:1.00

 

(ii) Permit the Consolidated Leverage Ratio at any time during any period set
forth below which ends on or after the Covenant Trigger Date to be greater than
the ratio set forth below opposite such period:

91


--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Maximum Consolidated
Leverage Ratio

March 31, 2007 through September 30, 2007

 

6.50:1.00

December 31, 2007

 

6.30:1.00

March 31, 2008

 

6.10:1.00

June 30, 2008

 

5.90:1.00

September 30, 2008

 

5.70:1.00

December 31, 2008

 

5.60:1.00

March 31, 2009

 

5.30:1.00

June 30, 2009

 

5.00:1.00

September 30, 2009

 

4.80:1.00

December 31, 2009

 

4.60:1.00

March 31, 2010

 

4.50:1.00

June 30, 2010

 

4.30:1.00

September 30, 2010

 

4.20:1.00

December 31, 2010

 

4.10:1.00

March 31, 2011

 

3.90:1.00

June 30, 2011

 

3.70:1.00

September 30, 2011

 

3.50:1.00

December 31, 2011

 

3.40:1.00

March 31, 2012

 

3.20:1.00

June 30, 2012

 

3.00:1.00

September 30, 2012

 

2.80:1.00

December 31, 2012

 

2.70:1.00

 


(B)           CONSOLIDATED FIRST LIEN LEVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIRST LIEN LEVERAGE RATIO AT ANY TIME DURING ANY PERIOD SET FORTH BELOW WHICH
ENDS ON OR AFTER THE COVENANT TRIGGER DATE TO BE GREATER THAN THE RATIO SET
FORTH BELOW OPPOSITE SUCH PERIOD:

Four Fiscal Quarters Ending

 

Maximum First Lien
Leverage Ratio

March 31, 2007 through September 30, 2007

 

4.50:1.00

December 31, 2007

 

4.30:1.00

March 31, 2008

 

4.20:1.00

June 30, 2008

 

4.00:1.00

September 30, 2008

 

3.90:1.00

December 31, 2008

 

3.80:1.00

March 31, 2009

 

3.60:1.00

June 30, 2009

 

3.40:1.00

September 30, 2009

 

3.20:1.00

December 31, 2009

 

3.10:1.00

March 31, 2010

 

3.00:1.00

June 30, 2010

 

2.80:1.00

September 30, 2010

 

2.70:1.00

December 31, 2010

 

2.60:1.00

March 31, 2011

 

2.50:1.00

June 30, 2011

 

2.40:1.00

September 30, 2011

 

2.30:1.00

 

92


--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Maximum First Lien
Leverage Ratio

December 31, 2011

 

2.10:1.00

March 31, 2012

 

2.00:1.00

June 30, 2012

 

1.80:1.00

September 30, 2012

 

1.60:1.00

December 31, 2012

 

1.50:1.00


(C)           CONSOLIDATED INTEREST COVERAGE RATIO.  (I) PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO AT ANY TIME DURING ANY PERIOD SET FORTH BELOW WHICH ENDS
PRIOR TO THE COVENANT TRIGGER DATE TO BE LESS THAN THE RATIO SET FORTH BELOW
OPPOSITE SUCH PERIOD:

Four Fiscal Quarters Ending

 

Minimum Consolidated
Interest Coverage Ratio

March 31, 2007 through September 30, 2007

 

2.50:1.00

December 31, 2007

 

2.70:1.00

March 31, 2008

 

2.80:1.00

June 30, 2008

 

2.90:1.00

September 30, 2008 through December 31, 2008

 

3.00:1.00

March 31, 2009

 

3.10:1.00

June 30, 2009

 

3.20:1.00

September 30, 2009

 

3.40:1.00

December 31, 2009

 

3.50:1.00

March 31, 2010

 

3.60:1.00

June 30, 2010

 

3.70:1.00

September 30, 2010 through December 31, 2010

 

3.80:1.00

March 31, 2011

 

3.90:1.00

June 30, 2011

 

4.00:1.00

September 30, 2011 through December 31, 2011

 

4.10:1.00

March 31, 2012

 

4.70:1.00

June 30, 2012

 

5.40:1.00

September 30, 2012

 

6.20:1.00

December 31, 2012

 

7.10:1.00

 


(II) PERMIT THE CONSOLIDATED INTEREST COVERAGE RATION AT ANY TIME DURING ANY
PERIOD SET FORTH BELOW WHICH ENDS ON OR AFTER THE COVENANT TRIGGER DATE TO BE
LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

Four Fiscal Quarters Ending

 

Minimum Consolidated
Interest Coverage Ratio

March 31, 2007 through September 30, 2007

 

1.60:1.00

December 31, 2007

 

1.70:1.00

March 31, 2008 through September 30, 2008

 

1.80:1.00

December 31, 2008

 

1.90:1.00

March 31, 2009

 

2.00:1.00

June 30, 2009

 

2.10:1.00

September 30, 2009

 

2.20:1.00

December 31, 2009 through March 31, 2010

 

2.30:1.00

 

93


--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Minimum Consolidated
Interest Coverage Ratio

June 30, 2010

 

2.40:1.00

September 30, 2010

 

2.50:1.00

December 31, 2010

 

2.60:1.00

March 31, 2011

 

2.70:1.00

June 30, 2011

 

2.80:1.00

September 30, 2011

 

2.90:1.00

December 31, 2011

 

3.00:1.00

March 31, 2012

 

3.20:1.00

June 30, 2012

 

3.30:1.00

September 30, 2012

 

3.40:1.00

December 31, 2012

 

3.50:1.00

 


(D)           RIGHT TO CURE FINANCIAL COVENANTS.

(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION
7.11(A), (B) OR (C), IF THE BORROWER FAILS TO COMPLY WITH THE REQUIREMENTS OF
ANY COVENANT SET FORTH IN SECTION 7.11(A), (B) OR (C) (THE “FINANCIAL
COVENANTS”), THEN UNTIL THE 10TH CALENDAR DAY AFTER DELIVERY OF THE COMPLIANCE
CERTIFICATE PURSUANT TO SECTION 6.02(B), THE BORROWER SHALL HAVE THE RIGHT TO
GIVE WRITTEN NOTICE (THE “CURE NOTICE”) TO THE ADMINISTRATIVE AGENT OF ITS
INTENT TO ISSUE EQUITY INTERESTS FOR CASH OR OTHERWISE RECEIVE CASH CAPITAL
CONTRIBUTIONS IN AN AMOUNT NOT TO EXCEED 100% OF AN AMOUNT THAT, IF ADDED TO
EBITDA FOR THE RELEVANT TESTING PERIOD, WOULD HAVE BEEN SUFFICIENT TO CAUSE
COMPLIANCE WITH THE FINANCIAL COVENANTS (THE “CURE AMOUNT”) FOR SUCH PERIOD (AN
“EQUITY CURE”).  FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 7.11(D)
SHALL PREVENT THE BORROWER FROM ISSUING EQUITY INTERESTS FOR CASH IN AN
AGGREGATE AMOUNT IN EXCESS OF THE AMOUNT SUFFICIENT TO CAUSE COMPLIANCE WITH THE
FINANCIAL COVENANTS FOR THE RELEVANT TESTING PERIOD; PROVIDED THAT SUCH EXCESS
TO THE EXTENT IT EXCEEDS 100% OF THE CURE AMOUNT SHALL NOT BE ADDED TO EBITDA
FOR THE PURPOSE OF CALCULATING COMPLIANCE WITH THE FINANCIAL COVENANTS OR ANY
OTHER PURPOSE.

(II)           THE BORROWER SHALL NOT BE ENTITLED TO EXERCISE THE EQUITY CURE
ANY MORE THAN FIVE TIMES PRIOR TO THE MATURITY DATE AND THE EQUITY CURE MAY NOT
BE EXERCISED MORE THAN TWO TIMES WITHIN ANY CONSECUTIVE FOUR FISCAL QUARTERS.

(III)          UPON THE DELIVERY BY THE BORROWER OF A CURE NOTICE, NO DEFAULT OR
EVENT OF DEFAULT SHALL BE DEEMED TO EXIST PURSUANT TO THE FINANCIAL COVENANTS
(AND ANY SUCH DEFAULT OR EVENT OF DEFAULT SHALL BE RETROACTIVELY CONSIDERED NOT
TO HAVE EXISTED OR OCCURRED).  IF THE EQUITY CURE IS NOT CONSUMMATED WITHIN 15
BUSINESS DAYS AFTER DELIVERY OF THE CURE NOTICE, EACH SUCH DEFAULT OR EVENT OF
DEFAULT SHALL BE DEEMED REINSTATED.

(IV)          THE CASH AMOUNT RECEIVED BY THE BORROWER PURSUANT TO EXERCISE OF
THE RIGHT TO MAKE AN EQUITY CURE SHALL BE ADDED TO EBITDA FOR THE LAST QUARTER
OF THE IMMEDIATELY PRECEDING TESTING PERIOD SOLELY FOR PURPOSES OF RECALCULATING
COMPLIANCE WITH THE FINANCIAL COVENANTS FOR SUCH PERIOD AND OF CALCULATING THE
FINANCIAL COVENANTS AS OF THE END OF THE NEXT THREE FOLLOWING PERIODS.  THE
EQUITY CURE SHALL NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF CALCULATING THE
FINANCIAL COVENANTS IN ORDER TO DETERMINE PRO FORMA COMPLIANCE WITH THE
FINANCIAL COVENANTS FOR PURPOSES OF THE INCURRENCE OF ANY DEBT, THE UNDERTAKING
OF ANY PERMITTED ACQUISITION OR THE MAKING OF ANY CAPITAL EXPENDITURE OR FOR ANY
OTHER PURPOSE.

94


--------------------------------------------------------------------------------



7.12         CAPITAL EXPENDITURES.  MAKE OR BECOME LEGALLY OBLIGATED TO MAKE ANY
CAPITAL EXPENDITURE, EXCEPT FOR CAPITAL EXPENDITURES NOT EXCEEDING, IN THE
AGGREGATE FOR THE BORROWER AND ITS SUBSIDIARIES DURING (A) EACH OF FISCAL YEARS
2007, 2008 AND 2009, $12,000,000, (B) FISCAL YEAR 2010 AND (C) EACH SUBSEQUENT
FISCAL YEAR, $12,500,000; PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT HAS
OCCURRED AND IS CONTINUING OR WOULD RESULT FROM ANY SUCH EXPENDITURE, UP TO 100%
OF SUCH AMOUNT, IF NOT EXPENDED IN THE FISCAL YEAR FOR WHICH IT IS PERMITTED,
MAY BE CARRIED OVER FOR EXPENDITURE IN THE NEXT FOLLOWING FISCAL YEAR (THE
“CAPITAL EXPENDITURE CARRYOVER AMOUNT”); PROVIDED FURTHER THAT ANY CAPITAL
EXPENDITURES MADE IN A PARTICULAR FISCAL YEAR SHALL FIRST BE DEEMED TO HAVE BEEN
MADE WITH THE PORTION OF CAPITAL EXPENDITURES PERMITTED FOR SUCH FISCAL YEAR,
BEFORE THE CAPITAL EXPENDITURE CARRYOVER AMOUNT IS APPLIED TO SUCH FISCAL YEAR. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY WITH RESPECT TO ANY FISCAL YEAR OF THE
BORROWER DURING WHICH A PERMITTED ACQUISITION IS CONSUMMATED AND FOR EACH FISCAL
YEAR SUBSEQUENT THERETO, THE AMOUNT OF CAPITAL EXPENDITURES PERMITTED UNDER THE
PRECEDING SENTENCE APPLICABLE TO EACH FISCAL YEAR SHALL BE INCREASED BY AN
AMOUNT EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING (A) THE AMOUNT OF SUCH CAPITAL
EXPENDITURES (DETERMINED IN ACCORDANCE WITH GAAP) MADE BY THE ACQUIRED ENTITY OR
BUSINESS FOR THE THIRTY-SIX MONTH PERIOD IMMEDIATELY PRECEDING THE CONSUMMATION
OF SUCH PERMITTED ACQUISITION, BY (B) THREE (SUCH AMOUNT, THE “ACQUIRED
PERMITTED CAPITAL EXPENDITURE AMOUNT”); PROVIDED THAT, WITH RESPECT TO THE
FISCAL YEAR DURING WHICH ANY SUCH PERMITTED ACQUISITION OCCURS, THE AMOUNT OF
CAPITAL EXPENDITURES PERMITTED UNDER THE FIRST SENTENCE OF THIS SECTION 7.12
WITH RESPECT TO SUCH FISCAL YEAR SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE
PRODUCT OF (X) THE ACQUIRED PERMITTED CAPITAL EXPENDITURE AMOUNT AND (Y) A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS REMAINING IN SUCH FISCAL
YEAR AND THE DENOMINATOR OF WHICH IS 365 OR 366, IF APPLICABLE.


7.13         AMENDMENTS OF ORGANIZATION DOCUMENTS.  AMEND ANY OF ITS
ORGANIZATION DOCUMENTS IN A MANNER ADVERSE TO THE LENDERS.


7.14         ACCOUNTING CHANGES.  MAKE ANY CHANGE IN (A) ACCOUNTING POLICIES OR
REPORTING PRACTICES, EXCEPT AS REQUIRED BY GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, OR (B) FISCAL YEAR.


7.15         PREPAYMENTS, AMENDMENTS, ETC. OF INDEBTEDNESS.  (A) PREPAY, REDEEM,
PURCHASE, DEFEASE OR OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF
IN ANY MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF,
ANY INDEBTEDNESS, EXCEPT (I) THE PREPAYMENT OF THE CREDIT EXTENSIONS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (II) REGULARLY SCHEDULED OR
REQUIRED REPAYMENTS OR REDEMPTIONS OF INDEBTEDNESS LISTED ON PART (B) OF
SCHEDULE 5.05, (III) PREPAYMENTS OF THE LOANS UNDER THE SECOND LIEN CREDIT
AGREEMENT OTHERWISE PERMITTED BY SECTION 2.05, (IV) REPAYMENT OF THE ACQUISITION
LOAN (OR ANY INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION LOAN) WITH THE
PROCEEDS FROM THE BORROWINGS UNDER THE TERM FACILITY OR THE SECOND LIEN CREDIT
AGREEMENT AS SET FORTH IN SECTION 7.06(J), (V) THE REDEMPTION, REPURCHASE,
REFINANCING OR DEFEASANCE OF THE EXISTING NOTES PURSUANT TO THE DEBT TENDER
OFFER OR THE COC PUT OFFER, (VI) THE OPEN MARKET PURCHASE OF EXISTING NOTES FOR
AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000, PROVIDED THAT SUCH PURCHASE IS
NOT FINANCED WITH THE PROCEEDS OF THE TERM LOANS, OR (VII) PREPAYMENTS OF
INTERCOMPANY INDEBTEDNESS PERMITTED BY SECTION 7.02(B)(I); OR (B) (I) AMEND,
MODIFY OR CHANGE IN ANY MANNER MATERIALLY ADVERSE TO THE LENDERS ANY TERM OR
CONDITION OF ANY SUCH INDEBTEDNESS LISTED ON PART (B) OF SCHEDULE 5.05 OR (II)
AMEND, MODIFY OR CHANGE IN ANY MANNER ANY OF THE TERMS AND CONDITIONS OF THE
SECOND LIEN LOAN DOCUMENTS TO THE EXTENT ANY SUCH AMENDMENT, MODIFICATION OR
CHANGE IS NOT PERMITTED UNDER THE TERMS OF (A) THE INTERCREDITOR AGREEMENT AND
(B) SECTION 7.21.


7.16         AMENDMENT, ETC. OF THE RELATED DOCUMENTS.  CANCEL OR TERMINATE ANY
RELATED DOCUMENT OR CONSENT TO OR ACCEPT ANY CANCELLATION OR TERMINATION THEREOF
EXCEPT IN ACCORDANCE WITH ITS TERMS, AMEND, MODIFY OR CHANGE IN ANY MANNER ANY
TERM OR CONDITION OF ANY RELATED DOCUMENT OR GIVE ANY CONSENT, WAIVER OR
APPROVAL THEREUNDER, WAIVE ANY DEFAULT UNDER OR ANY BREACH OF ANY TERM OR
CONDITION OF ANY RELATED DOCUMENT, AGREE IN ANY MANNER TO ANY OTHER AMENDMENT,
MODIFICATION OR

95


--------------------------------------------------------------------------------



CHANGE OF ANY TERM OR CONDITION OF ANY RELATED DOCUMENT OR TAKE ANY OTHER ACTION
IN CONNECTION WITH ANY RELATED DOCUMENT THAT WOULD IMPAIR IN ANY MATERIAL
RESPECT THE VALUE OF THE INTEREST OR RIGHTS OF ANY LOAN PARTY THEREUNDER OR THAT
WOULD IMPAIR IN ANY MATERIAL RESPECT THE RIGHTS OR INTERESTS OF ANY AGENT OR ANY
LENDER.


7.17         PARTNERSHIPS, ETC.  BECOME A GENERAL PARTNER IN ANY GENERAL OR
LIMITED PARTNERSHIP OR JOINT VENTURE, EXCEPT TO THE EXTENT PERMITTED BY AND
SUBJECT TO SECTION 7.03.


7.18         SPECULATIVE TRANSACTIONS.  ENGAGE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENGAGE, IN ANY TRANSACTION INVOLVING COMMODITY OPTIONS OR
FUTURES CONTRACTS FOR SPECULATIVE PURPOSES OR ANY SIMILAR SPECULATIVE
TRANSACTIONS, WHICH ARE, IN ANY CASE, INCONSISTENT WITH PRIOR PRACTICE AND NOT
OTHERWISE MADE IN THE ORDINARY COURSE OF BUSINESS.


7.19         FORMATION OF SUBSIDIARIES.  ORGANIZE OR INVEST IN ANY NEW
SUBSIDIARY EXCEPT AS PERMITTED UNDER SECTION 7.03.


7.20         DESIGNATION AS DESIGNATED SENIOR DEBT.  DESIGNATE ANY OTHER
INDEBTEDNESS OF THE LOAN PARTIES AS “DESIGNATED SENIOR DEBT” FOR PURPOSES OF ANY
SUBORDINATED DEBT.


7.21         MODIFICATION OF SECOND LIEN LOAN DOCUMENTS.  AMEND, SUPPLEMENT OR
OTHERWISE MODIFY IN ANY MANNER ANY OF THE TERMS OR PROVISIONS CONTAINED IN, OR
APPLICABLE TO, ANY SECOND LIEN DOCUMENTS, UNLESS (A) NO FEE IS PAYABLE TO THE
LENDERS UNDER THE SECOND LIEN LOAN DOCUMENTS AND (B) THE SOLE PURPOSE OF ANY
SUCH AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION IS ONE OR MORE OF THE
FOLLOWING:  (I) TO EXTEND THE DATE OR REDUCE THE AMOUNT OF ANY REQUIRED
REPAYMENT, PREPAYMENT OR REDEMPTION OF THE PRINCIPAL OF THE LOANS UNDER THE
SECOND LIEN LOAN DOCUMENTS, (II) TO REDUCE THE RATE OR EXTEND THE DATE FOR
PAYMENT OF THE INTEREST, PREMIUM (IF ANY) OR FEES PAYABLE ON THE SECOND LIEN
LOAN, AS APPLICABLE, OR (III) TO MAKE THE COVENANTS, EVENTS OF DEFAULT OR
REMEDIES IN THE SECOND LIEN LOAN DOCUMENTS LESS RESTRICTIVE ON THE BORROWER OR
ITS SUBSIDIARIES.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01         EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT:

(A)           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN
OR ANY L/C OBLIGATION, OR (II) WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES
DUE, ANY INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE
HEREUNDER, OR (III) WITHIN FIVE BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY
OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR

(B)           SPECIFIC COVENANTS.  (I) THE BORROWER FAILS TO PERFORM OR OBSERVE
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.01, 6.02, 6.03,
6.05, 6.09, 6.10, 6.11, 6.12, 6.17, 6.19 OR ARTICLE VII, (II) HOLDINGS FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 7 OF THE
HOLDINGS GUARANTY OR (III) ANY OF THE SUBSIDIARY GUARANTORS FAILS TO PERFORM OR
OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 7 OF THE SUBSIDIARY
GUARANTY; OR

(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR

96


--------------------------------------------------------------------------------


(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE OR DEEMED MADE BY OR ON BEHALF OF THE BORROWER OR ANY OTHER
LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR MISLEADING IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR

(E)           CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES (A)
FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) AND, EXCEPT IN THE CASE OF ANY
SUCH PAYMENT DUE AT SCHEDULED MATURITY OR BY ACCELERATION, SUCH PAYMENT IS NOT
MADE WITHIN ANY APPLICABLE GRACE PERIOD, IN RESPECT OF (X) THE SECOND LIEN
CREDIT AGREEMENT, OR (Y) ANY OTHER INDEBTEDNESS OR GUARANTEE (OTHER THAN
INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING AN
AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND
INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT
ARRANGEMENT) FOR PURPOSES OF THIS CLAUSE (Y) OF MORE THAN THE THRESHOLD AMOUNT,
OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO
ANY SUCH INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A
TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR
BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH
INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT
THEREOF TO BE DEMANDED; PROVIDED THAT THE MAKING OF THE COC PUT OFFER SOLELY AS
A RESULT OF THE CONSUMMATION OF THE MERGER SHALL NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER THIS SECTION 8.01(E), OR (II) THERE OCCURS UNDER ANY SWAP CONTRACT
AN EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A)
ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY
TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH THE
BORROWER OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS DEFINED IN SUCH SWAP
CONTRACT) AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY THE LOAN
PARTY OR SUCH SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD
AMOUNT; OR

(F)            INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT
THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES
UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR

(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR

(H)           JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES (I) A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT EXCEEDING THE

97


--------------------------------------------------------------------------------


THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE
AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY, HAS BEEN
NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE), OR (II) ANY ONE
OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND, IN
EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING APPEAL OR
OTHERWISE, IS NOT IN EFFECT; OR

(I)            ERISA.  AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN OR
MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN LIABILITY OF ANY LOAN PARTY IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT; OR

(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY MATERIAL PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY LOAN DOCUMENT; OR

(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL OR THE
SPONSOR CEASES TO CONTROL THE BORROWER; OR

(L)            COLLATERAL DOCUMENT.  ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 4.01 OR 6.12 SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST
PRIORITY (SUBJECT TO PERMITTED LIENS) LIEN ON AND SECURITY INTEREST IN THE
COLLATERAL PURPORTED TO BE COVERED THEREBY; OR ANY LOAN PARTY CONTESTS IN ANY
MANNER THE VALIDITY, PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST IN
THE COLLATERAL PURPORTED TO BE COVERED THEREBY; OR

(M)          “SECOND LIEN EVENT OF DEFAULT”.  AN “EVENT OF DEFAULT” (AS DEFINED
IN THE SECOND LIEN CREDIT AGREEMENT) SHALL HAVE OCCURRED AND BE CONTINUING UNDER
THE SECOND LIEN CREDIT AGREEMENT; OR

(N)           “ACQUISITION LOAN EVENT OF DEFAULT”.  AN “EVENT OF DEFAULT” (AS
DEFINED IN THE ACQUISITION LOAN) SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE
ACQUISITION LOAN (OR ANY INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION
LOAN); PROVIDED SUCH EVENT OF DEFAULT UNDER THE ACQUISITION LOAN (OR ANY
INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION LOAN)  SHALL NOT BECOME AN
EVENT OF DEFAULT HEREUNDER UNLESS AND UNTIL SUCH EVENT OF DEFAULT UNDER THE
ACQUISITION LOAN (OR ANY INDEBTEDNESS INCURRED TO REFINANCE THE ACQUISITION
LOAN) SHALL HAVE CONTINUING FOR 5 DAYS; OR

(O)           NON-REPAYMENT OF THE EXISTING NOTES.  ALL OF THE EXISTING NOTES
HAVE NOT BEEN REDEEMED, REPURCHASED, REFINANCED OR DEFEASED PRIOR TO MARCH 31,
2008 UNLESS A MAJORITY OF THE EXISTING NOTES HAVE BEEN PURCHASED PRIOR TO SUCH
DATE PURSUANT TO THE DEBT TENDER OFFER.


8.02         REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT OCCURS AND
IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF, OR MAY, WITH
THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS:

98


--------------------------------------------------------------------------------


(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

(B)           DECLARE ANY OR ALL OF THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ANY OR ALL INTEREST ACCRUED AND UNPAID THEREON, AND ANY OR
ALL OTHER AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO
BE IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;

(C)           REQUIRE THAT THE BORROWER CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND

(D)           EXERCISE ON BEHALF OF ITSELF, THE OTHER AGENTS AND THE LENDERS ALL
RIGHTS AND REMEDIES AVAILABLE TO IT, THE OTHER AGENTS AND THE LENDERS UNDER THE
LOAN DOCUMENTS AND APPLICABLE LAW;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of any Agent or any Lender.


8.03         APPLICATION OF FUNDS.  AFTER THE EXERCISE OF REMEDIES PROVIDED FOR
IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE
AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN REQUIRED TO BE CASH
COLLATERALIZED AS SET FORTH IN THE PROVISO TO SECTION 8.02), ANY AMOUNTS
RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT IN THE FOLLOWING ORDER:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Agents in their capacities
as such ratably among them in proportion to the amounts described in this clause
First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and obligations under Secured Hedge
Agreements, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;

99


--------------------------------------------------------------------------------


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize 105% of that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are then due and payable to the Agents
and the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Unaccrued Indemnity Claims), to
the Borrower or as otherwise required by Law.

Subject to Section 2.03(e), amounts used to Cash Collateralize 105% of the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above, and
thereafter applied as provided in clause “Last” above.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01         AUTHORIZATION AND ACTION.  EACH LENDER (IN ITS CAPACITIES AS A
LENDER, THE SWING LINE LENDER (IF APPLICABLE), THE L/C ISSUER (IF APPLICABLE)
AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL HEDGE BANKS) HEREBY
APPOINTS AND AUTHORIZES EACH AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF
AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AS ARE DELEGATED TO SUCH AGENT BY THE TERMS HEREOF AND THEREOF,
TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO. 
AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THE LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ENFORCEMENT OR COLLECTION OF THE NOTES), NO AGENT SHALL BE
REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO
ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR
REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS (OR, IF
REQUIRED HEREBY, ALL LENDERS), AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL
LENDERS AND ALL HOLDERS OF NOTES; PROVIDED, HOWEVER, THAT NO AGENT SHALL BE
REQUIRED TO TAKE ANY ACTION THAT EXPOSES SUCH AGENT TO PERSONAL LIABILITY OR
THAT IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW.  EACH AGENT AGREES TO GIVE
TO EACH LENDER PROMPT NOTICE OF EACH NOTICE GIVEN TO IT BY THE BORROWER PURSUANT
TO THE TERMS OF THIS AGREEMENT.


9.02         AGENT’S RELIANCE, ETC.  NEITHER ANY AGENT NOR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE GENERALITY OF THE FOREGOING, EACH AGENT: 
(A) MAY TREAT THE PAYEE OF ANY NOTE AS THE HOLDER THEREOF UNTIL, IN THE CASE OF
THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT RECEIVES AND ACCEPTS AN
ASSIGNMENT AND ASSUMPTION ENTERED INTO BY THE LENDER THAT IS THE PAYEE OF SUCH
NOTE, AS ASSIGNOR, AND AN ELIGIBLE ASSIGNEE, AS ASSIGNEE, OR, IN THE CASE OF THE
COLLATERAL AGENT, SUCH AGENT HAS RECEIVED NOTICE FROM THE ADMINISTRATIVE AGENT
THAT IT HAS RECEIVED AND ACCEPTED SUCH ASSIGNMENT AND ASSUMPTION, IN EACH CASE
AS PROVIDED IN SECTION 10.06; (B) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR ANY LOAN PARTY), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS; (C) MAKES NO WARRANTY OR REPRESENTATION TO ANY LENDER
AND SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS (WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH THE LOAN
DOCUMENTS; (D) SHALL NOT HAVE ANY DUTY

100


--------------------------------------------------------------------------------



TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE, OBSERVANCE OR SATISFACTION OF
ANY OF THE TERMS, COVENANTS OR CONDITIONS OF ANY LOAN DOCUMENT ON THE PART OF
ANY LOAN PARTY OR THE EXISTENCE AT ANY TIME OF ANY DEFAULT UNDER THE LOAN
DOCUMENTS OR TO INSPECT THE PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF ANY
LOAN PARTY; (E) SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR THE DUE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE
PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO
BE CREATED UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; AND (F) SHALL INCUR NO
LIABILITY UNDER OR IN RESPECT OF ANY LOAN DOCUMENT BY ACTING UPON ANY NOTICE,
CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY TELECOPIER,
ELECTRONIC MAIL OR INTERNET OR INTRANET POSTING OR OTHER DISTRIBUTION) BELIEVED
BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.  WITHOUT
LIMITATION ON ANY OTHER PROVISION HEREOF, NEITHER AGENT SHALL BE DEEMED TO HAVE
NOTICE OR KNOWLEDGE OF AN EVENT OF DEFAULT UNLESS WRITTEN NOTICE THEREOF HAS
BEEN RECEIVED FROM THE BORROWER OR ANY LENDER.


9.03         CREDIT SUISSE AND AFFILIATES.  WITH RESPECT TO ITS COMMITMENTS, THE
LOANS MADE BY IT AND THE NOTES ISSUED TO IT, IF ANY, CREDIT SUISSE SHALL HAVE
THE SAME RIGHTS AND POWERS UNDER THE LOAN DOCUMENTS AS ANY OTHER LENDER AND MAY
EXERCISE THE SAME AS THOUGH IT WERE NOT AN AGENT; AND THE TERM “LENDER” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED, INCLUDE CREDIT SUISSE IN ITS INDIVIDUAL
CAPACITY.  CREDIT SUISSE AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY
TO, ACT AS TRUSTEE UNDER INDENTURES OF, ACCEPT INVESTMENT BANKING ENGAGEMENTS
FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH, ANY LOAN PARTY, ANY
SUBSIDIARIES OF ANY LOAN PARTY AND ANY PERSON THAT MAY DO BUSINESS WITH OR OWN
SECURITIES OF ANY LOAN PARTY OR ANY SUCH SUBSIDIARY, ALL AS IF CREDIT SUISSE WAS
NOT AN AGENT AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.  NO AGENT
SHALL HAVE ANY DUTY TO DISCLOSE ANY INFORMATION OBTAINED OR RECEIVED BY IT OR
ANY OF ITS AFFILIATES RELATING TO ANY LOAN PARTY OR ANY SUBSIDIARIES OF ANY LOAN
PARTY TO THE EXTENT SUCH INFORMATION WAS OBTAINED OR RECEIVED IN ANY CAPACITY
OTHER THAN AS SUCH AGENT.


9.04         LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER AND BASED
ON THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01 AND SUCH OTHER DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO ACKNOWLEDGES THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT.


9.05         INDEMNIFICATION OF AGENTS.


(A)           EACH TERM LENDER SEVERALLY AGREES TO INDEMNIFY EACH AGENT OR ANY
RELATED PARTY AND EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO INDEMNIFY
EACH AGENT, THE L/C ISSUER OR ANY RELATED PARTY (IN EACH CASE, TO THE EXTENT NOT
REIMBURSED BY THE BORROWER) FROM AND AGAINST SUCH LENDER’S APPLICABLE PERCENTAGE
OF ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH AGENT,
THE L/C ISSUER OR ANY RELATED PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THE
LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT, THE L/C ISSUER OR
ANY RELATED PARTY UNDER THE LOAN DOCUMENTS (COLLECTIVELY, THE “INDEMNIFIED
COSTS”); PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF
SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH AGENT’S, THE L/C
ISSUER’S OR ANY RELATED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FOUND
IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. 
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE EACH AGENT,
THE L/C ISSUER OR ANY RELATED PARTY PROMPTLY UPON DEMAND FOR ITS APPLICABLE
PERCENTAGE OF ANY COSTS AND EXPENSES (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) (INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL)

101


--------------------------------------------------------------------------------



PAYABLE BY THE BORROWER UNDER SECTION 10.04, TO THE EXTENT THAT SUCH AGENT, THE
L/C ISSUER OR ANY RELATED PARTY IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND
EXPENSES BY THE BORROWER.  IN THE CASE OF ANY INVESTIGATION, LITIGATION OR
PROCEEDING GIVING RISE TO ANY INDEMNIFIED COSTS, THIS SECTION 9.05 APPLIES
WHETHER ANY SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY
LENDER OR ANY OTHER PERSON.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (A) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


(B)           THE FAILURE OF ANY LENDER TO REIMBURSE ANY AGENT, THE L/C ISSUER
OR ANY RELATED PARTY, AS THE CASE MAY BE, PROMPTLY UPON DEMAND FOR ITS
APPLICABLE PERCENTAGE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDERS TO SUCH
AGENT, THE L/C ISSUER, OR ANY RELATED PARTY, AS THE CASE MAY BE, AS PROVIDED
HEREIN SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO
REIMBURSE SUCH AGENT, THE L/C ISSUER, OR RELATED PARTY, AS THE CASE MAY BE, FOR
ITS APPLICABLE PERCENTAGE OF SUCH AMOUNT, BUT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO REIMBURSE SUCH AGENT, THE L/C ISSUER, OR
RELATED PARTY, AS THE CASE MAY BE, FOR SUCH OTHER LENDER’S APPLICABLE PERCENTAGE
OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
LENDER HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER CONTAINED IN THIS
SECTION 9.05 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


9.06         SUCCESSOR AGENTS.  ANY AGENT MAY RESIGN AT ANY TIME BY GIVING
WRITTEN NOTICE THEREOF TO THE LENDERS AND THE BORROWER.  UPON ANY SUCH
RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
AGENT (WHICH, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE
TIME OF SUCH APPOINTMENT, SHALL BE REASONABLY ACCEPTABLE TO THE BORROWER).  IF
NO SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS, AND
SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER THE RETIRING AGENT’S
GIVING OF NOTICE OF RESIGNATION, THEN THE RETIRING AGENT MAY, ON BEHALF OF THE
LENDERS, APPOINT A SUCCESSOR AGENT, WHICH, UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND IS CONTINUING, SHALL BE REASONABLY ACCEPTABLE TO THE BORROWER AND
WHICH SHALL BE A COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OR OF ANY STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$250,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A
SUCCESSOR AGENT AND, IN THE CASE OF A SUCCESSOR COLLATERAL AGENT, UPON THE
EXECUTION AND FILING OR RECORDING OF SUCH FINANCING STATEMENTS, OR AMENDMENTS
THERETO, AND SUCH OTHER INSTRUMENTS OR NOTICES, AS MAY BE NECESSARY OR
DESIRABLE, OR AS THE REQUIRED LENDERS MAY REQUEST, IN ORDER TO CONTINUE THE
PERFECTION OF THE LIENS GRANTED OR PURPORTED TO BE GRANTED BY THE COLLATERAL
DOCUMENTS, SUCH SUCCESSOR AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, DISCRETION, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE
RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE
LOAN DOCUMENTS.  IF WITHIN 45 DAYS AFTER WRITTEN NOTICE IS GIVEN OF THE RETIRING
AGENT’S RESIGNATION UNDER THIS SECTION 9.06 NO SUCCESSOR AGENT SHALL HAVE BEEN
APPOINTED AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, THEN ON SUCH 45TH DAY
(A) THE RETIRING AGENT’S RESIGNATION SHALL BECOME EFFECTIVE, (B) THE RETIRING
AGENT SHALL THEREUPON BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND (C) THE REQUIRED LENDERS SHALL THEREAFTER PERFORM ALL DUTIES
OF THE RETIRING AGENT UNDER THE LOAN DOCUMENTS UNTIL SUCH TIME, IF ANY, AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.  AFTER ANY
RETIRING AGENT’S RESIGNATION HEREUNDER AS AGENT SHALL HAVE BECOME EFFECTIVE, THE
PROVISIONS OF THIS ARTICLE IX SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THIS AGREEMENT.


9.07         ARRANGER HAS NO LIABILITY.  IT IS UNDERSTOOD AND AGREED THAT THE
ARRANGER SHALL NOT HAVE ANY DUTIES, RESPONSIBILITIES OR LIABILITIES UNDER THIS
AGREEMENT WHATSOEVER.


9.08         ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY

102


--------------------------------------------------------------------------------



DEMAND ON THE BORROWER) SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDING OR OTHERWISE:

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE
AGENTS (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE AGENTS AND THEIR RESPECTIVE
AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE AGENTS UNDER
SECTIONS 2.03(J), 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


9.09         COLLATERAL AND GUARANTY MATTERS.  THE LENDERS AND THE L/C ISSUER
IRREVOCABLY AUTHORIZE THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT, AT
THEIR OPTION AND IN THEIR DISCRETION:

(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE AGGREGATE
COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS NOT YET ACCRUED AND PAYABLE), INCLUDING ALL
OBLIGATIONS UNDER ALL SECURED HEDGE AGREEMENTS, AND THE EXPIRATION OR
TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF
OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, OR (III) SUBJECT TO SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED
IN WRITING BY THE REQUIRED LENDERS;

(B)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE APPLICABLE
GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION
PERMITTED HEREUNDER; AND

(C)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
COLLATERAL AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.01(I).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (or, if necessary, all Lenders) will confirm in writing the
authority of the Agents to release its interest in particular types or items of
property, or to release any Guarantor from its obligations under the applicable
Guaranty pursuant to this Section 9.09.  In each case as specified in this
Section 9.09, the Administrative Agent and the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral

103


--------------------------------------------------------------------------------


Documents, or to release such Guarantor from its obligations under the
applicable Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.09.


9.10         INTERCREDITOR AGREEMENT.  EACH OF THE LENDERS HEREBY ACKNOWLEDGES
THAT IT HAS RECEIVED AND REVIEWED THE INTERCREDITOR AGREEMENT AND AGREES TO BE
BOUND BY THE TERMS THEREOF.  EACH LENDER (AND EACH PERSON THAT BECOMES A LENDER
HEREUNDER PURSUANT TO SECTION 10.06) HEREBY (I) ACKNOWLEDGES THAT CREDIT SUISSE
IS ACTING UNDER THE INTERCREDITOR AGREEMENT IN MULTIPLE CAPACITIES AS THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE COLLATERAL AGENT UNDER THE
INTERCREDITOR AGREEMENT AND (II) WAIVES ANY CONFLICT OF INTEREST, NOW
CONTEMPLATED OR ARISING HEREAFTER, IN CONNECTION THEREWITH AND AGREES NOT TO
ASSERT AGAINST CREDIT SUISSE ANY CLAIMS, CAUSES OF ACTION, DAMAGES OR
LIABILITIES OF WHATEVER KIND OR NATURE RELATING THERETO.  EACH LENDER (AND EACH
PERSON THAT BECOMES A LENDER HEREUNDER PURSUANT TO SECTION 10.06) HEREBY
AUTHORIZES AND DIRECTS CREDIT SUISSE TO ENTER INTO THE INTERCREDITOR AGREEMENT
ON BEHALF OF SUCH LENDER AND AGREES THAT CREDIT SUISSE, IN ITS VARIOUS
CAPACITIES THEREUNDER, MAY TAKE SUCH ACTIONS ON ITS BEHALF AS IS CONTEMPLATED BY
THE TERMS OF THE INTERCREDITOR AGREEMENT.


ARTICLE X
MISCELLANEOUS


10.01       AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY THE
BORROWER OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE REQUIRED LENDERS AND THE BORROWER OR THE APPLICABLE LOAN PARTY, AS
THE CASE MAY BE, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND EACH SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT,
WAIVER OR CONSENT SHALL:

(A)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

(B)           POSTPONE ANY DATE SCHEDULED FOR ANY PAYMENT OF PRINCIPAL OR
INTEREST OR FEES UNDER SECTION 2.07, 2.08 OR 2.09 WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY (PROVIDED THAT THE CONSENT OF EACH LENDER
SHALL BE REQUIRED TO EXTEND THE MATURITY DATE);

(C)           REDUCE OR FORGIVE THE PRINCIPAL OF, OR THE RATE OF INTEREST
SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (V) OF THE
SECOND PROVISO TO THIS SECTION 10.01), ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF
THE REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY INTEREST OR LETTER OF
CREDIT FEES AT THE DEFAULT RATE AND SUCH WAIVER SHALL NOT CONSTITUTE A REDUCTION
OF THE RATE OF INTEREST HEREUNDER;

(D)           CHANGE THE ORDER OF APPLICATION OF ANY REDUCTION IN THE
COMMITMENTS OR ANY PREPAYMENT OF LOANS BETWEEN THE FACILITIES FROM THE
APPLICATION THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.05(B),
SECTION 2.06(B), SECTION 2.06(C) OR SECTION 8.03, RESPECTIVELY, OR IN ANY OTHER
MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS UNDER SUCH FACILITIES
OR REQUIRE THE PERMANENT REDUCTION OF THE REVOLVING CREDIT FACILITY AT ANY TIME
WHEN ALL OR A PORTION OF THE TERM FACILITY REMAINS IN EFFECT WITHOUT THE WRITTEN
CONSENT OF EACH SUCH LENDER DIRECTLY AFFECTED THEREBY;

(E)           CHANGE ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED

104


--------------------------------------------------------------------------------


TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;

(F)            RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;

(G)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE HOLDINGS
GUARANTY OR THE SUBSIDIARY GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

(H)           IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER TO
ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF
LENDERS HAVING MORE THAN 50% OF THE AGGREGATE CREDIT EXPOSURES THEN IN EFFECT
WITHIN EACH OF THE FOLLOWING CLASSES OF COMMITMENTS, LOANS AND OTHER CREDIT
EXTENSIONS:  (I) THE CLASS CONSISTING OF THE REVOLVING CREDIT COMMITMENTS,
COMBINED ON AN AGGREGATE BASIS, AND (II) THE CLASS CONSISTING OF THE TERM
COMMITMENTS, COMBINED ON AN AGGREGATE BASIS.  FOR PURPOSES OF THIS CLAUSE, THE
AGGREGATE AMOUNT OF EACH LENDER’S RISK PARTICIPATION AND FUNDED PARTICIPATION IN
L/C OBLIGATIONS AND SWING LINE LOANS SHALL BE DEEMED TO BE HELD BY SUCH LENDER;

(I)            AFFECT ADVERSELY THE INTERESTS, RIGHTS OR OBLIGATIONS OF THE
REVOLVING CREDIT LENDERS IN A MANNER SUBSTANTIALLY DIFFERENT FROM THE EFFECT OF
SUCH AMENDMENT, WAIVER OR CONSENT ON THE TERM LENDERS, UNLESS CONSENTED TO BY
THE REQUIRED REVOLVING CREDIT LENDERS, IT BEING UNDERSTOOD THAT ANY AMENDMENT,
WAIVER OR CONSENT THAT HAS THE EFFECT OF CURING OR WAIVING ANY DEFAULT AND THAT
CONTEMPLATES A BORROWING IN CONNECTION WITH SUCH AMENDMENT, WAIVER OR CONSENT
SHALL REQUIRE THE CONSENT OF THE REQUIRED REVOLVING CREDIT LENDERS; OR

(J)            AFFECT ADVERSELY THE INTERESTS, RIGHTS OR OBLIGATIONS OF THE TERM
LENDERS IN A MANNER SUBSTANTIALLY DIFFERENT FROM THE EFFECT OF SUCH AMENDMENT,
WAIVER OR CONSENT ON THE REVOLVING CREDIT LENDERS, UNLESS CONSENTED TO BY
REQUIRED TERM LENDERS;

and provided further that, without limiting any requirement that the same be
signed or executed by the Borrower or any other applicable Loan Party, (i) no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any L/C Related Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by an Agent in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, such
Agent under this Agreement or any other Loan Document; (iv) Section 10.06(i) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders and the Borrower (a)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the

105


--------------------------------------------------------------------------------


Lenders holding such credit facilities in any determination of the Required
Lenders (other than for purposes of the amendment adding such credit
facilities).


10.02       NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES.


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

(I)            IF TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE

106


--------------------------------------------------------------------------------



ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER
AND THE SWING LINE LENDER.


(D)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICE AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I)
SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE
NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II)
THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER,
EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER.  ALL TELEPHONIC
NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY
BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


10.03       NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER, THE L/C
ISSUER OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON
IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER OR ANY OTHER LOAN
DOCUMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED, AND
PROVIDED UNDER EACH OTHER LOAN DOCUMENT, ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.

107


--------------------------------------------------------------------------------



10.04       EXPENSES; INDEMNITY; DAMAGE WAIVER; NO LIABILITY OF THE L/C ISSUER. 
(A)  COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND (I) ALL COSTS AND
EXPENSES OF EACH AGENT AND ITS AFFILIATES IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION AND AMENDMENT OF, OR ANY
CONSENT OR WAIVER UNDER, THE LOAN DOCUMENTS (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED) (INCLUDING, WITHOUT
LIMITATION, (A) ALL DUE DILIGENCE, COLLATERAL REVIEW, ARRANGEMENT, SYNDICATION,
TRANSPORTATION, COMPUTER, DUPLICATION, APPRAISAL, AUDIT, INSURANCE, CONSULTANT,
SEARCH, FILING AND RECORDING FEES AND EXPENSES AND (B) THE REASONABLE FEES AND
EXPENSES OF OUTSIDE COUNSEL FOR EACH AGENT WITH RESPECT THERETO, WITH RESPECT TO
ADVISING SUCH AGENT AS TO ITS RIGHTS AND RESPONSIBILITIES AND ONGOING
ADMINISTRATION OF THE LOAN DOCUMENTS, OR THE PERFECTION, PROTECTION,
INTERPRETATION OR PRESERVATION OF RIGHTS OR INTERESTS, UNDER THE LOAN DOCUMENTS,
WITH RESPECT TO NEGOTIATIONS WITH ANY LOAN PARTY OR WITH OTHER CREDITORS OF ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND WITH RESPECT TO PRESENTING CLAIMS IN
OR OTHERWISE PARTICIPATING IN OR MONITORING ANY BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR PROCEEDING INVOLVING CREDITORS’ RIGHTS GENERALLY AND ANY PROCEEDING
ANCILLARY THERETO), (II) ALL COSTS AND EXPENSES INCURRED BY EACH L/C ISSUER IN
CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL COSTS AND EXPENSES OF
EACH AGENT, EACH L/C ISSUER AND EACH LENDER IN CONNECTION WITH THE ENFORCEMENT
OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS, WHETHER IN
ANY ACTION, SUIT OR LITIGATION, OR ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
PROCEEDING AFFECTING CREDITORS’ RIGHTS GENERALLY AND ALL COSTS AND EXPENSES OF
EACH AGENT AND ITS AFFILIATES WITH RESPECT TO ANY NEGOTIATIONS ARISING OUT OF
ANY DEFAULT (INCLUDING, WITHOUT LIMITATION, THE FEES EXPENSES OF OUTSIDE COUNSEL
FOR EACH AGENT, THE L/C ISSUER AND EACH LENDER WITH RESPECT THERETO); PROVIDED
THAT THE BORROWER SHALL NOT BE REQUIRED TO REIMBURSE THE LEGAL FEES AND EXPENSES
OF MORE THAN ONE OUTSIDE COUNSEL (IN ADDITION TO SPECIAL COUNSEL AND UP TO ONE
LOCAL COUNSEL IN EACH APPLICABLE LOCAL JURISDICTION) FOR ALL PERSONS INDEMNIFIED
UNDER THIS SECTION 10.04(A) (WHICH SHALL BE SELECTED BY THE ADMINISTRATIVE
AGENT) UNLESS, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT,
REPRESENTATION OF ALL SUCH INDEMNIFIED PERSONS WOULD BE INAPPROPRIATE DUE TO THE
EXISTENCE OF AN ACTUAL OR POTENTIAL CONFLICT OF INTEREST.  THE BORROWER FURTHER
AGREES TO PAY ANY STAMP OR OTHER TAXES THAT MAY BE PAYABLE IN CONNECTION WITH
THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT.

(b)          Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Agent, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all actual losses (other than lost profit), claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any outside counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of (A) the commitment papers related to
financing the Transaction, (B) this Agreement, (C) any other Loan Document or
(D) any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby and the
contemplated use of the proceeds of Credit Extensions hereunder, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto and whether or not any of the transactions contemplated hereunder or
under any of the other Loan Documents is consummated, in all

108


--------------------------------------------------------------------------------


cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee (or any of its
Subsidiaries or their respective officers, directors, employees or controlling
persons).


(C)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


(D)           NO LIABILITY OF THE L/C ISSUER.  AS AGAINST THE L/C ISSUER, THE
AGENTS AND THE LENDERS, THE BORROWER ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS
OF ANY BENEFICIARY OR TRANSFEREE OF ANY LETTER OF CREDIT WITH RESPECT TO ITS USE
OF SUCH LETTER OF CREDIT.  NEITHER THE L/C ISSUER NOR ANY OF ITS OFFICERS OR
DIRECTORS SHALL BE LIABLE OR RESPONSIBLE FOR:  (I) THE USE THAT MAY BE MADE OF
ANY LETTER OF CREDIT OR ANY ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE
IN CONNECTION THEREWITH; (II) THE VALIDITY, SUFFICIENCY OR GENUINENESS OF
DOCUMENTS, OR OF ANY ENDORSEMENT THEREON, EVEN IF SUCH DOCUMENTS SHOULD PROVE TO
BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, FRAUDULENT OR FORGED;
(III) PAYMENT BY THE L/C ISSUER AGAINST PRESENTATION OF DOCUMENTS THAT DO NOT
COMPLY WITH THE TERMS OF A LETTER OF CREDIT, INCLUDING FAILURE OF ANY DOCUMENTS
TO BEAR ANY REFERENCE OR ADEQUATE REFERENCE TO THE LETTER OF CREDIT; OR (IV) ANY
OTHER CIRCUMSTANCES WHATSOEVER IN MAKING OR FAILING TO MAKE PAYMENT UNDER ANY
LETTER OF CREDIT, EXCEPT THAT THE BORROWER SHALL HAVE A CLAIM AGAINST THE L/C
ISSUER, AND THE L/C ISSUER SHALL BE LIABLE TO THE BORROWER, TO THE EXTENT OF ANY
DIRECT, BUT NOT CONSEQUENTIAL, DAMAGES SUFFERED BY THE BORROWER THAT THE
BORROWER PROVES WERE CAUSED BY (A) THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE AS DETERMINED IN A FINAL JUDGMENT BY A COURT OF COMPETENT
JURISDICTION OR (B) THE L/C ISSUER’S GROSSLY NEGLIGENT OR WILLFUL FAILURE TO
MAKE LAWFUL PAYMENT UNDER A LETTER OF CREDIT AFTER THE PRESENTATION TO IT OF A
DRAFT AND CERTIFICATES STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF THE
LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE
L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER,
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY.


(E)           IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR
OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES OF COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE
PAID ON BEHALF OF SUCH LOAN PARTY BY THE ADMINISTRATIVE AGENT OR ANY LENDER, IN
ITS SOLE DISCRETION.


(F)            PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION 10.04 SHALL BE
PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(G)           SURVIVAL.  THE AGREEMENTS IN THIS SECTION 10.04 SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

109


--------------------------------------------------------------------------------



10.05       PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF
OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY
LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER EXERCISES ITS
RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART
THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS DISCRETION) TO BE
REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN (A) TO THE EXTENT OF
SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B) EACH LENDER
AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO RECOVERED
FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE
OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS
AND THE L/C ISSUER UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


10.06       SUCCESSORS AND ASSIGNS.


(A)           WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED
TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE PERMITTED SUCCESSORS AND
ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS BY OR ON
BEHALF OF HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE L/C ISSUER OR THE LENDERS THAT ARE CONTAINED IN THIS AGREEMENT SHALL
BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


(B)           EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR
A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED,
HOWEVER, THAT (I) SUCH ASSIGNMENT MUST BE CONSENTED TO BY THE ADMINISTRATIVE
AGENT AND THE BORROWER (WHICH CONSENT, IN EITHER CASE, MAY NOT BE UNREASONABLY
WITHHELD OR DELAYED), PROVIDED THAT THE CONSENT OF THE BORROWER SHALL NOT BE
REQUIRED IF AN EVENT OF DEFAULT UNDER SECTION 8.01(A) OR (F) HAS OCCURRED AND IS
CONTINUING, (II) IN THE CASE OF ANY ASSIGNMENTS OF TERM LOANS, THE BORROWER
SHALL HAVE BEEN GIVEN NOTICE BY THE ADMINISTRATIVE AGENT (PROVIDED THAT FAILURE
TO GIVE SUCH NOTICE SHALL NOT INVALIDATE SUCH ASSIGNMENT AS BETWEEN THE ASSIGNOR
AND THE ASSIGNEE), (III) IN THE CASE OF ANY ASSIGNMENT OF A REVOLVING CREDIT
COMMITMENT AND/OR OUTSTANDING AMOUNTS UNDER THE REVOLVING CREDIT FACILITY, EACH
OF THE L/C ISSUER, THE SWING LINE LENDER AND THE BORROWER MUST GIVE ITS PRIOR
WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED); PROVIDED THAT THE CONSENT OF THE BORROWER SHALL NOT BE
REQUIRED TO ANY SUCH ASSIGNMENT (A) DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, (B) BY CREDIT SUISSE IN ITS CAPACITY AS THE INITIAL LENDER HEREUNDER IN
CONNECTION WITH THE INITIAL SYNDICATION OF THE FACILITY (WHICH SHALL BE DONE IN
CONSULTATION WITH THE BORROWER) DURING THE FIRST 90 DAYS AFTER THE EARLIER OF
(1) THE DATE OF THE THIRD TERM BORROWING (OR THE FIRST OR SECOND TERM BORROWING,
IF THE ENTIRE AMOUNT OF THE TERM FACILITY IS DRAWN AS A PART OF SUCH BORROWING)
AND (2) THE DATE ON WHICH THE TERM COMMITMENTS ARE TERMINATED, OR (C) TO A
LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND, (IV) THE AMOUNT OF THE
COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED
AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $1,000,000 (OR, IF
LESS, THE ENTIRE REMAINING AMOUNT OF SUCH LENDER’S COMMITMENT) AND SHALL BE IN
AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 (OR THE ENTIRE REMAINING
AMOUNT OF SUCH LENDER’S COMMITMENT), PROVIDED, HOWEVER, THAT CONCURRENT
ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM
MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE ASSIGNEE (OR TO AN ASSIGNEE AND MEMBERS
OF ITS ASSIGNEE GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF
DETERMINING WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET, (V) THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ASSUMPTION VIA AN ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO THE
ADMINISTRATIVE AGENT

110


--------------------------------------------------------------------------------



(OR, IF PREVIOUSLY AGREED WITH THE ADMINISTRATIVE AGENT, MANUALLY), AND SHALL
PAY TO THE ADMINISTRATIVE AGENT A PROCESSING AND RECORDATION FEE OF $3,500
(WHICH FEE MAY BE WAIVED OR REDUCED IN THE SOLE DISCRETION OF THE ADMINISTRATIVE
AGENT), (VI) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER IMMEDIATELY PRIOR TO THE
ASSIGNMENT, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE AND THE APPLICABLE TAX FORMS, (VII) THE ASSIGNEE SHALL NOT BE THE
BORROWER OR AN AFFILIATE OR SUBSIDIARY OF THE BORROWER.  UPON ACCEPTANCE AND
RECORDING PURSUANT TO SUBSECTION (E) OF THIS SECTION 10.06, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION, (A) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04
AND 10.04, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT AND NOT YET PAID). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF AT ANY TIME THAT NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A LENDER PROPOSES TO ASSIGN ALL
OR ANY PORTION OF ITS RIGHTS HEREUNDER TO ANY PERSON THAT IS NOT A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND AND IS NOT A COMMERCIAL BANK, FINANCE
COMPANY, INSURANCE COMPANY, FINANCIAL INSTITUTION, OR OTHER ENTITY THAT IS OR
WILL BE ENGAGED IN MAKING, PURCHASING, HOLDING OR OTHERWISE INVESTING IN BANK
LOANS AND SIMILAR EXTENSIONS OF CREDIT IN THE ORDINARY COURSE OF ITS BUSINESS (A
“NON-FINANCIAL ENTITY”), THEN SUCH LENDER SHALL NOTIFY THE ADMINISTRATIVE AGENT
IN WRITING THAT SUCH PROPOSED ASSIGNEE IS A NON-FINANCIAL ENTITY.  PRIOR TO
GRANTING ITS APPROVAL TO SUCH PROPOSED ASSIGNMENT, THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BORROWER IN WRITING OF THE IDENTITY OF SUCH NON-FINANCIAL
ENTITY.  NO ASSIGNMENT SHALL BE MADE TO ANY NON-FINANCIAL ENTITY THAT IS
DESIGNATED ON A GOOD FAITH BASIS BY THE BORROWER, WITHIN THREE BUSINESS DAYS
AFTER RECEIPT BY THE BORROWER OF NOTIFICATION FROM THE ADMINISTRATIVE AGENT
PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, AS A DIRECT OR INDIRECT
COMPETITOR OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER.  THE
ADMINISTRATIVE AGENT SHALL IN NO EVENT BE LIABLE FOR THE FAILURE OF A LENDER TO
NOTIFY THE ADMINISTRATIVE AGENT THAT ANY PROPOSED ASSIGNEE IS A NON-FINANCIAL
ENTITY.  THE ADMINISTRATIVE AGENT SHALL IN NO EVENT BE LIABLE FOR THE FAILURE TO
NOTIFY THE BORROWER OF AN ASSIGNMENT OF A TERM LOAN PURSUANT TO CLAUSE (II)
HEREOF AND FAILURE BY THE ADMINISTRATIVE AGENT TO PROVIDE SUCH NOTICE SHALL IN
NO WAY AFFECT THE VALIDITY OR EFFECTIVENESS OF SUCH ASSIGNMENT.


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ASSUMPTION, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS
FOLLOWS:  (I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL
OWNER OF THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM
AND THAT ITS TERM COMMITMENT AND REVOLVING CREDIT COMMITMENT, AND THE
OUTSTANDING BALANCES OF ITS TERM LOANS AND REVOLVING LOANS (AND L/C OBLIGATIONS,
IF ANY), IN EACH CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE
NOT BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH ASSIGNMENT AND ASSUMPTION;
(II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO, OR THE FINANCIAL CONDITION OF
ANY LOAN PARTY OR THE PERFORMANCE OR OBSERVANCE BY ANY LOAN PARTY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE REPRESENTS
AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND
ASSUMPTION; (IV) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS
AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS REFERRED
TO IN SECTION 5.05 OR DELIVERED PURSUANT TO SECTION 6.01 AND SUCH OTHER
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ASSUMPTION; (V) SUCH
ASSIGNEE WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, THE ARRANGER, SUCH ASSIGNING LENDER OR ANY OTHER LENDER
AND BASED ON SUCH

111


--------------------------------------------------------------------------------



DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS
AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT, RESPECTIVELY, BY THE TERMS HEREOF, TOGETHER WITH
SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY
THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE L/C ISSUER, THE COLLATERAL AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE
L/C ISSUER AND THE COLLATERAL AGENT, AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.


(E)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE
AND APPLICABLE TAX FORMS COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE
ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER) AND THE WRITTEN CONSENT OF THE
SWING LINE LENDER, THE L/C ISSUER, THE BORROWER (TO THE EXTENT REQUIRED) AND THE
ADMINISTRATIVE AGENT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
(I) ACCEPT SUCH ASSIGNMENT AND ASSUMPTION, (II) RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER AND (III) GIVE NOTICE THEREOF TO THE L/C ISSUER AND THE
SWING LINE LENDER.  NO ASSIGNMENT SHALL BE EFFECTIVE UNLESS IT HAS BEEN RECORDED
IN THE REGISTER AS PROVIDED IN THIS SUBSECTION (E).


(F)            EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER, THE SWING
LINE LENDER, THE L/C ISSUER OR THE ADMINISTRATIVE AGENT SELL PARTICIPATIONS TO
ONE OR MORE BANKS OR OTHER ENTITIES IN ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) THE PARTICIPATING BANKS OR OTHER ENTITIES SHALL BE ENTITLED TO THE BENEFIT
OF THE COST PROTECTION PROVISIONS CONTAINED IN SECTIONS 3.01 AND 3.05 TO THE
SAME EXTENT AS IF THEY WERE LENDERS (BUT, WITH RESPECT TO ANY PARTICULAR
PARTICIPANT, TO NO GREATER EXTENT THAN THE LENDER THAT SOLD THE PARTICIPATION TO
SUCH PARTICIPANT) AND (IV) THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C
ISSUER AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE
OBLIGATIONS OF THE BORROWER RELATING TO THE LOANS OR L/C DISBURSEMENTS AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
(OTHER THAN AMENDMENTS, MODIFICATIONS OR WAIVERS DECREASING ANY FEES PAYABLE
HEREUNDER OR THE AMOUNT OF PRINCIPAL OF OR THE RATE AT WHICH INTEREST IS PAYABLE
ON THE LOANS, EXTENDING ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FIXED FOR
THE PAYMENT OF INTEREST ON THE LOANS, INCREASING OR EXTENDING THE COMMITMENTS OR
RELEASING ANY GUARANTOR OR ALL OR ANY SUBSTANTIAL PART OF THE COLLATERAL).


(G)           ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT
OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 10.06, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER BY
OR ON BEHALF OF THE BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE OF
INFORMATION DESIGNATED BY THE BORROWER AS CONFIDENTIAL, EACH SUCH ASSIGNEE OR
PARTICIPANT OR PROPOSED

112


--------------------------------------------------------------------------------



ASSIGNEE OR PARTICIPANT SHALL EXECUTE AN AGREEMENT WHEREBY SUCH ASSIGNEE OR
PARTICIPANT SHALL AGREE (SUBJECT TO CUSTOMARY EXCEPTIONS) TO PRESERVE THE
CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION ON TERMS NO LESS RESTRICTIVE
THAN THOSE APPLICABLE TO THE LENDERS PURSUANT TO SECTION 10.07.


(H)           ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF OR NOTICE TO
ANY PERSON, ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE EXTENSIONS OF CREDIT TO SUCH LENDER OR IN SUPPORT OF OBLIGATIONS OWED BY
SUCH LENDER; PROVIDED THAT NO SUCH ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE FOR SUCH LENDER AS A
PARTY HERETO.


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY
LOAN AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO
PROVIDE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO
MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN
WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO
HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT)
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT
WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
10.06, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF,
THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE
THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING
LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE BORROWER AND
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(J)            NEITHER HOLDINGS NOR THE BORROWER SHALL ASSIGN OR DELEGATE ANY OF
ITS RIGHTS OR DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND EACH LENDER, AND ANY ATTEMPTED
ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND VOID.


(K)           IN THE EVENT (I) ANY LENDER OR L/C ISSUER DELIVERS A CERTIFICATE
REQUESTING COMPENSATION PURSUANT TO SECTION 3.01, (II) ANY LENDER OR THE L/C
ISSUER DELIVERS A NOTICE DESCRIBED IN SECTION 3.02, (III) THE BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR THE L/C ISSUER OR ANY
GOVERNMENTAL AUTHORITY ON ACCOUNT OF ANY LENDER OR THE L/C ISSUER PURSUANT TO
SECTION 3.04 OR (IV) ANY LENDER DOES NOT CONSENT TO A PROPOSED AMENDMENT,
MODIFICATION OR WAIVER OF THIS AGREEMENT REQUESTED BY THE BORROWER WHICH
REQUIRES THE CONSENT OF ALL OF THE LENDERS OR ALL OF THE LENDERS UNDER ANY
FACILITY TO BECOME EFFECTIVE (AND WHICH IS APPROVED BY AT LEAST THE REQUIRED
LENDERS), THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT (INCLUDING WITH
RESPECT TO THE PROCESSING AND RECORDATION FEE REFERRED TO IN SECTION 10.06(B)),
UPON NOTICE TO SUCH LENDER OR THE L/C ISSUER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER OR THE L/C ISSUER TO TRANSFER AND ASSIGN, WITHOUT RECOURSE
(IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 10.06),
ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE
REASONABLY ACCEPTABLE TO THE BORROWER, SUCH ACCEPTANCE NOT TO BE UNREASONABLY

113


--------------------------------------------------------------------------------



WITHHELD OR DELAYED, THAT SHALL ASSUME SUCH ASSIGNED OBLIGATIONS (WHICH ASSIGNEE
MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (X)
SUCH ASSIGNMENT SHALL NOT CONFLICT WITH ANY LAW, RULE OR REGULATION OR ORDER OF
ANY COURT OR OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION, (Y) SOLELY WITH
RESPECT TO REPLACEMENTS OF LENDERS PURSUANT TO CLAUSE (I), (II) OR (III) OF THIS
SECTION 10.06(K), THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT (AND, IF A REVOLVING CREDIT COMMITMENT IS BEING
ASSIGNED, OF THE L/C ISSUER AND THE SWING LINE LENDER), WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, AND (Z) THE BORROWER OR SUCH ASSIGNEE SHALL HAVE PAID
TO THE AFFECTED LENDER OR THE L/C ISSUER IN IMMEDIATELY AVAILABLE FUNDS AN
AMOUNT EQUAL TO THE SUM OF THE PRINCIPAL OF AND INTEREST ACCRUED TO THE DATE OF
SUCH PAYMENT ON THE OUTSTANDING LOANS OR L/C DISBURSEMENTS OF SUCH LENDER OR THE
L/C ISSUER, RESPECTIVELY, PLUS ALL FEES AND OTHER AMOUNTS ACCRUED FOR THE
ACCOUNT OF SUCH LENDER OR THE L/C ISSUER HEREUNDER (INCLUDING ANY AMOUNTS UNDER
SECTION 3.01 AND SECTION 3.04); PROVIDED FURTHER THAT, IF PRIOR TO ANY SUCH
TRANSFER AND ASSIGNMENT, THE CIRCUMSTANCES OR EVENT THAT RESULTED IN SUCH
LENDER’S OR THE L/C ISSUER’S CLAIM FOR COMPENSATION UNDER SECTION 3.01 OR NOTICE
UNDER SECTION 3.02 OR THE AMOUNTS PAID PURSUANT TO SECTION 3.04, AS THE CASE MAY
BE, CEASE TO CAUSE SUCH LENDER OR THE L/C ISSUER TO SUFFER INCREASED COSTS OR
REDUCTIONS IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL,
OR CEASE TO HAVE THE CONSEQUENCES SPECIFIED IN SECTION 3.02, OR CEASE TO RESULT
IN AMOUNTS BEING PAYABLE UNDER SECTION 3.04, AS THE CASE MAY BE (INCLUDING AS A
RESULT OF ANY ACTION TAKEN BY SUCH LENDER OR THE L/C ISSUER PURSUANT TO SECTION
3.06), OR IF SUCH LENDER OR THE L/C ISSUER SHALL WAIVE ITS RIGHT TO CLAIM
FURTHER COMPENSATION UNDER SECTION 3.01 IN RESPECT OF SUCH CIRCUMSTANCES OR
EVENT OR SHALL WITHDRAW ITS NOTICE UNDER SECTION 3.02 OR SHALL WAIVE ITS RIGHT
TO FURTHER PAYMENTS UNDER SECTION 3.04 IN RESPECT OF SUCH CIRCUMSTANCES OR
EVENT, AS THE CASE MAY BE, THEN SUCH LENDER OR THE L/C ISSUER SHALL NOT
THEREAFTER BE REQUIRED TO MAKE ANY SUCH TRANSFER AND ASSIGNMENT HEREUNDER.  IN
CONNECTION WITH ANY SUCH REPLACEMENT, IF THE REPLACED LENDER DOES NOT EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT A DULY COMPLETED ASSIGNMENT AND
ASSUMPTION REFLECTING SUCH REPLACEMENT WITHIN FIVE BUSINESS DAYS OF THE DATE ON
WHICH THE REPLACEMENT LENDER EXECUTES AND DELIVERS SUCH ASSIGNMENT AND
ASSUMPTION TO THE REPLACED LENDER, THEN SUCH REPLACED LENDER SHALL BE DEEMED TO
HAVE EXECUTED AND DELIVERED SUCH ASSIGNMENT AND ASSUMPTION.  THIS SECTION
10.06(K) SHALL SUPERSEDE ANY PROVISION OF SECTION 2.13 TO THE CONTRARY.


10.07       TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY..  EACH OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION, EXCEPT THAT INFORMATION MAY BE DISCLOSED
(A) TO ITS AFFILIATES AND TO ITS AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, TRUSTEES AND REPRESENTATIVES (IT BEING
UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL); (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT; (C) TO THE EXTENT  REQUIRED
BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS
(IN WHICH CASE SUCH PERSON AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW OR
SUCH COMPULSORY LEGAL PROCESS, TO USE COMMERCIALLY REASONABLE EFFORTS TO INFORM
THE BORROWER THEREOF PRIOR TO SUCH DISCLOSURE); (D) TO ANY OTHER PARTY TO THIS
AGREEMENT; (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF
RIGHTS HEREUNDER; (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS
SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION 10.07, TO (I) ANY PERMITTED
ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE PERMITTED ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II)
ANY DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTY OR PROSPECTIVE COUNTERPARTY (OR
SUCH CONTRACTUAL COUNTERPARTY’S OR PROSPECTIVE COUNTERPARTY’S PROFESSIONAL
ADVISOR) TO ANY CREDIT DERIVATIVE TRANSACTION RELATING TO OBLIGATIONS OF THE
LOAN PARTIES; (G) WITH THE CONSENT OF THE BORROWER; (H) TO THE EXTENT SUCH
INFORMATION (I) IS OR BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A
BREACH OF THIS SECTION 10.07 OR (II) IS OR BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR ANY OF THEIR RESPECTIVE
AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER; (I)
TO ANY STATE, FEDERAL OR FOREIGN AUTHORITY OR EXAMINER (INCLUDING THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY OTHER SIMILAR ORGANIZATION)
REGULATING ANY LENDER; OR (J) (I) AN INVESTOR OR PROSPECTIVE INVESTOR IN

114


--------------------------------------------------------------------------------



SECURITIES ISSUED BY AN APPROVED FUND OF ANY LENDER THAT ALSO AGREES THAT
INFORMATION SHALL BE USED SOLELY FOR THE PURPOSE OF EVALUATING AN INVESTMENT IN
SUCH SECURITIES ISSUED BY AN APPROVED FUND OF ANY LENDER, (II) TO A TRUSTEE,
COLLATERAL MANAGER, SERVICER, BACKUP SERVICER, NOTEHOLDER OR SECURED PARTY IN
SECURITIES ISSUED BY AN APPROVED FUND OF ANY LENDER IN CONNECTION WITH THE
ADMINISTRATION, SERVICING AND REPORTING ON THE ASSETS SERVING AS COLLATERAL FOR
SECURITIES ISSUED BY SUCH APPROVED FUND, OR (III) TO A NATIONALLY RECOGNIZED
RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION REGARDING THE LOAN PARTIES,
THE LOANS AND THE LOAN DOCUMENTS IN CONNECTION WITH RATINGS ISSUED IN RESPECT OF
SECURITIES ISSUED BY AN APPROVED FUND OF ANY LENDER (IT BEING UNDERSTOOD THAT,
PRIOR TO ANY SUCH DISCLOSURE, SUCH PARTIES SHALL UNDERTAKE TO PRESERVE THE
CONFIDENTIALITY OF ANY INFORMATION RELATING TO THE LOAN PARTIES, THE LOANS AND
THE LOAN DOCUMENTS RECEIVED BY IT FROM SUCH LENDER).  IN ADDITION, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS MAY DISCLOSE THE EXISTENCE
OF THIS AGREEMENT AND NONCONFIDENTIAL INFORMATION ABOUT THIS AGREEMENT TO MARKET
DATA COLLECTORS, SIMILAR SERVICE PROVIDERS TO THE LENDING INDUSTRY, AND SERVICE
PROVIDERS TO THE AGENTS AND THE LENDERS IN CONNECTION WITH THE ADMINISTRATION
AND MANAGEMENT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE COMMITMENTS, AND
THE CREDIT EXTENSIONS.  FOR THE PURPOSES OF THIS SECTION 10.07, “INFORMATION”
MEANS ALL INFORMATION RECEIVED FROM ANY LOAN PARTY RELATING TO ANY LOAN PARTY OR
ITS BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER ON A NONCONFIDENTIAL BASIS
PRIOR TO DISCLOSURE BY ANY LOAN PARTY.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION 10.07 SHALL BE
CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION. 
THE BORROWER SHALL HAVE THE RIGHT TO APPROVE ANY PUBLIC ADVERTISEMENT OR OTHER
PUBLIC NOTICE ISSUED OR PLACED BY THE AGENTS WITH RESPECT TO THE LOAN DOCUMENTS
AND THE TRANSACTIONS THEREUNDER, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY PARTY TO THIS
AGREEMENT (AND ANY EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF SUCH PARTY) MAY
DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX
TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT
ARE PROVIDED TO IT RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE, EXCEPT THAT
(A) TAX TREATMENT AND TAX STRUCTURE SHALL NOT INCLUDE THE IDENTITY OF ANY
EXISTING OR FUTURE PARTY (OR ANY AFFILIATE OF SUCH PARTY) TO THIS AGREEMENT, AND
(B) NO PARTY SHALL DISCLOSE ANY INFORMATION RELATING TO SUCH TAX TREATMENT AND
TAX STRUCTURE TO THE EXTENT NONDISCLOSURE IS REASONABLY NECESSARY IN ORDER TO
COMPLY WITH APPLICABLE SECURITIES LAWS.  FOR THIS PURPOSE, THE TAX TREATMENT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS THE PURPORTED OR CLAIMED U.S.
FEDERAL INCOME TAX TREATMENT OF SUCH TRANSACTIONS AND THE TAX STRUCTURE OF SUCH
TRANSACTIONS IS ANY FACT THAT MAY BE RELEVANT TO UNDERSTANDING THE PURPORTED OR
CLAIMED U.S. FEDERAL INCOME TAX TREATMENT OF SUCH TRANSACTIONS.  ANYTHING
CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, IF THE BORROWER SHALL HAVE
GIVEN NOTICE TO THE ADMINISTRATIVE AGENT (WHETHER BEFORE OR AFTER THE CLOSING
DATE) THAT ANY PERSON IS UNACCEPTABLE TO THE BORROWER AS A LENDER, THE
ADMINISTRATIVE AGENT SHALL BE PERMITTED TO DISCLOSE THE IDENTITY OF ANY SUCH
PERSON SO DESIGNATED BY THE BORROWER TO ANY PERSON.


10.08       RIGHT OF SETOFF.  UPON (A) THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT UNDER SECTION 8.01(A), (B) AN EXERCISE OR REMEDIES UNDER
SECTION 8.02(B) OR (C) AMOUNTS BECOMING DUE AND PAYABLE PURSUANT TO THE PROVISO
TO SECTION 8.02, EACH LENDER, THE L/C ISSUER AND EACH OF THEIR RESPECTIVE
AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER
CURRENCY) AT ANY TIME HELD (OTHER THAN DEPOSITS IN ACCOUNTS THAT HAVE BEEN
SPECIFICALLY DESIGNATED TO SUCH LENDER AS PAYROLL ACCOUNTS OR TRUST ACCOUNTS AND
THAT MEET THE REQUIREMENTS FOR PAYROLL ACCOUNTS OR TRUST ACCOUNTS, AS THE CASE
MAY BE, SET FORTH IN SECTION 6.17(B)) AND OTHER OBLIGATIONS (IN WHATEVER
CURRENCY) AT ANY TIME OWING BY SUCH LENDER, THE L/C ISSUER OR ANY SUCH AFFILIATE
TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR ANY OTHER LOAN PARTY
AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER OR SUCH LOAN PARTY NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO SUCH
LENDER OR THE L/C ISSUER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER OR THE

115


--------------------------------------------------------------------------------



L/C ISSUER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF THE BORROWER OR SUCH LOAN PARTY MAY BE
CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER OR THE
L/C ISSUER DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED
ON SUCH INDEBTEDNESS.  THE RIGHTS OF EACH LENDER, THE L/C ISSUER AND THEIR
RESPECTIVE AFFILIATES UNDER THIS SECTION 10.08 ARE IN ADDITION TO OTHER RIGHTS
AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER, THE L/C ISSUER
OR THEIR RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER AND THE L/C ISSUER AGREES
TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH
SETOFF AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


10.09       INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF ANY AGENT OR ANY LENDER
SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE, THE EXCESS
INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT EXCEEDS SUCH
UNPAID PRINCIPAL, REFUNDED TO THE BORROWER.  IN DETERMINING WHETHER THE INTEREST
CONTRACTED FOR, CHARGED, OR RECEIVED BY AN AGENT OR A LENDER EXCEEDS THE MAXIMUM
RATE, SUCH PERSON MAY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, (A)
CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM
RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF,
AND (C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE
TOTAL AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS
HEREUNDER.


10.10       RELEASE OF COLLATERAL.  UPON THE SALE, LEASE, TRANSFER OR OTHER
DISPOSITION OF ANY ITEM OF COLLATERAL OF ANY LOAN PARTY (INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF THE SALE, IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS, OF A SUBSIDIARY GUARANTOR THAT OWNS SUCH COLLATERAL BUT EXCLUDING
DISPOSITIONS AMONG LOAN PARTIES) IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS, THE SECURITY INTEREST CREATED IN SUCH ITEM OF COLLATERAL UNDER THE
COLLATERAL DOCUMENTS SHALL BE AUTOMATICALLY RELEASED AND THE COLLATERAL AGENT
WILL, AT THE BORROWER’S EXPENSE, EXECUTE AND DELIVER TO SUCH LOAN PARTY SUCH
DOCUMENTS AS SUCH LOAN PARTY MAY REASONABLY REQUEST TO EVIDENCE THE RELEASE OF
SUCH ITEM OF COLLATERAL FROM THE ASSIGNMENT AND SECURITY INTEREST GRANTED UNDER
THE COLLATERAL DOCUMENTS IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND,
IF APPLICABLE, THE RELEASE OF SUCH SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS
UNDER THE SUBSIDIARY GUARANTY.  UPON THE PAYMENT IN FULL OF ALL OBLIGATIONS
(INCLUDING ALL OBLIGATIONS UNDER ANY SECURED HEDGE AGREEMENTS AND, IN THE CASE
OF ANY OUTSTANDING LETTERS OF CREDIT, PAYMENT TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE L/C ISSUER OF AMOUNTS SUFFICIENT TO FULLY CASH COLLATERALIZE
THE AGGREGATE UNDRAWN AMOUNTS THEREOF, BUT EXCLUDING FOR THIS PURPOSE ANY
UNACCRUED INDEMNITY CLAIMS) AFTER THE LATER OF THE MATURITY DATE FOR THE
REVOLVING CREDIT FACILITY AND THE TERM FACILITY AND THE TERMINATION OF ALL OF
THE COMMITMENTS, THE AGENTS SHALL TAKE SUCH ACTION AS MAY BE REASONABLY REQUIRED
BY THE BORROWER, AT THE EXPENSE OF THE BORROWER, TO RELEASE THE LIENS CREATED BY
THE LOAN DOCUMENTS.


10.11       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, TOGETHER WITH THE LAST TWO SENTENCES OF PARAGRAPH 9, THE FOURTH
THROUGH NINTH SENTENCES OF PARAGRAPH 11, AND EACH OF PARAGRAPHS 5, 6, 10, 12,
13, 14, 15 AND 17, IN EACH CASE, OF THE LETTER AGREEMENT DATED DECEMBER 11, 2006
BETWEEN THE SPONSOR AND CREDIT SUISSE (AS MAY BE  AMENDED FROM TIME TO TIME, THE
“COMMITMENT LETTER”), CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THE
BORROWER AGREES THAT IT WILL EXECUTE AND DELIVER SUCH AMENDMENTS TO THE LOAN
DOCUMENTS AS SHALL BE NECESSARY TO GIVE EFFECT TO THE PROVISIONS OF THE FEE
LETTER AND SUCH SURVIVING PARAGRAPHS OF THE COMMITMENT LETTER.  EXCEPT AS
PROVIDED IN SECTION 4.01, THIS

116


--------------------------------------------------------------------------------



AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF
THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE OF THIS AGREEMENT BY TELECOPY OR PDF (OR SIMILAR FILE) BY ELECTRONIC MAIL
SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS
AGREEMENT.


10.12       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY EACH AGENT
AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY ANY AGENT OR ANY LENDER
OR ON THEIR BEHALF AND NOTWITHSTANDING THAT ANY AGENT OR ANY LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER
OBLIGATION HEREUNDER SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT
SHALL REMAIN OUTSTANDING.


10.13       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


10.14       USA PATRIOT ACT NOTICE.  EACH LENDER AND THE ADMINISTRATIVE AGENT
(FOR ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION
THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO
IDENTIFY THE BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.


10.15       GOVERNING LAW; JURISDICTION; ETC.


(A)           GOVERNING LAW.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


(B)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN

117


--------------------------------------------------------------------------------



THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW
YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH LOAN PARTY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.16       WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT OR THE
ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.


10.17       ENTIRE AGREEMENT   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Blank]

118


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

WII MERGER CORPORATION, as Borrower

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

CREDIT SUISSE,

 

Cayman Islands Branch,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

2


--------------------------------------------------------------------------------


Initial Lenders

 

CREDIT SUISSE,

 

Cayman Islands Branch, as Lender, L/C Issuer and

 

Swing Line Lender

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

3


--------------------------------------------------------------------------------


 

 

[INSERT NAME OF INITIAL LENDER]

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

4


--------------------------------------------------------------------------------